Exhibit 10.3(e)

 

ASSET PURCHASE AND SALE AGREEMENT

 

 

dated as of

 

October 29, 2003,

 

 

among

 

 

EXPANETS, INC.,

 

 

NORTHWESTERN CORPORATION,

 

 

NORTHWESTERN GROWTH CORPORATION,

 

 

NORTHWESTERN CAPITAL CORPORATION,

 

 

and

 

 

AVAYA, INC.

 

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE I

 

 

 

Defined Terms

 

 

 

Section 1.01.  Definitions

 

 

 

ARTICLE II

 

 

 

The Transaction

 

 

 

Section 2.01.  Purchase and Sale of the Purchased Assets

 

Section 2.02.  Excluded Assets

 

Section 2.03.  Assumption of Assumed Liabilities

 

Section 2.04.  Excluded Liabilities

 

Section 2.05.  Employees

 

Section 2.06.  Benefit Plans

 

 

 

ARTICLE III

 

 

 

Consideration; Adjustments

 

 

 

Section 3.01.  Consideration.

 

Section 3.02.  Calculation of the Initial Cash Payment Amount

 

Section 3.03.  Post-Closing Adjustment to Purchase Price

 

Section 3.04.  Allocation of Purchase Price for Tax Purposes

 

 

 

ARTICLE IV

 

 

 

The Closing; Conditions of Closing

 

 

 

Section 4.01.  The Closing

 

Section 4.02.  Conditions Precedent to the Obligations of the Shareholders and
the Company

 

Section 4.03.  Conditions Precedent to the Obligations of the Purchaser

 

Section 4.04.  Efforts to Close

 

 

 

ARTICLE V

 

 

 

Representations and Warranties of the Company

 

 

 

Section 5.01.  Existence and Power

 

Section 5.02.  Authorization; Binding Effect

 

Section 5.03.  Contravention

 

Section 5.04.  Consents

 

 

i

--------------------------------------------------------------------------------


 

Section 5.05.  Capitalization

 

Section 5.06.  Subsidiaries and Other Securities

 

Section 5.07.  Financial Information

 

Section 5.08.  Taxes

 

Section 5.09.  Litigation

 

Section 5.10.  Permits; Compliance with Laws

 

Section 5.11.  Absence of Certain Changes or Events

 

Section 5.12.  Assets

 

Section 5.13.  Real Property and Leaseholds

 

Section 5.14.  Equipment, Fixtures and Inventory

 

Section 5.15.  Material Contracts

 

Section 5.16.  Intellectual Property

 

Section 5.17.  Insurance

 

Section 5.18.  Books and Records; Company Names; Bank Accounts; Officers and
Directors

 

Section 5.19.  Customers and Suppliers

 

Section 5.20.  Environmental Matters

 

Section 5.21.  Employees;  ERISA

 

Section 5.22.  Certain Business Relationships with the Company or its
Subsidiaries

 

Section 5.23.  Warranties

 

Section 5.24.  Brokers, Finders

 

Section 5.25.  Solvency of the Company

 

Section 5.26.  Misstatements

 

Section 5.27.  Full Disclosure

 

 

 

ARTICLE VI

 

 

 

Representations and Warranties of the Shareholders

 

 

 

Section 6.01.  Existence and Power

 

Section 6.02.  Authorization; Binding Effect

 

Section 6.03.  Contravention

 

Section 6.04.  Consents

 

Section 6.05.  Litigation

 

Section 6.06.  Title to Securities

 

 

 

ARTICLE VII

 

 

 

Representations and Warranties of the Purchaser

 

 

 

Section 7.01.  Existence and Power

 

Section 7.02.  Authorization; Binding Effect

 

Section 7.03.  Contravention

 

Section 7.04.  Consents

 

Section 7.05.  Litigation

 

Section 7.06.  Financing

 

Section 7.07.  No Other Representations or Warranties

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

 

 

Pre-Closing Covenants of the Shareholders, the Company and the Purchaser

 

 

 

Section 8.01.  Conduct of Business Pending Closing

 

Section 8.02.  Access to Information; Cooperation

 

Section 8.03.  Disclosure Schedules

 

Section 8.04.  Reporting Requirements

 

Section 8.05.  Resignations

 

Section 8.06.  Certain Agreements

 

 

 

ARTICLE IX

 

 

 

Covenants of the Shareholders, the Company and the Purchaser

 

 

 

Section 9.01.  Public Announcements; Confidentiality

 

Section 9.02.  Certain Tax Disclosures

 

Section 9.03.  Non-Competition

 

Section 9.04.  Reserved

 

Section 9.05.  Release

 

Section 9.06.  Use of Proceeds

 

Section 9.07.  Certain Leases

 

Section 9.08.  Bankruptcy Proceedings

 

Section 9.09.  Financial Statements

 

 

 

ARTICLE X

 

 

 

Termination

 

 

 

Section 10.01.  Termination

 

Section 10.02.  Effect of Termination

 

Section 10.03.  Fees and Expenses

 

 

 

ARTICLE XI

 

 

 

Indemnification

 

 

 

Section 11.01.  Indemnification

 

Section 11.02.  Notice and Opportunity to Defend

 

Section 11.03.  Survival of Indemnification

 

Section 11.04.  Threshold; Limitation on Liability

 

Section 11.05.  Fraud Exception

 

Section 11.06.  Set-Off

 

Section 11.07.  Escrow

 

 

 

ARTICLE XII

 

 

iii

--------------------------------------------------------------------------------


 

Miscellaneous

 

 

 

Section 12.01.  Notices

 

Section 12.02.  Counterparts

 

Section 12.03.  Amendment of Agreement

 

Section 12.04.  Successors and Assigns; Assignability

 

Section 12.05.  Governing Law

 

Section 12.06.  Integration

 

Section 12.07.  Severability

 

Section 12.08.  Further Assurances

 

Section 12.09.  No Third-Party Rights

 

Section 12.10.  Enforcement

 

Section 12.11.  Submission to Jurisdiction;

 

Section 12.12.  Waiver of Jury Trial

 

Section 12.13.  No Waiver; Remedies

 

Section 12.14.  Ambiguities

 

Section 12.15.  Incorporation of Schedules and Exhibits

 

 

 

 

Schedules

 

 

 

 

Schedule 2.01(a)(i)

Company Real Property

 

Schedule 2.01(a)(ii)

Company Leaseholds

 

Schedule 2.01(b)(i)

Equipment

 

Schedule 2.01(b)(ii)

Fixtures

 

Schedule 2.01(b)(iii)

Inventory

 

Schedule 2.01(c)

Assigned Agreements

 

Schedule 2.01(f)

Securities

 

Schedule 2.01(g)

Intellectual Property

 

Schedule 2.01(h)

Benefit Plans

 

Schedule 2.03(a)(iv)

Capitalized Leases

 

Schedule 2.05(a)

Employment Offer Persons

 

Schedule 2.05(c)

Certain Other Employees

 

Schedule 3.04

Allocation of Purchase Price

 

Schedule 4.02(i)

Certain Collateral

 

Schedule 4.03(i)(i)

Employment Agreement Persons

 

Schedule 4.03(i)(ii)

Non-Competition Agreement Persons

 

Schedule 5.04

Company Consents

 

Schedule 5.05(a)

Capitalization

 

Schedule 5.05(b)

Rights, Options and Warrants

 

Schedule 5.05(c)

Shareholder Agreements

 

Schedule 5.06(a)

Subsidiaries

 

Schedule 5.07(a)

Balance Sheets

 

Schedule 5.07(b)

Other Financial Statements

 

Schedule 5.07(e)

Guarantees

 

Schedule 5.07(f)

Certain Accounts Payable and Accounts Receivable

 

Schedule 5.07(g)

Certain Accounting Changes

 

Schedule 5.07(h)

Non-Recurring Items

 

 

iv

--------------------------------------------------------------------------------


 

Schedule 5.08(c)

Audits

 

Schedule 5.08(f)

Tax Liens

 

Schedule 5.09

Litigation

 

Schedule 5.10(a)

Required Permits

 

Schedule 5.10(c)

Certain Permit Notices

 

Schedule 5.11

Absence of Certain Changes or Events

 

Schedule 5.13(b)

Certain Real Property Liens

 

Schedule 5.13(d)

Condemnation or Eminent Domain

 

Schedule 5.13(e)

Company Leases

 

Schedule 5.15(a)

Material Contracts

 

Schedule 5.15(d)

Liens

 

Schedule 5.15(e)

Debt

 

Schedule 5.15(f)

Certain Maintenance Contracts

 

Schedule 5.16(d)

Certain Intellectual Property Matters

 

Schedule 5.17

Insurance

 

Schedule 5.18(a)

Certain Books and Records

 

Schedule 5.18(b)

Chief Executive Office

 

Schedule 5.18(c)

Bank Accounts

 

Schedule 5.18(d)

Officers and Directors

 

Schedule 5.19(a)

Customers

 

Schedule 5.19(b)

Suppliers

 

Schedule 5.20

Environmental Matters

 

Schedule 5.21(a)

Employees

 

Schedule 5.21(b)

Employment Agreements

 

Schedule 5.21(c)

Employee Benefit Plans

 

Schedule 5.21(e)

Certain Labor Matters

 

Schedule 5.21(g)

Transaction Entitlements

 

Schedule 5.22(a)

Certain Transactions

 

Schedule 5.22(b)

Related Party Transactions

 

Schedule 5.22(c)

Transactions with the Shareholders

 

Schedule 5.23

Warranties

 

Schedule 6.04

Seller Consents

 

Schedule 8.06(c)

Vendor Deposits

 

Schedule 9.07

Certain Leases

 

Schedule 11.07(c)

Specified Liabilities

 

 

 

 

Exhibits

 

 

 

 

Exhibit 3.01

Form of Purchaser Note

 

 

v

--------------------------------------------------------------------------------


 

ASSET PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of October 29,
2003 among (a) EXPANETS, INC., a Delaware corporation (the “Company”), (b)
NORTHWESTERN CORPORATION (the “Parent”), (c) NORTHWESTERN GROWTH CORPORATION
(“NGC”), (d) NORTHWESTERN CAPITAL CORPORATION (“NCC”, and collectively with the
Parent and NGC, each a “Shareholder”, and collectively, the “Shareholders”), and
(e) AVAYA INC., a Delaware corporation (the “Purchaser”).

 

RECITALS

 

A.  The Parent owns all of the outstanding capital stock of NGC.

 

B.  NGC owns all of the outstanding (i) shares of Series B, Series C, Series F
and Series G preferred stock of the Company, and (ii) capital stock of NCC.

 

C.  NCC owns all of the outstanding shares of Class B common stock of the
Company.

 

D.  Collectively, NGC and NCC control approximately 99% of the voting rights
allocated to all classes of equity of the Company.

 

E.  The Company owns the Purchased Assets (as defined below).

 

F.  On the terms and subject to the conditions set forth in this Agreement, the
Purchaser desires to acquire from the Company, and the Company wishes to sell to
the Purchaser, the Purchased Assets, as set forth herein.

 

AGREEMENT

 

In consideration of the premises and the mutual covenants and the agreements
herein set forth, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

 

ARTICLE I

 

Defined Terms

 

Section 1.01.  Definitions.  As used in this Agreement, the following terms have
the meanings stated:

 

“2001 Audited Financial Statements” means the audited consolidated balance
sheet, statement of operations, statements of changes in shareholders’ equity
and statements of cash flows of the Company and its Subsidiaries as of, and for
the 12-month period ending, December 31, 2001, in the forms attached hereto as
Schedule 5.07(a) and 5.07(b) hereof.

 

“Accounts Receivable” has the meaning stated in Section 2.01(d).

 

“Action” means an action, suit, litigation, arbitration, investigation,
complaint, contest, hearing or other proceeding, whether civil, criminal,
administrative, investigative

 

--------------------------------------------------------------------------------


 

or appellate, in law or equity before any arbitrator or Governmental Body, and
any settlement or compromise of any of the foregoing.

 

“Additional Assumed Liabilities” has the meaning stated in Section 2.04(c).

 

“Affiliate” of a Person means any other Person that directly or indirectly
through one or more intermediaries controls, is controlled by or is under common
control with, the Person or any of its Subsidiaries.  The term “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by Contract or otherwise.

 

“Alternative Transaction” means any transaction involving the sale of all or
substantially all of the Purchased Assets by the Company and the assumption of
all or substantially all of the Assumed Liabilities by the purchaser, in
substantially the same manner as the Transactions, but does not include the
Transactions.

 

“Assets” has the meaning stated in Section 5.12(c).

 

“Assigned Agreements” has the meaning stated in Section 2.01(c).

 

“Assignment and Assumption Agreement” has the meaning stated in Section
4.03(d)(ii).

 

“Assumed Liabilities” has the meaning stated in Section 2.03.

 

“Assumption Agreement” has the meaning stated in Section 4.02(e).

 

“Avaya” means Avaya Inc.

 

“Avaya Credit Agreement” means the Credit and Security Agreement, dated as of
March 31, 2001, between the Company and Avaya, as amended up through the date of
this Agreement.

 

“Avaya Debt” means all Debt, including without limitation, letters of credit,
and other amounts, including, without limitation, principal, interest, fees,
costs, indemnification payments and any other amounts, outstanding (whether or
not then due or owing) under the Avaya Credit Agreement as of the Closing Date.

 

“Benefit Plan” means any employee pension benefit plan covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code,
and any bonus, pension, profit sharing, deferred compensation, incentive
compensation, stock ownership, stock purchase, stock option, stock purchase,
restricted stock, stock appreciation rights, phantom stock, retirement,
supplemental retirement, vacation, severance, termination, disability, death
benefit, hospitalization, retiree medical or other plan, program, insurance,
arrangement, agreement, commitment or understanding

 

2

--------------------------------------------------------------------------------


 

(whether or not legally binding) providing benefits to any current or former
employee, officer, director or shareholder of the Company or any of its
Subsidiaries, including any such plan or program maintained outside the United
States.

 

“Bill of Sale” has the meaning stated in Section 4.03(d)(i).

 

“Board” means the Board of Directors of the Company.

 

“Business” means the business and operations of the Company and its Subsidiaries
as conducted by the Company and its Subsidiaries on the date of this Agreement
and as proposed to be conducted by the Company and its Subsidiaries as of the
date of this Agreement.

 

“Business Day” means any day that is not a Saturday, Sunday or a day on which
banks are required or authorized by Law to be closed in New York.

 

“Capitalized Lease” means any lease that in accordance with GAAP is capitalized
and appears on the balance sheet of the lessee.

 

“Capitalized Lease Amount” means the aggregate dollar amount of all Capitalized
Leases of the Company and its Subsidiaries as of the Closing Date.

 

“Cash Amount” means an amount equal to $112,500,000, minus the aggregate dollar
amount of the Additional Assumed Liabilities, if any.

 

“Cash Proceeds” means an aggregate amount equal to the sum of (a) the Cash
Purchase Price, plus (b) the aggregate amount of cash payments made by the
Purchaser to the Company under the Purchaser Note (including for this purpose
any amounts that would have been paid by the Purchaser to the Company under the
Purchaser Note but are set-off against by the Purchaser pursuant to Section
11.06 of this Agreement), plus (c) the aggregate amount of Non-Compete Payments
made by the Purchaser to the Company pursuant to Section 9.03(e) of this
Agreement (including for this purpose any Non-Compete Payments that would have
been paid by the Purchaser to the Company under Section 9.03 (e) of this
Agreement but are set-off against by the Purchaser pursuant to Section 11.06 of
this Agreement).

 

“Cash Purchase Price” means an amount equal to (a) the Cash Amount, minus (b)
the Final Company Debt Amount (as finally determined pursuant to Section 3.03),
minus (c) the excess, if any, of Required Net Current Assets, over Final Net
Current Assets (as finally determined pursuant to Section 3.03).

 

“Claims” has the meaning stated in Section 9.05.

 

“Closing” has the meaning stated in Section 4.01.

 

“Closing Balance Sheet” has the meaning stated in Section 3.03(a).

 

3

--------------------------------------------------------------------------------


 

“Closing Date” has the meaning stated in Section 4.01.

 

“Code” means the Internal Revenue Code of 1986, as amended, and the related
regulations and published interpretations thereunder.

 

“Common Stock” means the Class A, Class B and Class C common stock of the
Company.

 

“Company” means Expanets, Inc., a Delaware corporation.

 

“Company Debt Amount” means the sum of (a) the Capitalized Lease Amount, plus
(b) the Avaya Debt, plus (c) the Congress Debt.

 

“Company Indemnified Person” means the Company, the Shareholders and each of
their respective shareholders, partners, members, managers, directors, officers,
employees, agents and Affiliates.

 

“Company Lease” has the meaning stated in Section 5.13(e).

 

“Company Leaseholds” has the meaning stated in Section 5.13(a).

 

“Company Outside Date” means December 15, 2003.

 

“Company Parties” means the Company’s Subsidiaries, Affiliates, directors,
officers, employees or agents or any investment banker, financial advisor,
attorney, accountant, representative, or any other Person acting on behalf of
the Company or any of its Subsidiaries.

 

“Company Real Property” has the meaning stated in Section 5.13(a).

 

“Company Required Consents” means the Consents set forth on Schedule 5.04 and
Schedule 6.04, in each case, that are marked with an asterisk.

 

“Company’s Accountants” means Deloitte & Touche LLP.

 

“Competing Business” means any business one or more of whose products or
services, including, without limitation, products or services in the planning or
development stage during the Non-Compete Period, compete, directly or
indirectly, in whole or in part, with one or more of the products or services,
including, without limitation, products or services in the planning or
development stage during the Non-Compete Period, produced, provided or engaged
in by the Company or any of its Subsidiaries at any time during the Non-Compete
Period.

 

“Competing Transaction” means any transaction or series of transactions
including, without limitation, an Alternative Transaction involving a sale or
other

 

4

--------------------------------------------------------------------------------


 

Transfer of securities or assets, or merger or other combination, whereby at the
conclusion of such transaction or transactions the Parent either directly or
indirectly does not own (a) at least 75% of the outstanding economic and voting
interests of the Company (on a fully-diluted basis) and (b) at least 75% of the
assets of the Company and its Subsidiaries, taken as a whole, as constituted on
the date of this Agreement, other than the Transactions.

 

“Confidential Information” means all information, data, “know-how”, documents,
reports, agreements, interpretations, plans, studies, forecasts and records
(whether in oral or written form, electronically stored or otherwise) containing
or otherwise reflecting information concerning the Purchaser, the Company, any
of their respective Subsidiaries or Affiliates, the Business, the Assets or the
Transactions, including, without limitation, “know-how”, trade secrets and
information not available to the public generally, but does not include (a)
information that is not related to the Purchaser, the Business, the Purchased
Assets or the Assumed Liabilities, (b) information which is or becomes generally
available to the public other than as a result of a disclosure by the
Shareholders or the Company in violation of this Agreement, and (c) information
that was or becomes available to the Shareholders or the Company on a
non-confidential basis from a Person other than the Purchaser or any other
Person who is not otherwise bound by any obligation not to transmit or disclose
the information to the Shareholders or the Company.

 

“Confidentiality Agreement” means the existing confidentiality agreement, if
any, among the Parent, the Company and the Purchaser.

 

“Congress” means Congress Financial Corporation (Western).

 

“Congress Credit Agreement” means the Credit Agreement, dated as of June 13,
2003, between the Company and Congress, as amended as of the date of this
Agreement.

 

“Congress Debt” means all Debt, including without limitation, letters of credit,
and other amounts, including, without limitation, principal, interest, fees,
costs, indemnification payments and any other amounts, outstanding (whether or
not then due or owing) under the Congress Credit Agreement as of the Closing
Date; provided, however, that for purposes of calculating Cash Purchase Price
and Estimated Cash Purchase Price, letters of credit up to $7,325,000 shall not
be included in the definition of Company Debt Amount.

 

“Consents” means any approval, consent, authorization or order of, notice to or
registration or filing with, or any other action by, any Governmental Body or
other Person.

 

“Contract” means any agreement, contract, license, lease, instrument, document,
note, bond, mortgage, indenture, guarantee, purchase order, letter of credit,
undertaking, obligation, commitment, or other legally binding commitment or
obligation, whether or not written, each as amended or modified from time to
time.

 

5

--------------------------------------------------------------------------------


 

“Controlled Group” for any Person at any date means all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Person, are treated as a single
employer under Sections 414(b), 414(c), 414(m) or 414(o) of the Code.

 

“Credit Agreements” means the Avaya Credit Agreement and the Congress Credit
Agreement.

 

“Current Assets” of the Company and its Subsidiaries at any date means all
assets of the Company and its Subsidiaries that would properly be classified in
accordance with GAAP as current assets as of such date, which for purposes of
the Sale Documents (a) shall not include any payment received after June 30,
2003 on or in respect of any employee or shareholder notes owed to the Company
or any of its Subsidiaries, but (b) shall include the Company’s or its
Subsidiaries’ cash deposits (but not letters of credit) with vendors to secure
future performance to the extent that such cash deposits are not otherwise
included in Current Assets as of such date, after deducting adequate reserves in
each case where a reserve is proper, determined as of such date.

 

“Current Property” means all sites, facilities, locations, Real Property and
Leaseholds presently owned, leased, used or operated by the Company or any of
its Subsidiaries.

 

“Debt” of a Person at any date means, without duplication (a) all obligations of
the Person (i) for borrowed money, (ii) evidenced by bonds, debentures, notes or
other similar instruments, (iii) under conditional sale, title retention,
installment payment or other similar agreements or arrangements creating an
obligation with respect to the payment of the deferred purchase price of
property or services, (iv) as lessee under Capitalized Leases, (v) under letters
of credit or Guarantees issued for the account of the Person and (vi) arising
under acceptance facilities, (b) all obligations of the type referred to in
clause (a) above of others Guaranteed by the Person, (c) all obligations of the
type referred to in clause (a) above of others secured by a Lien on any asset of
the Person whether or not such obligation is assumed or Guaranteed by the
Person, (d) interest rate, currency and total return swaps, hedges and similar
arrangements, and (e) the aggregate Unfunded Vested Liabilities under each
Benefit Plan of the Person.

 

“Deed” has the meaning stated in Section 4.03(d)(iv).

 

“Dollars” and “$” refer to United States dollars and other lawful currency of
the United States of America from time to time in effect.

 

“Effective Time” means the time when the Company actually receives the Initial
Cash Payment Amount.

 

“Environmental Claims” means any complaint, summons, citation, notice,
directive, order, Action, notice of violation, judicial or administrative
proceeding,

 

6

--------------------------------------------------------------------------------


 

judgment, letter or other communication from any Governmental Body, or any third
party involving violations of Environmental Laws or Releases of Hazardous
Materials from (a) any assets, properties or businesses of the Company, any of
its Subsidiaries or any predecessors in interest, (b) from adjoining properties
or businesses, or (c) from or onto any facilities which received Hazardous
Materials generated by the Company, any of its Subsidiaries or any predecessors
in interest.

 

“Environmental Laws” means all federal, state, local and foreign Laws relating
to pollution, human health, safety or protection of the environment and all
similar Laws.

 

“Environmental Liabilities” means any monetary obligations, losses, liabilities
(including strict liability), damages, punitive damages, consequential damages,
treble damages, costs and expenses (including all reasonable out-of-pocket fees,
disbursements and expenses of counsel, out-of-pocket expert and consulting fees
and out-of-pocket costs for environmental site assessments, remedial
investigation and feasibility studies), fines, penalties, sanctions and interest
incurred as a result of any Environmental Claim filed by any Governmental Body
or any third party which relate to any violations of Environmental Laws,
Remedial Actions, Releases or threatened Releases of Hazardous Materials from or
onto (a) any property presently or formerly owned by the Company or any of its
Subsidiaries or a predecessor in interest, or (b) any facility which received
Hazardous Materials generated by the Company or any of its Subsidiaries or a
predecessor in interest.

 

“Environmental Reports” means all written reports, studies, analyses, tests or
monitoring in the possession of or initiated by the Company or any of its
Subsidiaries pertaining to Hazardous Materials in, on, beneath or adjacent to
any Relevant Property, or regarding the Company’s or any of its Subsidiaries’
compliance with applicable Environmental Laws.

 

“Equipment” means all tangible personal property of a Person, including, without
limitation, all equipment and machinery in all of its forms, wherever located,
now or hereafter existing.

 

“Equity Securities” of a Person means (a) shares of capital stock, limited
liability company membership interests, joint venture interests, partnership
interests or other equity securities, stock or shares of any kind of such
Person, (b) securities directly or indirectly convertible into or exercisable or
exchangeable for any of the securities referred to in (a) above, (c) rights,
warrants, options, calls, subscriptions or commitments of any kind or character
relating to, or entitling any Person directly or indirectly to purchase or
otherwise acquire, any of the securities or rights referred to in (a) or (b)
above, and (d) equity equivalents, interests in the ownership or earnings of, or
equity appreciation, phantom stock or other similar rights of, or with respect
to, such Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the related regulations and published interpretations.

 

7

--------------------------------------------------------------------------------


 

“Escrow Agent” means JPMorgan Chase Bank, a New York corporation, or such other
Person as may be mutually acceptable to the Shareholders, the Company and the
Purchaser.

 

“Escrow Agreement” has the meaning stated in Section 4.03(d)(v).

 

“Escrow Amount” has the meaning stated in Section 11.07(c).

 

“Estimated Balance Sheet” has the meaning stated in Section 3.02(a).

 

“Estimated Cash Purchase Price” means an amount equal to (a) the Cash Amount,
minus (b) the Estimated Company Debt Amount, minus (c) the excess, if any, of
Required Net Current Assets, over Estimated Net Current Assets.

 

“Estimated Company Debt Amount” has the meaning stated in Section 3.02(a).

 

“Estimated Net Current Assets” has the meaning stated in Section 3.02(a).

 

“Excluded Assets” has the meaning stated in Section 2.02.

 

“Excluded Liabilities” has the meaning stated in Section 2.04(a).

 

“Expense Amount” has the meaning stated in Section 10.03(c).

 

“Extended Term” has the meaning stated in Section 9.03(e).

 

“Extinguished Liability” has the meaning stated in Section 11.07(c).

 

“Fees and Expenses” has the meaning stated in Section 10.03(a).

 

“Final Closing Balance Sheet” has the meaning stated in Section 3.03(c).

 

“Final Company Debt Amount” has the meaning stated in Section 3.03(c).

 

“Final Net Current Assets” has the meaning stated in Section 3.03(c).

 

“Fixtures” means, to the extent not covered by the definition of Equipment, all
fixtures appurtenant to Real Property or Leaseholds in all of their forms,
wherever located.

 

“Fundamental Representations” means the representations and warranties set forth
in Sections 5.01, 5.02, 5.03, 5.04, 5.05(a), 5.07, 5.12, 5.15(d) and (e), 6.01,
6.02, 6.03 and 6.04.

 

“Fundamental Representation Indemnification” means the indemnification under
Section 11.01(a)(i) with respect to the Fundamental Representations.

 

8

--------------------------------------------------------------------------------


 

“GAAP” means (a) with respect to the 2001 Audited Financial Statements,
generally accepted accounting principles in the United States and (b) other than
with respect to the 2001 Audited Financial Statements, generally accepted
accounting principles in the United States as applied by the Company in the
preparation of the 2001 Audited Financial Statements, except as otherwise
specifically set forth on Schedule 5.07(g); provided, however, to the extent the
2001 Audited Financial Statements were not prepared in accordance with generally
accepted accounting principles in the United States, “GAAP” means generally
accepted accounting principles in the United States.

 

“General Escrow Amount” has the meaning stated in Section 11.07(c).

 

“Governmental Body” means any government or any agency, bureau, commission,
court, whether supranational, national, federal, state, regional, provincial,
local, domestic or foreign.

 

“Guarantee” means any guarantee, assurance of performance, standby letter of
credit, or other obligation by which any Person agrees to pay, perform or be
responsible for, in whole or in part, the obligations or Liabilities of any
other Person, whether or not contingent upon any other event or circumstance.

 

“Hazardous Materials” means, without regard to amount and/or concentration (a)
any element, compound, or chemical that is defined, listed or otherwise
classified as a contaminant, pollutant, toxic pollutant, toxic or hazardous
substances, extremely hazardous substance or chemical, hazardous waste, medical
waste, biohazardous or infectious waste, special waste, or solid waste under
Environmental Laws, (b) petroleum, petroleum-based or petroleum-derived
products, (c) polychlorinated biphenyls, (d) any substance exhibiting a
hazardous waste characteristic including but not limited to corrosivity,
ignitibility, toxicity or reactivity as well as any radioactive or explosive
materials, and (e) any raw materials, building components, including but not
limited to asbestos-containing materials and manufactured products containing
Hazardous Materials.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the related regulations and published interpretations.

 

“Indemnification Notice” has the meaning stated in Section 11.02(a).

 

“Indemnitee” has the meaning stated in Section 11.02(a).

 

“Indemnitor” has the meaning stated in Section 11.02(a).

 

“Indemnity Payment” has the meaning stated in Section 11.07.

 

“Independent Accounting Firm” means PriceWaterhouseCoopers, LLP.

 

9

--------------------------------------------------------------------------------


 

“Initial Cash Payment Amount” means an amount equal to (a) the Estimated Cash
Purchase Price, minus (b) the Escrow Amount.

 

“Intellectual Property” means all copyrights, uncopyrighted works, trademarks,
trademark rights, trademark registrations, patents, including, without
limitation, all reissues, divisions, continuations and extensions thereof,
patent rights, unpatented inventions, service marks, logos, trade names, trade
name rights, corporate names, computer software licenses, data, software,
permits, trade secrets, know-how, protected models, designs, methods, concepts,
plans, specifications, schematics, formulas, inventions, technology, processes
and intellectual property rights and other proprietary rights, whether or not
subject to statutory registration, together with applications and licenses for,
and the goodwill of the Business relating to, any of the foregoing.

 

“Intellectual Property Assignment Agreement” has the meaning stated in Section
4.03(d)(iii).

 

“Inventory” means all finished products, work in process, raw materials, goods
in transit, goods at customer sites and other inventory or goods held for sale
of a Person in all of its forms, wherever located, now or hereafter existing.

 

“Knowledge of the Company” means the knowledge, after reasonable inquiry and
review of such person’s own files and inquiry of those other officers and
employees of the Company who would reasonably be expected to have knowledge of
the specific matter at issue, of any of Marty Snella, Christopher Younger,
Lonnie Clark, Regina Vegliante, Tim Atkinson, and the Company’s and its
Subsidiaries’ directors and executive officers, Regional Presidents and the
Company’s Director of Human Resources.

 

“Law” means each applicable treaty, statute, law, rule, regulation or order by
any Governmental Body and each judgment, injunction, order, writ, decree or
award of any Governmental Body.

 

“Leaseholds” means all real property interests as lessee, together with all
tenements, hereditaments, easements, rights of way, privileges and appurtenances
to those interests and improvements and Fixtures on or to those interests.

 

“Liability” of any Person means any Debt, liability, commitment, or obligation
of any kind or character, whether or not arising under any Guarantee or other
Contract, whether or not secured by any Lien, and whether or not accrued, fixed,
absolute, contingent, matured, unmatured, liquidated, unliquidated, due or to
become due.

 

“Lien” means any security interest, lien (statutory or otherwise), claim,
pledge, mortgage, deed of trust, hypothecation, charge, easement, deposit
arrangement, preference, priority, license, lease, conveyance of any right,
option, right of first refusal or offer, conditional sales or other title
retention agreement, restriction, covenant, condition or encumbrance of any
kind, including, without limitation, any restriction on

 

10

--------------------------------------------------------------------------------


 

use, voting, transfer, receipt of income or exercise of any other attribute of
ownership, and the filing of or agreement to give any financing statement under
the uniform commercial code or comparable law of any jurisdiction to evidence
any of the foregoing.

 

“Losses” means any and all liabilities, obligations, losses, damages, costs,
expenses, claims, penalties, Actions, judgments, diminution in value,
disbursements of any kind or nature whatsoever, interest, fines, cleanup costs,
settlements, costs of preparation and investigation, costs incurred in enforcing
any of the Sale Documents and reasonable attorneys’ fees and expenses, including
without limitation, any Taxes arising out of or resulting from any payment under
Article XI hereof.

 

“Maintenance Fee Agreement” means the Maintenance Fee Agreement, dated as of
March 31, 2000, between the Company and Avaya (as successor to Lucent
Technologies Inc.), as amended by Amendment No. 1 effective as of March 31,
2001.

 

“Material Adverse Effect” means (a) a material adverse effect upon any of (i)
the Business, management, employees, results, operations, the Assets, the
liabilities, condition (financial or otherwise), or prospects of the Company and
its Subsidiaries taken as a whole, or (ii) the legality, validity or
enforceability of the Sale Documents, or (b) the impairment, hindrance or
adverse effect in any material respect upon the ability of the Company, any of
its Subsidiaries or the Shareholders to perform any of their obligations under
the Sale Documents.

 

“Material Contract” has the meaning stated in Section 5.15(a).

 

“Net Current Assets” means an amount equal to the aggregate dollar amount of (a)
the Current Assets of the Company and its Subsidiaries included in the Purchased
Assets as of the Closing Date, minus (b) the Total Liabilities of the Company
and its Subsidiaries as of the Closing Date.

 

“Newly-Hired Employees” means any employee of the Company as of the Closing Date
who becomes an employee of the Purchaser as of the Closing Date.

 

“Newly-Hired Employees’ Liabilities” has the meaning stated in Section 2.05(b).

 

“Non-Compete Payments” has the meaning stated in Section 9.03(e).

 

“Non-Compete Period” means the three-year period beginning on the Closing Date.

 

“Other Employees” has the meaning stated in Section 2.05(c).

 

“Other Employees’ Liabilities” has the meaning stated in Section 2.05(c).

 

“Other Leases” has the meaning stated in Section 9.07.

 

11

--------------------------------------------------------------------------------


 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Permit” means any permit, license, approval, consent, permission, notice,
franchise, confirmation, endorsement, waiver, certification, registration,
qualification, clearance, variance or other authorization issued, granted or
given by or under the authority of any Governmental Body or pursuant to any
federal, state, local or foreign Law.

 

“Permitted Liens” means (a) Liens for Taxes incurred in the ordinary course of
business consistent with past practice, if a specific reserve shall have been
made therefor on the Closing Balance Sheet (as finally agreed upon pursuant to
Section 3.03), (b) statutory Liens of landlords, Liens of carriers, warehouse
persons, mechanics and material persons and other Liens imposed by Law incurred
in the ordinary course of business consistent with past practice, if a specific
reserve shall have been made therefor on the Final Closing Balance Sheet, (c)
purchase money Liens incurred in the ordinary course of business, consistent
with past practice, provided that such Liens (i) do not exceed the value of the
Equipment or Inventory so acquired and (ii) were not incurred in violation of
any representation, warranty, covenant or agreement contained in the Sale
Documents, (d) easements, rights-of-way, restrictions and other similar
covenants or encumbrances which, in the aggregate, do not materially interfere
with the normal and ordinary operation of the Business, and (e) Liens securing
the Company Debt Amount.

 

“Person” means any individual, corporation, partnership, limited liability
company, association, joint venture, trust or any other entity or organization,
including, without limitation, any Governmental Body.

 

“Personnel” means all former and current employees, agents, consultants and
independent contractors of the Company and its Subsidiaries who have contributed
to or participated in the conception or development of any of the Required
Intellectual Property.

 

“Post-Closing Extinguished Liability Amount” has the meaning stated in Section
11.07(e).

 

“Pre-Closing Extinguished Liability Amount” has the meaning stated in Section
11.07(c).

 

“Preferred Stock” means the Series A, Series B, Series C, Series D, Series E,
Series F and Series G preferred stock of the Company.

 

“Prohibited Transaction” means any transaction described in Section 406 of ERISA
or Section 4975 of the Code, for which an exemption does not apply.

 

12

--------------------------------------------------------------------------------


 

“Purchase Price” means the sum of (a) the Cash Purchase Price, plus (b) the
aggregate principal amount of the Purchaser Note, plus (c) the sum of all of the
Non-Compete Payments.

 

“Purchased Assets” has the meaning stated in Section 2.01.

 

“Purchaser” has the meaning stated in the heading of this Agreement, and its
successors and permitted assigns.

 

“Purchaser Indemnified Person” means the Purchaser and its Affiliates and each
of their respective shareholders, partners, members, managers, directors,
officers, employees, agents and Affiliates.

 

“Purchaser Note” has the meaning stated in Section 3.01.

 

“Purchaser Outside Date” means December 15, 2003.

 

“Purchaser Required Consents” means the Consents set forth on Schedule 7.04.

 

“Purchaser’s Accountants” means PricewaterhouseCoopers LLC.

 

“Real Property” means all real property interests, other than as lessee,
together with all tenements, hereditaments, easements, rights of way, privileges
and appurtenances to those interests and improvements and fixtures on or to
those interests.

 

“Release” means any spilling, leaking, pumping, emitting, emptying, discharging,
injecting, escaping, leaching, migrating, dumping, or disposing of Hazardous
Materials (including the abandonment or discarding of barrels, containers or
other closed receptacles containing Hazardous Materials) into the environment.

 

“Relevant Property” means all sites, facilities, locations, Real Property and
Leaseholds (a) presently or formerly owned, leased, used or operated by the
Company or any of its Subsidiaries (whether or not such properties are currently
owned, leased, used or operated by the Company or any of its Subsidiaries), (b)
at which any Hazardous Material has been transported, disposed, treated, stored
or released by or on behalf of the Company or any of its Subsidiaries, or (c)
that are directly adjacent to any sites, facilities, locations, Real Property or
Leaseholds presently or formerly owned, leased, used or operated by the Company
or any of its Subsidiaries.

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
Release or threatened Release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) perform pre-remedial studies and investigations and
post-remedial operation and maintenance activities, or (d) any other actions
authorized by Environmental Laws.

 

13

--------------------------------------------------------------------------------


 

“Reportable Event” means any event stated in Section 4043 of ERISA for which
reporting has not been waived by the Department of Labor.

 

“Required Intellectual Property” has the meaning stated in Section 5.16(a).

 

“Required Leases” has the meaning stated in Section 9.07.

 

“Required Net Current Assets” means (a) $51,000,000.00, minus (b) the Vendor
Deposit Reduction Amount as of the Closing Date.

 

“Required Permits “ has the meaning stated in Section 5.10(a).

 

“Restricted Payment” means (a) any dividend or other distribution of any kind on
or in respect of any Equity Securities, and (b) any payments in cash or
otherwise, on account of the purchase, redemption, retirement or acquisition of
(i) any Equity Securities, or (ii) any option, warrant or other right to acquire
any Equity Securities.

 

“Sale Documents” means this Agreement, the Purchaser Note, the Transitional
Services Agreement, each other document, agreement and instrument to be executed
and delivered by any of the Shareholders, the Company, any of the Company’s
Subsidiaries or the Purchaser pursuant to Article IV of this Agreement, and all
other documents and instruments by which the Purchased Assets are transferred by
the Company to the Purchaser and the Confidentiality Agreement and the Escrow
Agreement.

 

“Schedule Updates” has the meaning stated in Section 8.03(a).

 

“Securities” means (a) Equity Securities, (b) notes, bonds, debentures,
certificates of deposit and all other evidences of indebtedness or Debt, (c)
securities directly or indirectly convertible into or exercisable or
exchangeable for any of the securities referred to in (b) above, (d) rights,
warrants, options, calls, subscriptions or commitments of any kind or character
relating to, or entitling any Person to purchase or otherwise acquire, any of
the securities or rights referred to in (b) or (c) above, and (d) all other
securities of any type.

 

“Securities Act” means the Securities Act of 1933, as amended, and the related
regulations and published interpretations.

 

“Solvent” means, with respect to the Company, that as of the date of
determination (a) the sum of the Company’s Debt (including contingent
liabilities, but excluding Liabilities to the Shareholders and their Affiliates)
does not exceed all of the Company’s property, at a fair valuation, (b) the
present fair saleable value of the property of the Company is not less than the
amount that will be required to pay the probable Liabilities of the Company’s
then existing Debts (excluding Liabilities to the Shareholders and their
Affiliates) as they become absolute, and matured, and (c) the Company does not
intend to incur, or believe (nor should it reasonably believe) that it

 

14

--------------------------------------------------------------------------------


 

will incur, Debt beyond its ability to pay such Debt as it becomes due.  For
purposes of this definition, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

 

“Specified Liability Amount” has the meaning stated in Section 11.07(c).

 

“Specified Liability Escrow Amount” has the meaning stated in Section 11.07(c).

 

“Subsidiary” of any Person means any Person (a) of which such first Person
(either alone or through or together with any other Subsidiary) owns, directly
or indirectly, more than 50% of the Equity Securities of such other Person, the
holders of which are generally entitled to vote for the election of the board of
directors, general partner, the manager or other governing body of, or otherwise
control the business and affairs of, such other Person, or (b) the operations of
which are consolidated with such first Person, pursuant to GAAP, for financial
reporting purposes.  Unless the context otherwise requires, references to one or
more Subsidiaries are references to Subsidiaries of the Company.

 

“Subsidiary Assets” has the meaning stated in Section 5.12(b).

 

“Target Date” means the date which is five Business Days after October 29, 2003,
and if such date is not a Business Day, the next succeeding Business Day after
such date.

 

“Tax” or “Taxes” means all taxes, charges, fees, levies, duties, imposts,
deposits, withholdings, restrictions, fines, interests, penalties, additions to
tax or other tax, assessment or charge of any kind, including, without
limitation, income, excise, personal property, real property, withholding,
sales, use, gross receipts, value added, franchise, profits, capital, premium,
occupational, production, severance, ad valorem, occupancy, stamp, transfer,
employment, payroll, unemployment insurance, social security, disability,
workers compensation, custom duties, license recording, documentation and
registration fees imposed by any Governmental Body, and all interest and
penalties thereon and additions thereto.

 

“Tax Indemnification” means the indemnification under Section 11.01(a)(iv).

 

“Tax Return” means any federal, state, local or foreign return, report, claim
for refund, declaration, statement or other form relating to Taxes, including,
without limitation, any schedule thereto or amendment thereof.

 

“Termination Fee” has the meaning stated in Section 10.03(d).

 

“Third Party Claim” has the meaning stated in Section 11.02(b).

 

15

--------------------------------------------------------------------------------


 

“Threshold Amount” means an amount equal to $1,000,000.

 

“Total Liabilities” means an amount equal to the aggregate dollar amount of all
Liabilities of the Company and its Subsidiaries as of the Closing Date included
in Assumed Liabilities, but not including the Company Debt Amount.

 

“Transactions” means the transactions contemplated by, or described in, the Sale
Documents, including, without limitation, the sale, transfer, assignment,
conveyance and delivery of the Purchased Assets by the Company to the Purchaser.

 

“Transfer” means a direct or indirect offer, transfer, sale, assignment, pledge,
conveyance, hypothecation, license, sublicense or other disposition of all or
any interest.

 

“Transitional Services Agreement” has the meaning stated in Section 4.03(d).

 

“Unfunded Vested Liabilities” of a Person means, with respect to any Benefit
Plan at any time, the excess, if any, of (a) the present value of all vested
nonforfeitable benefits under the Benefit Plan, over (b) the fair market value
of all Benefit Plan assets allocable to those benefits, all determined as of the
then most recent valuation date for the Benefit Plan, but only to the extent
that the excess represents a potential liability of the Person or any member of
its Controlled Group to the PBGC or the Benefit Plan under Title IV of ERISA.

 

“Vendor Deposit Reduction Amount” has the meaning stated in Section 8.06(c).

 

“Vendor Deposits” has the meaning stated in Section 8.06(c).

 

“WARN Act” means the Workers Adjustment and Retraining Notification Act, 29
U.S.C. §2101, et. seq.

 

ARTICLE II

 

The Transaction

 

Section 2.01.  Purchase and Sale of the Purchased Assets.  Upon the terms and
subject to the conditions of this Agreement, at the Closing, for the
consideration payable by the Purchaser to the Company in accordance with Article
III, the Company will, and the Shareholders, jointly and severally, will cause
the Company and its Subsidiaries to, sell, transfer, assign, convey and deliver
to the Purchaser, and the Purchaser will purchase, accept and acquire from the
Company and all of its Subsidiaries, all of the Company’s and its Subsidiaries’
right, title and interest in, to and under all of the Purchased Assets, free and
clear of Liens, except for Permitted Liens.

 

The term “Purchased Assets” means all the business, goodwill, operations as a
going concern, assets, properties, interests and rights owned, leased, licensed
or used by, or relating to or arising out of the business or operations of, the
Company and all of its Subsidiaries, of every kind and character, real, personal
and mixed, tangible and intangible, and wherever situated as of

 

16

--------------------------------------------------------------------------------


 

the Effective Time, including, without limitation, the following, but excluding
only the Excluded Assets:

 

(a)  all (i) Real Property and (ii) Leaseholds in which the Company or one of
its Subsidiaries has an interest, including, without limitation, those set forth
on Schedule 2.01(a)(i) and Schedule 2.01(a)(ii), respectively;

 

(b)  all (i) Equipment, (ii) Fixtures and (iii) Inventory in which the Company
or one of its Subsidiaries has an interest or which relates to, is used in the
business or operations of, or arises out of the business or operations of, the
Company or its Subsidiaries, whether owned, rented or leased by, or on loan to
the Company or one of its Subsidiaries, including, without limitation, those set
forth on Schedule 2.01(b)(i), Schedule 2.01(b)(ii) and Schedule 2.01(b)(iii),
respectively;

 

(c)  all right, title and interest of the Company and its Subsidiaries now or
hereafter existing, in, to and under any Contracts, including, without
limitation, all Material Contracts and those Contracts set forth on Schedule
2.01(c) (collectively, the “Assigned Agreements”), as each of the Assigned
Agreements may have been amended or otherwise modified prior to the date of this
Agreement;

 

(d)  the accounts receivable of the Company and its Subsidiaries, including,
without limitation, (i) invoiced accounts receivable, (ii) accrued but
uninvoiced accounts receivable, and (iii) all other rights to payment for goods
or services sold, delivered or performed, in each case other than any accounts
receivable from the Shareholders or any Affiliate of the Shareholders
(collectively, the “Accounts Receivable”);

 

(e)  all security deposits, refunds, deposits and prepaid expenses of the
Company and its Subsidiaries and all vendor rebate accounts and prospective
rebates, whether soft dollar or hard dollar;

 

(f)  all Securities in which the Company or one of its Subsidiaries has an
interest, including, without limitation, the Securities set forth on Schedule
2.01(f), but not including any Equity Securities which represent an interest in
any of the Company’s Subsidiaries;

 

(g)  all Intellectual Property in which the Company or one of its Subsidiaries
has an interest, including, without limitation, the Intellectual Property set
forth on Schedule 2.01(g)  and the Company’s and its Subsidiaries’ names and all
trade names (and associated marks, logos and styles) used at any time by the
Company or any of its Subsidiaries;

 

(h)  all right, title and interest of the Company and its Subsidiaries in, to
and under, and all assets of, the Benefit Plans set forth on Schedule 2.01(h);

 

(i)  all other rights, assets and goodwill of the Company and its Subsidiaries,
including, without limitation, all (i) buildings, (ii) tangible and intangible
personal

 

17

--------------------------------------------------------------------------------


 

property, (iii) Permits, (iv) the right to carry on the Business, (v) books of
account, general, financial and accounting records, files, invoices and
customer’s and supplier’s lists, and (vi) causes of action, claims and demands
of whatever nature arising from or in connection with the business and operation
of the Company and its Subsidiaries; and

 

(j)  all proceeds and products of any and all of the foregoing Purchased Assets.

 

Section 2.02.  Excluded Assets.  The Company and its Subsidiaries will retain
(and the Purchased Assets will not include) the following (collectively, the
“Excluded Assets”):

 

(a)  all of the Company’s rights under the Sale Documents;

 

(b)  the Purchase Price payable to the Company pursuant to Article III;

 

(c)  the articles of incorporation, minute books, and stock books of the Company
and its Subsidiaries;

 

(d)  all Tax-related assets of the Shareholders, the Company and their
respective Subsidiaries ; and

 

(e)  all Equity Securities which represent an interest in any Subsidiary of the
Company.

 

Section 2.03.  Assumption of the Assumed Liabilities.  Upon the terms and
subject to the conditions of this Agreement, at the Closing, the Purchaser will
execute and deliver to the Company the Assumption Agreement, pursuant to which
the Purchaser will, effective as of the Effective Time, assume only the Assumed
Liabilities.

 

The term “Assumed Liabilities” means:

 

(a)  the (i) accounts payable of the Company and its Subsidiaries arising out of
the purchase of goods and services by the Company in the ordinary course of
business, but only to the extent such Liabilities are specifically and expressly
set forth on the Closing Balance Sheet (subject to adjustment pursuant to
Section 3.03), (ii) accrued Liabilities of the Company and its Subsidiaries for
employee compensation, including Liabilities for accrued and unpaid employee
bonuses for 2003, but excluding unpaid employee bonuses (whether or not accrued)
arising out of or relating to any period prior to January 1, 2003, lease
payments and other Liabilities of the Company and its Subsidiaries arising in
the ordinary course of business, but only to the extent such Liabilities are
specifically and expressly set forth on the Closing Balance Sheet (subject to
adjustment pursuant to Section 3.03), (iii) payments relating to the agreement
by the Company to reimburse employees of Lucent that became employees of the
Company in connection with the GEM acquisition for pension benefits that such
employees forfeited in connection with such transaction, but only with respect
to Newly-Hired Employees, and only to the extent such Liabilities are
specifically and expressly set forth on the Closing Balance Sheet (subject to
adjustment pursuant to Section 3.03), (iv) the Liabilities assumed by the

 

18

--------------------------------------------------------------------------------


 

Purchaser under Section 2.05(c), and (v) obligations of the Company and its
Subsidiaries under the Assigned Agreements arising after the Effective Time, in
each case, excluding Liabilities not paid in the ordinary course of business
consistent with past practice;

 

(b)  the Company’s obligations (i) for the Avaya Debt and the Congress Debt, and
(ii) under the Capitalized Leases set forth on Schedule 2.03(b), in an amount
not to exceed the Capitalized Lease Amount used for purposes of calculating the
Final Company Debt Amount in Section 3.03 hereof; and

 

(c)  the Additional Assumed Liabilities, if any, elected to be assumed by the
Purchaser pursuant to Section 2.04(c) below,

 

in each case, only if and to the extent the same have not been paid or
discharged prior to the Closing Date.

 

Section 2.04.  Excluded Liabilities.

 

(a)  Purchaser Not Assuming Excluded Liabilities.  Notwithstanding any provision
of the Sale Documents to the contrary, the Purchaser will not accept, acquire,
assume or become liable to pay, perform or discharge, the Excluded Liabilities.

 

The term “Excluded Liabilities” means any of the following Liabilities:

 

(i)  any Liability owed to either of the Shareholders or any of their Affiliates
or any other inter-company Debt, Liabilities or other obligations, including,
without limitation, any accrued or declared dividends, distributions or other
obligations;

 

(ii)  any Liability with respect to any Debt of the Company or any of its
Subsidiaries, except as expressly provided in Section 2.03(b) above;

 

(iii)  any Liability of the Company or any of its Subsidiaries arising out of,
based upon, relating to or otherwise attributable to any Action (A) that is
pending, threatened or completed on or prior to the Effective Time, or (B) that
arises out of or is based upon any act, omission, event, condition or
circumstance (actual or alleged) taking place or existing prior to the Effective
Time, including, without limitation, (aa) the Settlement Agreement and General
Release dated as of March 1, 2003, between the Company and Joel A. Schleicher,
(bb) the settlement with respect to the termination of Jim Walker’s employment
with the Company, (cc) any securities law Actions or class action lawsuits, (dd)
litigation involving the Company’s and its Subsidiaries’ trade creditors, and
(ee) discrimination and sexual harassment claims;

 

(iv)  any Liability related to or arising out of any obligation to repurchase,
redeem or otherwise acquire any Common Stock or other Securities of the Company,
any of its Subsidiaries or any other Person, whether arising out of a “put”
option, right of rescission or otherwise, or to pay any dividends or make any
distributions in respect of the Common Stock or other Equity Securities of the
Company;

 

19

--------------------------------------------------------------------------------


 

(v)  any Tax Liability of the Shareholders, the Company, their Subsidiaries or
any of their Affiliates, or Liabilities due to the failure (or alleged failure)
of any Shareholder, the Company, their Subsidiaries or any of their Affiliates
to timely and fully pay such Taxes;

 

(vi)  any Liability (A) which arises out of, relates to or results from any
income, sales, use or other Tax or any expense arising from or associated with
the conveyance and transfer to the Purchaser of the Purchased Assets, or (B)
with respect to Taxes related to the operation of the Business by the Company
and its Subsidiaries or ownership by the Company or its Subsidiaries of their
assets, or otherwise relates to any period of time prior to the Closing Date,
including without limitation, any Liability relating to or resulting from, any
state sales Tax audit of the Company and its Subsidiaries;

 

(vii)  any Liability of the Company, any of its Subsidiaries, the Shareholders
or any of their Affiliates arising out of or in connection with any generation,
use, storage, transportation, disposal, cleanup or release of any Hazardous
Materials or violation of Environmental Laws which occurred or exists on or
prior to the Effective Time, regardless of whether it was discovered or was
capable of discovery on or prior to the Effective Time;

 

(viii)  any Liability which arises out of, relates to, or is otherwise
attributable to any of the Excluded Assets, or arises out of or results from any
income, sales, use or other Tax or any expense arising from the distribution to,
or ownership by, the Company, any of its Subsidiaries or the Shareholders of any
of the Excluded Assets or associated with the realization of the benefits of any
of the Excluded Assets;

 

(ix)  any Liability (A) of the Company or any of its Subsidiaries which is
inconsistent with any representation or warranty of the Company, any of its
Subsidiaries or either of the Shareholders contained in the Sale Documents or
which was incurred in violation of any covenant, agreement or condition
contained in the Sale Documents, or (B) for breach or violation of any Law on or
prior to the Effective Time;

 

(x)  any Liability of the Company incurred on or after the Effective Time;

 

(xi)  any Liability (A) for breach or non performance of any Contract on or
prior to the Effective Time, including, without limitation, the Assigned
Agreements, (B) under any Contract which is not set forth on Schedule 2.01(c),
(C) under any Contract which the Purchaser shall not have received a correct and
complete copy of prior to the date of this Agreement, except for the Company’s
maintenance Contracts that are substantially similar to the standard form of
agreement provided to the Purchaser prior to the date of this Agreement, (D)
except as may expressly be agreed to by the Purchaser in writing, under any
Contract (I) with any Shareholder or any Affiliate of the Company or any
Shareholder, or (II) relating to any foreign exchange or similar transactions,
(E) relating to the disgorgement, refund or reimbursement of any payments under
the Maintenance Fee Agreement, including, without limitation, any such
Liabilities arising out of the audit

 

20

--------------------------------------------------------------------------------


 

of the payments due under the Maintenance Fee Agreement, or (F) with respect to
leases for unoccupied facilities;

 

(xii)  any Liability (A) under or in connection with any Benefit Plan, (B)
arising out of or by reason of a complete or partial withdrawal from a
multi-employer pension plan within the meaning of ERISA or termination or
withdrawal from any other Benefit Plan, as of a date prior to or as of the
Effective Time by any Shareholder, the Company or any other Person who is part
of a Controlled Group with the Company, (C) that constitutes an Unfunded Vested
Liability, (D) that constitutes the Other Employees’ Liabilities, (E) for stay
bonuses, change of control payments or other similar items, including, without
limitation, any retention payments to Chris Younger or Marty Snella, or (F) for
unpaid employee bonuses (whether or not accrued) arising out of or relating to
any period prior to January 1, 2003;

 

(xiii)  any Liability relating to the employees of the Company or any of its
Subsidiaries or the employment or termination of any employee, including,
without limitation, any Liability relating to compensation, salary, bonus,
vacation, benefits, severance, pensions, unemployment insurance and related
Taxes accruing, arising, or based on or relating to facts, issues or
circumstances occurring, prior to the Effective Time, other than for Newly-Hired
Employees’ Liabilities and the Liabilities assumed by the Purchaser under
Section 2.05(c);

 

(xiv)  any Liability in respect of any claim, regardless of when made or
asserted, which arises from, out of or is based upon the negligence, strict
liability of, or any express or implied representation, warranty, agreement or
guarantee made by, the Company or any of its Subsidiaries, or alleged to have
been made, or which is imposed or asserted to be imposed by operation of law, in
connection with any product sold, shipped or manufactured by or on behalf of the
Company or any of its Subsidiaries, or any service provided or sold by or on
behalf of the Company or any of its Subsidiaries, including, without limitation,
any claim relating to the repair or replacement of any such product and any
claim seeking recovery for property damage, consequential damage, lost revenue
or income or personal injury, except to the extent included in accounts payable
or accrued liabilities as set forth on the Closing Balance Sheet (subject to
adjustment pursuant to Section 3.03);

 

(xv)  any Liability arising out of, relating to, or for any rebate, refund,
return of product sold, or Inventory consignment, except to the extent included
in accounts payable or accrued liabilities as set forth on the Closing Balance
Sheet (subject to adjustment pursuant to Section 3.03); and

 

(xvi)  any other Liability not expressly included in the Assumed Liabilities.

 

(b)  Company and Shareholders to Perform Excluded Liabilities.  The Purchaser
will acquire the Purchased Assets free and clear of all Liabilities except for
the Assumed Liabilities.  The Shareholders and the Company, jointly and
severally, will remain responsible for and will, subject to any defenses,
claims, set-offs or other rights or mutual agreements the Company or the

 

21

--------------------------------------------------------------------------------


 

Shareholders may have, duly and timely pay, perform and discharge in full all
Excluded Liabilities; provided, however, that neither (i) the exercise by the
Shareholders and/or the Company of any or all such defenses, claims, set-offs or
other rights or agreements, nor (ii) the failure of the Shareholders and the
Company to fully satisfy any or all of the Excluded Liabilities, shall in any
way impose any Liability on the Purchaser, its Subsidiaries or Affiliates.

 

(c)  Additional Assumed Liabilities.  Notwithstanding the provisions of Sections
2.04(a) and (b) above, on the date which is at least one Business Day prior to
the Closing Date, the Purchaser may, but shall not be obligated to, without the
consent of the Company or the Shareholders, elect in writing to (i) assume any
Excluded Liabilities relating to, owed to, or in respect of, current or former
employees of the Company and its Subsidiaries (such assumed liabilities being
the “Additional Assumed Liabilities”), and (ii) reduce the Cash Amount, and
consequently the Purchase Price, dollar-for-dollar by the aggregate dollar
amount of the Additional Assumed Liabilities assumed by the Purchaser.  In such
an event, the Additional Assumed Liabilities shall (x) be considered to be
“Assumed Liabilities”, and (y) not be considered to be “Excluded Liabilities”. 
Nothing in this Section 2.04(c) shall confer any rights or remedies under or by
reason of this Agreement or any other Sale Document on any Person, and no third
party shall have any right to enforce any provision of this Section 2.04(c).

 

Section 2.05.  Employees.

 

(a)  Employment Offers.  The Purchaser will make employment offers to
substantially all of the employees of the Company listed on Schedule 2.05(a)
hereto.  Except as listed on Schedule 2.05(a), such employment offers will be
offers of at will employment at substantially the same compensation for each
employee as such employee receives as of the date of this Agreement.  The
Purchaser may, in its sole discretion, modify or amend any employment offer or
any employment terms or benefits at any time after the Closing Date for any
reason.

 

(b)  Newly-Hired Employees.  With respect to all Newly-Hired Employees, the
Purchaser will be responsible for, and shall pay, all liabilities and
obligations to the Newly-Hired Employees, but only to the extent that such
liabilities and obligations either (i) relate to the period after the Effective
Time, or (ii) represent accrued salaries and wages from the date of the last
regular payroll date of the Company prior to the Closing Date through the
Closing Date and, as such, are specifically, accurately and fully reserved for
and included in Current Liabilities on the Closing Balance Sheet (as deemed
final under Article III) (such liabilities and obligations being the
“Newly-Hired Employees’ Liabilities”).  Except (A) for the Newly-Hired
Employees’ Liabilities, (B) for the Purchaser’s liabilities and obligations
expressly set forth in Section 2.06 below with respect to the Benefit Plans
referred to therein, or (C) for accrued salaries and wages referred to in clause
(ii) above that are specifically, accurately and fully reserved for and included
in Current Liabilities on the Closing Balance Sheet (as deemed final under
Article III), the Company will be responsible for, and shall duly and timely
pay, perform and discharge, all liabilities and obligations to the Newly-Hired
Employees, including, without limitation, all bonus or similar payments accrued
(or that should be accrued) with respect to the portion of the Company’s fiscal
year completed prior to the Closing Date under the Company’s bonus plans and
employment policies in effect as of the date hereof, which accrued bonuses shall
be set aside and paid to the Newly-Hired Employees entitled thereto on the
Closing Date.

 

22

--------------------------------------------------------------------------------


 

(c)  Other Employees.  The Purchaser will not assume or become responsible for
any Liability (the “Other Employees’ Liabilities”) to any current or former
employees of the Company and its Subsidiaries other than the Newly-Hired
Employees (all such employees being the “Other Employees”), except that the
Purchaser shall assume and be responsible for severance payable to the Other
Employees (except for the Other Employees set forth on Schedule 2.05(c) to this
Agreement) due to such Other Employees’ termination of employment with the
Company on the Closing Date in connection with the consummation of the
Transactions.  The Company will be responsible for, and shall duly and timely
pay, perform and discharge, all liabilities and obligations to the Other
Employees.

 

(d)  No Rights of Officers or Employees.  The parties hereto expressly
acknowledge and agree that the matters and agreements set forth in Section 2.05
and Section 2.06 of this Agreement are strictly agreements among the
Shareholders, the Company and the Purchaser and no present or former officer or
employee of the Company or any of its Subsidiaries has any rights (directly, as
a third party beneficiary or otherwise) under Section 2.05 and Section 2.06 and
shall not have any right to enforce any of the agreements set forth in such
Sections.

 

(e)  COBRA.  The Parent or a member of its Controlled Group shall provide
continuation coverage mandated by Part 6 of Title I of ERISA or Section 49080B
of the Code or state Laws for Other Employees who are not Newly-Hired Employees,
including for all “M&A Qualified Beneficiaries”  and neither the Purchaser nor
any member of its Controlled Group shall have any responsibility or obligation
to provide such coverage, unless required pursuant to applicable Law.

 

(f)  WARN.  In the event that the termination of Other Employees who are not
Newly-Hired Employees results in an event that is subject to the WARN Act, the
Purchaser shall provide payment to the Parent or a member of the Controlled
Group, as applicable, for any resulting wage and/or benefits liabilities under
the WARN Act relating to such termination(s).  Purchaser shall bear no
responsibility for any other liabilities or responsibilities under the WARN Act
with respect to such termination(s) other than that stated above.

 

Section 2.06.  Benefit Plans.  As of the Effective Time, the Purchaser will have
in effect Benefit Plans providing benefits to the Newly-Hired Employees which
are consistent (taken as a whole) with the benefits provided to employees of
similarly situated companies operating in the same business and in the same
geographic location as the Company.  Each Newly-Hired Employee participating in
the Company’s Benefit Plans as of the Effective Time will become a participant
in the Purchaser’s Benefit Plans as of the Effective Time with credit for
service with the Company for participation, eligibility purposes and vesting,
but not for accrual of benefits. The Purchaser may, in its sole discretion,
modify or amend any such Benefit Plan or the terms or benefits provided
thereunder at any time after the Closing.

 

23

--------------------------------------------------------------------------------


 

ARTICLE III

 

Consideration; Adjustments

 

Section 3.01.  Consideration.  Upon the terms and subject to the conditions set
forth in this Agreement, at the Closing, as payment in full of the Purchase
Price for the purchase of the Purchased Assets, which Purchase Price shall be
subject to adjustment after the Closing Date as provided in this Article III,
the Purchaser will:

 

(a)  pay, or cause to be paid, to the Company, by wire transfer of immediately
available funds, an amount in cash equal to the Initial Cash Payment Amount;

 

(b)  issue to the Company a promissory note, in the aggregate principal amount
of $27,500,000, in substantially the form of, and having the terms set forth on,
Exhibit 3.01 attached hereto (the “Purchaser Note”);

 

(c)  pay, or cause to be paid, to the Escrow Agent, by wire transfer of
immediately available funds, an amount in cash equal to the Escrow Amount; and

 

(d)  assume the Assumed Liabilities.

 

Section 3.02.  Calculation of the Initial Cash Payment Amount.

 

(a)  Preparation of Estimated Balance Sheet.  On or prior to the date which is
two Business Days prior to the Closing Date, the Purchaser, after consulting
with the Company, shall prepare and deliver to the Company a detailed balance
sheet (the “Estimated Balance Sheet”) which reasonably estimates the financial
position of the Company and its Subsidiaries as of the Closing Date in
conformity with GAAP and sets forth a detailed calculation of the Purchaser’s
estimate of (i) the Company Debt Amount as of the Closing Date (the “Estimated
Company Debt Amount”), and (ii) the Net Current Assets as of the Closing Date
(the “Estimated Net Current Assets”).

 

(b)  Calculation of Initial Cash Payment Amount.   Simultaneously with the
delivery of the Estimated Balance Sheet to the Company, the Purchaser shall
prepare and deliver to the Company a statement setting forth the calculation of
the Estimated Cash Purchase Price and the Initial Cash Payment Amount using the
Estimated Company Debt Amount and the Estimated Net Current Assets shown on the
Estimated Balance Sheet and the Escrow Amount.

 

Section 3.03.  Post-Closing Adjustment to Cash Purchase Price.

 

(a)  Preparation of Closing Balance Sheet.  As promptly as practicable, but in
any event within 90 calendar days following the Closing Date, the Purchaser will
deliver to the Company a balance sheet (the “Closing Balance Sheet”), certified
by the Purchaser as fairly presenting the financial position of the Company and
its Subsidiaries on the Closing Date in conformity with GAAP and setting forth a
calculation of the Company Debt Amount and the Net Current Assets as of the
Closing Date.  Subject to Section 3.03(c), the Closing Balance Sheet and the
calculation of Company Debt Amount and Net Current Assets delivered by the
Purchaser to the Company will be deemed to be and will be final, binding and
conclusive on the parties hereto.

 

24

--------------------------------------------------------------------------------


 

(b)  Calculation of Cash Purchase Price.  Simultaneously with the delivery of
the Closing Balance Sheet to the Company, the Purchaser shall prepare and
deliver to the Company a written statement (the “Purchase Price Statement”)
setting forth the calculation of the Cash Purchase Price using the Company Debt
Amount and the Net Current Assets shown on the Closing Balance Sheet.

 

(c)  Right to Review and Dispute.

 

(i)  During the 30 calendar day period following the Company’s receipt of the
Closing Balance Sheet and the Purchase Price Statement, the Company will be
permitted to review the working papers of the Purchaser relating to the
preparation of the Closing Balance Sheet and the Purchase Price Statement and
the calculation of Company Debt Amount and Net Current Assets and the Cash
Purchase Price shown on the Purchase Price Statement.

 

(ii)  The Company may dispute the preparation of the Closing Balance Sheet, the
Purchase Price Statement and/or the determination of Company Debt Amount and Net
Current Assets and the Cash Purchase Price set forth thereon; provided, however,
that the Company must notify the Purchaser in writing of each disputed item,
specifying the amount thereof in dispute and setting forth, in reasonable
detail, the basis for such dispute, within 30 calendar days of the Purchaser’s
delivery of the Closing Balance Sheet and the Purchase Price Statement to the
Company.  In the event written notice of such a dispute is received by the
Purchaser in a timely manner, such a dispute will be resolved in accordance with
the provisions of Section 3.03(d) below.

 

(iii)  The Closing Balance Sheet, the Purchase Price Statement and the
calculation of Company Debt Amount, Net Current Assets and the Cash Purchase
Price will be deemed final for the purposes of this Article III upon the
earliest to occur of (A) the failure of the Company to notify the Purchaser of a
dispute in accordance with this Agreement within 30 calendar days of the
Purchaser’s delivery of the Closing Balance Sheet and the Purchase Price
Statement to the Company, (B) the resolution of all disputes in writing by the
Company and the Purchaser, (C) the resolution of all disputes pursuant to
Section 3.03(d) by the Purchaser’s Accountants and the Company’s Accountants,
and (D) the resolution of all disputes pursuant to Section 3.03(d) by the
Independent Accounting Firm.  The Closing Balance Sheet, the Company Debt Amount
and Net Current Assets, as deemed final pursuant to this Section 3.03(c)(iii),
are referred to herein as the “Final Closing Balance Sheet”, the “Final Company
Debt Amount” and the “Final Net Current Assets”, respectively.

 

(d)  Resolution of Disputes Under This Section 3.03.  In the event that written
notice of a dispute is received by the Purchaser under Section 3.03(c) in a
timely manner, the Purchaser and the Company shall attempt in good faith to
resolve their dispute for a period of 15 calendar days.  In the event that the
Purchaser and the Company are unable to resolve such dispute within such period,
the Purchaser’s Accountants and the Company’s Accountants will attempt to
reconcile their differences, and any resolution by them as to any disputed
amounts will be final, binding and conclusive on the parties hereto.  If the
Purchaser’s Accountants and the Company’s Accountants are unable to reach a
resolution with such effect within 30 calendar days after receipt of such
written notice of dispute under Section 3.03(c), the Purchaser’s Accountants and

 

25

--------------------------------------------------------------------------------


 

the Company’s Accountants will submit the items (together with their respective
positions thereon and reasons therefor) remaining in dispute for resolution to
the Independent Accounting Firm.  The Independent Accounting Firm will be
instructed to determine the appropriate amount of each disputed item in
accordance with GAAP and render a report to the Purchaser and the Company within
20 calendar days after such submission; provided, however, that in no case may
such determination of any such disputed item be outside the range established by
the respective positions of the Purchaser’s Accountants and the Company’s
Accountants.  The report of the Independent Accounting Firm as to the disputed
items will be conclusive as to each disputed item and will be final and binding
on the parties hereto.  The fees and expenses of the Independent Accounting Firm
for such determination shall be paid by the parties based upon the degree to
which the Independent Accounting Firm accept the respective positions of the
parties.  For example, if it is Purchaser’s position that the adjustment owed is
$300, the Company’s position that the adjustment owed is $100 and the
Independent Accounting Firm’s finding that the adjustment owed is $150, then
Purchaser shall pay 75% (300-150 / 300-100) of the Independent Accounting Firm’s
fees and expenses and the Company shall pay 25% (150-100 / 300-100) of the
Independent Accounting Firm’s fees and expenses.  Other than the expense of
retaining the Independent Accounting Firm, the expense of preparing the Closing
Balance Sheet and the Purchase Price Statement shall be borne by the Purchaser
and the expense of the Company’s review shall be borne by the Company and the
Shareholders.

 

(e)  Adjustment of Cash Purchase Price and Payment of Adjustment Amount.  In the
event that the Cash Purchase Price set forth in the Purchase Price Statement (as
finally determined in accordance with this Article III) is (i) less than the
Estimated Cash Purchase Price, the Purchaser shall have the right to withdraw an
amount in cash equal to the shortfall from the Escrow Amount pursuant to the
provisions of Section 11.07 hereof, and if the amount of such shortfall exceeds
the Escrow Amount, then the Company and the Shareholders, jointly and severally
agree promptly to pay to the Purchaser the amount of such excess, in cash in
immediately available funds, and (ii) greater than the Estimated Cash Purchase
Price, the Company shall have the right to withdraw an amount in cash equal to
the amount of such excess from the Escrow Amount, and if the amount of such
excess exceeds the Escrow Amount, then the Purchaser agrees promptly to pay to
the Company the amount of such excess, in cash in immediately available funds;
provided, however, that in no event shall the Cash Purchase Price exceed the
Cash Amount, and in no event shall the sum of (aa) the amount of such withdrawal
by the Company from the Escrow Amount, plus (bb) Purchaser’s payment of any such
excess set forth in clause (ii) above, plus (cc) the Initial Cash Payment
Amount, exceed an amount equal to the Cash Amount minus the Company Debt Amount.

 

Section 3.04.  Allocation of Purchase Price for Tax Purposes.  On or before the
Closing Date, the Company and the Purchaser will agree upon an allocation of the
Purchase Price covering the Purchased Assets for federal, state and local Tax
purposes.  Upon reaching such agreement, such allocation will be set forth on
Schedule 3.04 hereto.  The Company and its Subsidiaries and the Purchaser will
implement, report and accept the allocation set forth on Schedule 3.04 for
federal, state and local Tax purposes.  The parties agree that such allocations
will not in any way limit their respective rights and obligations under the Sale
Documents in respect of representations, warranties, covenants and agreements
and the breach thereof or damages therefor.

 

26

--------------------------------------------------------------------------------


 

ARTICLE IV

 

The Closing; Conditions to Closing

 

Section 4.01.  The Closing.

 

(a)  Time and Place of Closing.  The consummation of the Transactions (the
“Closing”), will take place at the offices of Sidley Austin Brown & Wood LLP,
787 Seventh Avenue, New York, New York 10019, at 10:00 a.m. (New York City
time), on the Target Date, or at such other location or time as the parties may
agree in writing; provided, however, that if any of the conditions to Closing
contained in the Sale Documents (except for conditions which can only be
satisfied at Closing) are not satisfied or effectively waived as of the Target
Date or such other agreed-upon date, the Closing shall take place on the second
Business Day after the date on which all of the conditions to Closing contained
in the Sale Documents (except for conditions which can only be satisfied at
Closing) are satisfied or effectively waived (the date of the Closing being
hereinafter referred to as the “Closing Date”).

 

(b)  Effective Time and Risk of Loss.  The sale, transfer, assignment,
conveyance and delivery of the Purchased Assets and the assumption of the
Assumed Liabilities described in the Sale Documents will be effective as of the
Effective Time.  Until the Effective Time, any loss of or damage to any of the
Purchased Assets from fire, casualty or any other occurrence will be the sole
responsibility of the Company.

 

Section 4.02.  Conditions Precedent to the Obligations of the Shareholders and
the Company. The obligations of the Shareholders and the Company to consummate
the Transactions under the Sale Documents are expressly subject to the
fulfillment of each of the following conditions, unless waived by the Company
and the Parent in writing, at or before the Closing:

 

(a)  Representations and Warranties; Performance of Agreements.  (i)  All of the
representations and warranties of the Purchaser set forth in the Sale Documents
that are qualified as to materiality shall be true and correct in all respects
and all of the representations and warranties of the Purchaser set forth in the
Sale Documents that are not qualified as to materiality shall be true and
correct in all material respects, in each case, on and as of the Closing Date
with the same force and effect as though made on and as of the Closing Date. 
(ii)  The Purchaser shall have performed and complied in all material respects
with all of its covenants and other obligations set forth in the Sale Documents
required to be performed or complied with by the Purchaser at or before the
Closing.  (iii)  The Company shall have received a certificate of the president
or a vice president of the Purchaser as to the fulfillment of the conditions set
forth in clauses (i) and (ii) above, which certificate shall have the effect of
a representation and warranty of the Purchaser as to the matters set forth
therein.

 

(b)  Purchaser Required Consents.  The Company shall have received copies of all
of the Purchaser Required Consents, and all such Purchaser Required Consents
shall be in

 

27

--------------------------------------------------------------------------------


 

form and substance reasonably satisfactory to the Company and shall be in full
force and effect as of the Closing Date.  In addition, the applicable waiting
period required under the HSR Act and all similar Laws with respect to the
Transactions shall have expired or have been terminated early.

 

(c)  No Actions.  There shall be no (i) Action by any Governmental Body or by
any other Person (A) challenging or seeking to restrain or prohibit the
Transactions or (B) seeking to obtain from any Shareholder, the Company or any
of their Affiliates in connection with the Transactions any damages that are
material in relation to any Shareholder, the Company, their Affiliates or the
Purchase Price, or (ii) Law in effect that has had or could reasonably be
expected to have any of the consequences referred to in clause (i) above.

 

(d)  Consideration.  The Company shall have received (i) the Initial Cash
Payment Amount by wire transfer of immediately available funds, and (ii) the
Purchaser Note, in each case, in accordance with the provisions of Section 3.01
hereof.  The Purchaser shall have delivered the Escrow Amount to the Escrow
Agent by wire transfer of immediately available funds in accordance with the
provisions of Section 3.01 hereof.

 

(e)  Ancillary Agreements.  The Company shall have received the following, each
dated the Closing Date and in full force and effect as of the Closing Date, in
form and substance satisfactory to the Company and its counsel:

 

(i)  the Assumption Agreement, duly executed by the Purchaser, in the form
previously agreed to by the Shareholders, the Company and the Purchaser (the
“Assumption Agreement”); and

 

(ii)  the Escrow Agreement, duly executed by the Purchaser; and

 

(iii)  the Transitional Services Agreement, duly executed by the Purchaser.

 

(f)  Secretary’s Certificate.  The Company shall have received a certificate of
the secretary of the Purchaser with respect to (i) the certificate of
incorporation of the Purchaser, (ii) the bylaws of the Purchaser, (iii) the
resolutions of the board of directors of the Purchaser approving each Sale
Document to which the Purchaser is a party and the other documents to be
delivered by the Purchaser under the Sale Documents and the performance of the
obligations of the Purchaser thereunder and (iv) the names and true signatures
of the officers of the Purchaser authorized to sign each Sale Document to which
it is a party and the other documents to be delivered by it under the Sale
Documents.

 

(g)  Good Standing Certificate.  The Company shall have received a certificate
of the Secretary of State of the jurisdiction in which the Purchaser is
organized, dated as of a recent date, as to the good standing of the Purchaser.

 

28

--------------------------------------------------------------------------------


 

(h)  Opinion of Counsel.  If reasonably requested by the Company, the Company
shall have received an opinion of Sidley Austin Brown & Wood LLP, counsel for
the Purchaser, in the form agreed to by the Shareholders, the Company and the
Purchaser.

 

(i)  Certain Collateral.  The Company shall have received evidence reasonably
satisfactory to the Company that the Purchaser has replaced any performance
bonds, letters of credit or deposits, or provided substitute collateral in
connection therewith, for any performance bonds, letters of credit or deposits
reflected on Schedule 4.02(i).

 

Section 4.03.  Conditions Precedent to the Obligations of the Purchaser.  The
obligations of the Purchaser to consummate the Transactions under the Sale
Documents are expressly subject to the fulfillment of each of the following
conditions, unless waived by the Purchaser in writing, at or before the Closing:

 

(a)  Representations and Warranties; Performance of Agreements.  (i)  All of the
representations and warranties of the Company and the Shareholders set forth in
the Sale Documents that are qualified as to materiality shall be true and
correct in all respects and all of the representations and warranties of the
Company and the Shareholders set forth in the Sale Documents that are not
qualified as to materiality shall be true and correct in all material respects,
in each case, on and as of the Closing Date with the same force and effect as
though made on and as of the Closing Date.  (ii)  The Shareholders and the
Company shall have performed and complied in all material respects with all of
their covenants and other obligations contained in the Sale Documents required
to be performed or complied with by them at or before the Closing.  (iii)  The
Purchaser shall have received a certificate of the president or a vice president
of each Shareholder and the Company as to the fulfillment of the conditions set
forth in clauses (i) and (ii) above, which certificate shall have the effect of
a representation and warranty of the Company and the Shareholders as to the
matters set forth therein.

 

(b)  Company Required Consents.  The Purchaser shall have received copies of all
of the (i) Company Required Consents and (ii) the Required Permits and all such
Company Required Consents and Required Permits shall be in form and substance
reasonably satisfactory to the Purchaser and shall be in full force and effect
as of the Closing Date.  All of the Required Leases shall have been assigned to
the Purchaser.  In addition, the applicable waiting period required under the
HSR Act and all similar Laws with respect to the Transactions shall have expired
or have been terminated early; provided, however, that if the applicable waiting
period necessary to comply with the HSA Act and all similar Laws with respect to
the Transactions exceeds 30 days from the date of this Agreement, the Company
shall have the right to terminate this Agreement.

 

(c)  No Actions.  There shall be no (i) Action by any Governmental Body or by
any other Person (A) challenging or seeking to restrain or prohibit the
Transactions, or (B) seeking to obtain from the Purchaser or any of its
Affiliates in connection with the Transactions any damages that are material in
relation to the Purchaser or any of its Affiliates, or (ii) Law in effect that
has had or could reasonably be expected to have any of the consequences referred
to in clause (i) above.

 

29

--------------------------------------------------------------------------------


 

(d)  Ancillary Agreements.  The Purchaser shall have received the following,
each dated the Closing Date and in full force and effect as of the Closing Date,
in each case, in the form agreed to by the Shareholders, the Company and the
Purchaser:

 

(i)  one or more Bills of Sale, duly executed by the Company and its
Subsidiaries, as applicable (each, a “Bill of Sale”);

 

(ii)  one or more Assignment and Assumption Agreements, duly executed by the
Company and its Subsidiaries, as applicable (each, an “Assignment and Assumption
Agreement”);

 

(iii)  one or more Intellectual Property Assignment Agreements, duly executed by
the Company and its Subsidiaries, as applicable (each, an “Intellectual Property
Assignment Agreement”);

 

(iv)  one or more Special Warranty or Bargain and Sale Deeds, duly executed by
the Company and its Subsidiaries, as applicable (each, a “Deed”);

 

(v)  an Escrow Agreement, duly executed by each of the Shareholders, the Company
and the Escrow Agent (the “Escrow Agreement”);

 

(vi)  a Transitional Services Agreement, duly executed by the Parent (the
“Transitional Services Agreement”);

 

(vii)  all other instruments of transfer, duly executed by the Company and its
Subsidiaries, as applicable, as shall be necessary or appropriate to vest in the
Purchaser good title to the Purchased Assets and to permit the Purchaser to
conduct the Business without interruption;

 

(viii)  checks or drafts payable to the order of the Purchaser, or some other
method of delivering to the Purchaser the benefit of, or credit for, all funds
of the Company on deposit with banks, financial institutions or other Persons,
subject to the rights of Congress pursuant to the Congress Credit Agreement; and

 

(ix)  such affidavits as reasonably required by the Purchaser’s title insurance
company in connection with the Company Real Property.

 

(e)  Shareholder Approval.  The holders of the requisite number of each class of
the Company’s Securities shall have approved the Sale Documents and the
Transactions.

 

(f)  Secretary’s Certificate.  The Purchaser shall have received a certificate
of the secretary, manager or general partner, as the case may be, of the
Company, each of its Subsidiaries and each of the Shareholders with respect to
(i) the articles of incorporation, certificate of formation or certificate of
limited partnership, as the case may be, of the Company, its Subsidiaries and
each of the Shareholders, (ii) the bylaws, operating

 

30

--------------------------------------------------------------------------------


 

agreement or limited partnership agreement, as the case may be, of the Company,
each of its Subsidiaries and each of the Shareholders, (iii) the resolutions of
the board of directors and shareholders, managers, members and partners, as the
case may be, of the Company and each of the Shareholders approving each Sale
Document to which the Company or any Shareholder is a party and the other
documents to be delivered by them under the Sale Documents and the performance
of the obligations of the Company or the Shareholders thereunder, and (iv) the
names and true signatures of the officers, managers, members or partners, as the
case may be, of the Company and each Shareholder authorized to sign each Sale
Document to which they are parties and the other documents to be delivered by
them under the Sale Documents.

 

(g)  Good Standing Certificate.  The Purchaser shall have received a certificate
of the Secretary of State of the jurisdiction in which the Company, each of its
Subsidiaries and each Shareholder is organized, dated as of a recent date, as to
the good standing of the Company, each of its Subsidiaries and each Shareholder,
and as to the charter documents of the Company, each of its Subsidiaries and
each Shareholder on file in the office of the Secretary of State.

 

(h)  Opinion of Counsel.  If reasonably requested by the Purchaser, the
Purchaser shall have received an opinion of (i) Paul, Hastings, Janofsky &
Walker LLP, counsel for the Shareholders, and (ii) Leonard, Street and Deinard
Professional Association, counsel for the Company, in each case, in the form
agreed to by the Shareholders, the Company and the Purchaser.

 

(i)  Employment and Non-Competition Agreements.  (i)  Substantially all of the
Persons set forth on Schedule 4.03(i)(i) shall have entered into written
employment agreements with the Purchaser in form and substance reasonably
satisfactory to the Purchaser and such agreements shall be in full force and
effect on the Closing Date.  In addition, substantially all of the Persons set
forth on Schedule 4.03(i)(ii) shall have entered into non-competition,
non-raiding and confidentiality agreements with the Purchaser in form and
substance reasonably satisfactory to the Purchaser and such agreements shall be
in full force and effect as of the Closing Date, unless the Parent and Purchaser
agree, with or without the consent of the Person who entered into such
employment or non-competition, non-raiding and confidentiality agreement with
the Purchaser, to terminate such agreement prior to the Closing Date.

 

(j)  Resignations.  The officers (and the members of the board of directors) of
each of the Company’s Subsidiaries designated by the Purchaser pursuant to
Section 8.05 hereof shall have resigned from the Company’s Subsidiaries and the
board of directors of each of the Company’s Subsidiaries.

 

(k)  [Intentionally Omitted]

 

(l)  FIRPTA.  The Purchaser shall have received from the Company a certificate
executed by the Company that, as of the Closing Date, the Company is not a
“foreign

 

31

--------------------------------------------------------------------------------


 

person” within the meaning of Section 1445 of the Code, in form and substance
acceptable to counsel for the Purchaser.

 

(m)  Material Adverse Effect.  Since June 30, 2003, no fact, circumstance, event
or change shall have occurred, or be reasonably likely to occur, which has had,
or could reasonably be expected to have, a Material Adverse Effect.

 

(n)  Order.  The Delaware Bankruptcy Court shall have entered the Parent Order
in the Parent’s bankruptcy proceedings, and with respect to each Filing Entity,
the bankruptcy court in which such Filing Entity’s bankruptcy or similar
proceedings are filed shall have entered the Filing Entity Order, and each of
the Parent Order, the Filing Entity Order or Filing Entity Orders (if more than
one Filing Entity exists); provided, however, that if the Parent Order and the
Filing Entity Orders shall not have been entered within 30 days of the date of
this Agreement, the Company shall have the right to terminate this Agreement.

 

Section 4.04.  Efforts to Close.

 

(a)  Purchaser’s Efforts.  The Purchaser will use its commercially reasonable
best efforts to cause (i) the conditions to Closing set forth in Section 4.02
which are within the Purchaser’s control to be satisfied on or prior to the
Target Date, and (ii) the Transactions to be consummated on the Target Date. 
The Purchaser will obtain the Purchaser Required Consents at its expense.

 

(b)  Shareholders’ and the Company’s Efforts.  Each of the Shareholders, jointly
and severally, will, and will cause each of the Company and its Subsidiaries to,
the Company will, and the Company will cause each of its Subsidiaries to, use
its respective commercially reasonable best efforts to cause (i) the conditions
to Closing set forth in Section 4.03 which are within such parties’ control to
be satisfied on or prior to the Target Date, and (ii) the Transactions to be
consummated on the Target Date.  In addition, each of the Shareholders and the
Company, jointly and severally, will obtain all Company Required Consents at the
sole cost and expense of the Shareholders.

 

ARTICLE V

 

Representations and Warranties of the Company

 

The Company hereby represents and warrants to the Purchaser as of the date
hereof and as of the Closing Date as follows:

 

Section 5.01.  Existence and Power.  Each of the Company and its Subsidiaries
(a) is a corporation, limited liability company or limited partnership, as the
case may be, duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, (b) is duly qualified under the
laws of, or is licensed to do business as a foreign company in good standing in,
each jurisdiction in which such qualification or license is required to own,
lease or license the Assets or to operate or carry on the Business, except where
the failure to be so qualified or licensed, individually or in the aggregate,
would not reasonably be expected to have

 

32

--------------------------------------------------------------------------------


 

a Material Adverse Effect, and (c) has all necessary corporate, limited
liability company or partnership, as the case may be, power and authority
required to own, lease or license the Assets, to operate and carry on the
Business and to execute and deliver each of the Sale Documents, to consummate
the Transactions and to perform their obligations under the Sale Documents.  The
Company has previously delivered to the Purchaser correct and complete copies of
the certificates of incorporation, certificates of formation, certificates of
limited partnership, by-laws, operating agreements, partnership agreements and
other organizational documents, as the case may be, of each of the Company and
its Subsidiaries.

 

Section 5.02.  Authorization; Binding Effect.  The execution and delivery by
each of the Company and its Subsidiaries of each of the Sale Documents to which
they are parties, the performance by each of the Company and its Subsidiaries of
their respective obligations under such Sale Documents and the consummation of
the Transactions by each of the Company and its Subsidiaries has been duly
authorized by all necessary corporate, limited liability company or partnership,
as the case may be, action on the part of each of the Company and its
Subsidiaries.  Each of the Sale Documents to which each of the Company and its
Subsidiaries is or may become a party is, or, when executed and delivered in
accordance with this Agreement will be, legal, valid and binding obligations of
each of the Company and its Subsidiaries, enforceable against each of the
Company and its Subsidiaries in accordance with its terms, except that such
enforcement (a) may be limited by bankruptcy, insolvency, moratorium or similar
laws affecting creditors’ rights generally and (b) is subject to the
availability of equitable remedies, as determined in the discretion of the court
before which such a proceeding may be brought.

 

Section 5.03.  Contravention.  Neither the execution, delivery and performance
of the Sale Documents by each of the Company and it Subsidiaries nor the
consummation of the Transactions by each of the Company and its Subsidiaries
will (with or without notice or lapse of time or both) (a) violate or breach any
provision of the Company’s or any of their Subsidiaries’ certificate of
incorporation, by-laws, certificate of formation, operating agreement,
certificate of limited partnership, partnership agreement or other similar
organizational documents, (b) assuming the receipt of all of the Company
Required Consents prior to the Closing, violate or breach any material Law by
which the Company, any of their Subsidiaries, the Business or any of the Assets
may be bound or affected, (c) assuming the receipt of all of the Company
Required Consents prior to the Closing, breach or result in a default under,
result in the acceleration of, or give rise to a change in the terms of or a
right of termination, cancellation, modification or acceleration or require any
notice under, any Material Contract, (d) result in or require the creation or
imposition of any Lien on any of the Assets, or (e) otherwise result in a
Material Adverse Effect.

 

Section 5.04.  Consents.  Except for the Consents set forth on Schedule 5.04 and
any Consents required under the HSR Act, no material Consents are required or
advisable on behalf of the Company or any of its Subsidiaries in connection with
(a) the due execution and delivery by each of the Company and its Subsidiaries
of the Sale Documents and the performance of each of the Company’s and its
Subsidiaries’ obligations thereunder, (b) the consummation of the Transactions
by each of the Company and its Subsidiaries, (c) the exercise by the Purchaser
of its rights and remedies under the Sale Documents, and (d) the (i) conduct of
the Business and (ii) ownership or use of the Assets, by the Purchaser and its
Subsidiaries immediately following the

 

33

--------------------------------------------------------------------------------


 

Closing Date.  As of the Closing Date, all of the Company Required Consents will
have been obtained and will be in full force and effect.

 

Section 5.05.  Capitalization.

 

(a)  Authorized, Issued and Outstanding Shares.  Schedule 5.05(a) sets forth a
correct and complete list and description of the authorized, issued and
outstanding capital stock of the Company as of the date of this Agreement and as
of the Closing Date.  All of the issued and outstanding shares of Common Stock
and Preferred Stock have been duly authorized, validly issued and are fully paid
and non-assessable.  Schedule 5.05(a) sets forth a correct and complete list of
(i) the number of issued and outstanding shares of each class of the Company’s
Equity Securities, and (ii) the number of each class of Equity Securities of the
Company owned or held by each such owner.  Except as set forth on Schedule
5.05(a), there are no Equity Securities of the Company (i) authorized, issued or
outstanding, (ii) held in the Company’s treasury or held by any of the Company’s
Subsidiaries, or (iii) reserved for issuance.

 

(b)  Rights, Options, Warrants, Etc.  Except as set forth on Schedule 5.05(b),
there are no (i) Securities of the Company or any of its Subsidiaries, (ii)
statutory or contractual preemptive rights, subscriptions, conversion rights,
rights of first refusal or other similar rights, or (C) Contracts, commitments
or understandings of any character, in each case, that obligate the Company or
any of its Subsidiaries contingently or otherwise, to (A) issue, sell or
Transfer, any Securities of the Company or any of its Subsidiaries, (B)
purchase, redeem, retire, defease or otherwise acquire any Securities of the
Company or any of its Subsidiaries, or (C) that give any Person the right to
receive any benefits or rights substantially similar to any enjoyed by or
accruing to holders of any Securities of the Company or any of its Subsidiaries,
and no authorization for any of the foregoing has been given.

 

(c)  No Other Agreements.  Except as set forth on Schedule 5.05(c), there are no
voting trusts, stockholder agreements, investor rights agreements, proxies or
any other Contracts or understandings in effect with respect to the voting or
Transfer of any Securities of the Company or any of its Subsidiaries or with
respect to the management or governance of the Company or any of its
Subsidiaries.

 

Section 5.06.  Subsidiaries and Other Securities.

 

(a)  Subsidiaries.  Schedule 5.06(a) sets forth a correct and complete list of
each Subsidiary of the Company, showing for each Subsidiary (i) such
Subsidiary’s name and the address of its principal place of business, (ii) the
jurisdiction of its organization and all jurisdictions in which it is qualified
to do business, (iii) the number of Equity Securities of each class (A)
authorized and (B) issued and outstanding, (iv) the percentage of the
outstanding Equity Securities owned directly or indirectly by the Company, and
(v) the names of the record and beneficial holders of each class of outstanding
Equity Securities and the number of such Equity Securities held by each such
holder.

 

(b)  Subsidiary Securities.  All outstanding Equity Securities of each
Subsidiary of the Company have been duly authorized, validly issued and are
fully paid and non-assessable and

 

34

--------------------------------------------------------------------------------


 

are free of any preemptive rights and, except as set forth on Schedule 5.06(a),
are owned, directly or indirectly, beneficially and of record by the Company
free and clear of all Liens, except for Permitted Liens, and any options,
warrants and other rights.  None of the Company’s Subsidiaries’ has violated the
Securities Act or any applicable Law in connection with the offer, sale or
issuance of any of their Securities.  Except as set forth on Schedule 5.06(a),
there are no Equity Securities of any of the Company’s Subsidiaries (i)
authorized, issued or outstanding, (ii) held in any such Subsidiary’s treasury,
or (iii) reserved for issuance.

 

(c)  Other Securities.  Except for the Securities set forth on Schedule 5.06(a),
neither the Company nor any of its Subsidiaries owns (beneficially or of
record), holds or has any interest in, any Securities.

 

Section 5.07.  Financial Information.

 

(a)  Balance Sheets.  The audited consolidated balance sheets of the Company and
its Subsidiaries dated as of December 31, 2001 and December 31, 2000 (including
the footnotes thereto) and the unaudited consolidated balance sheet of the
Company and its Subsidiaries dated as of December 31, 2002 and June 30, 2003,
copies of which are attached hereto as Schedule 5.07(a), were prepared in
accordance with GAAP and fairly present the financial position of the Company
and its Subsidiaries as of their respective dates.  Except as and to the extent
set forth on the face of such balance sheets (as opposed to the notes thereto),
as of the respective dates thereof, neither the Company nor any Subsidiary had
any Liability.  Since June 30, 2003, neither the Company nor any Subsidiary has
incurred, assumed, or otherwise become liable for any Liability, except for
accounts payable and accrued liabilities incurred in the ordinary course of
business, all of which will be fully set forth as Liabilities on the Final
Closing Balance Sheet.

 

(b)  Other Financial Statements.  The audited consolidated statements of
operations, statements of changes in shareholder’s equity and statements of cash
flows of the Company and its Subsidiaries for the 12-month periods ended on
December 31, 2001 and December 31, 2000 (including the footnotes thereto) and
the unaudited consolidated statement of operations, statement of changes in
shareholder’s equity and statement of cash flows of the Company and its
Subsidiaries for the twelve-month period ended December 31, 2002 and the
six-month period ended June 30, 2003, copies of which are attached hereto as
Schedule 5.07(b), were prepared in accordance with GAAP (except with respect to
the unaudited statements, for the absence of footnotes and subject to normal
recurring year end adjustments in accordance with GAAP which were not and will
not be material in amount) and fairly present the results of operations, changes
in shareholder’s equity and cash flows of the Company and its Subsidiaries for
such periods.

 

(c)  Interim Financial Statements.  The monthly and quarterly unaudited
consolidated and consolidating balance sheets, statements of operations,
statements of changes in shareholder’s equity and statements of cash flows (both
summary and detailed) of the Company and its Subsidiaries heretofore provided to
the Purchaser or its representatives were, and those to be provided to the
Purchaser pursuant to Section 8.04 will be, prepared in accordance with GAAP
(except for (i) the monthly statements, and (ii) the absence of footnotes and
subject to normal recurring year end adjustments in accordance with GAAP which
were not and will not be material in amount) and fairly present the information
purported to be set forth therein on a basis

 

35

--------------------------------------------------------------------------------


 

consistent with the preparation of the other financial statements referred to in
clauses (a) and (b) above.

 

(d)  [Reserved]

 

(e)  No Guarantees.  Except as set forth on Schedule 5.07(e), none of the
Liabilities shown on any of the balance sheets referred to in this Section 5.07
were Guaranteed by any Person other than the Company or a Subsidiary, and none
of the Liabilities incurred or assumed by the Company or a Subsidiary after June
30, 2003 and before the Closing Date will have been Guaranteed by any Person
other than the Company or a Subsidiary.

 

(f)  Accounts Payable and Accounts Receivable.  (i)  Except as set forth on
Schedule 5.07(f), all of the accounts payable of the Company and its
Subsidiaries, whether reflected in the balance sheets referred to in Section
5.07(a), on the Closing Balance Sheet or otherwise on the books of the Company
and its Subsidiaries on the Closing Date, (A) were (or will have been as of the
Closing Date) incurred in the ordinary course of the Company’s business
consistent with past practice, (B) arose or will arise from the purchase of
goods or services on customary trade terms in the ordinary course of business,
(C) accurately reflect all amounts owed by the Company and its Subsidiaries with
respect to trade accounts due and other payables as of the respective dates
thereof or the Closing Date, as the case may be, and (D) are not secured by any
Lien, except for Permitted Liens.  The charges, accruals and reserves on the
books of the Company and its Subsidiaries in respect of the accounts payable
were calculated in a manner consistent with GAAP and are adequate.  Since June
30, 2003, neither the Company nor any of its Subsidiaries has paid any of its
accounts payable after the date on which the Company or such Subsidiary would
have paid such account payable in the ordinary course of the Company’s business
consistent with past practice.

 

(ii)  Except as set forth on Schedule 5.07(f), all Accounts Receivable of the
Company and its Subsidiaries, whether reflected in the balance sheets referred
to in Section 5.07(a) or otherwise on the books of the Company and its
Subsidiaries on the Closing Date, (A) have arisen (or will have arisen as of the
Closing Date) from bona fide transactions in the ordinary course of business of
the Company and its Subsidiaries consistent with past practice, (B) arose or
will arise from the sale of goods or services on customary trade terms in the
ordinary course of business, and (C) are and will be, as of the Closing Date,
current and collectible and will be collected in full within 90 calendar days
after the Closing Date net of any reserves specifically set forth on the Closing
Balance Sheet (which reserves will be adequate and calculated consistent with
past practice).  Since December 31, 2002, neither the Company nor any of its
Subsidiaries has collected any of its accounts receivable prior to the earlier
of (i) the date on which such Account Receivable is due in accordance with its
terms, and (ii) the date on which the Company or such Subsidiary would have
collected such Account Receivable in the ordinary course of the Company’s
business consistent with past practice.  The entries for discounts, allowances
and returns on the statements of operations included in the financial statements
referred to in Section 5.07(b) are adequate to reflect in full the respective
amounts of the discounts, allowances, credits, rebates, provisions for returns,
and incentive programs relating to sales or deliveries of Inventory or services
recognized during the respective periods covered by such statements (whether
such amounts arose out of Inventory or services sold, delivery or performed
prior or

 

36

--------------------------------------------------------------------------------


 

subsequent to such periods), and all such discounts, allowances, credits,
rebates, and provisions for returns as of the date of any balance sheet included
in the financial statements referred to in Section 5.07(b) and as of the Closing
Date will be classified on such balance sheets, on the Estimated Closing Balance
Sheet and the Final Closing Balance Sheet Working Capital Schedule as an offset
to gross Accounts Receivable as shown thereon.

 

(g)  Accounting Changes.  Except as set forth on Schedule 5.07(g), since the
date of the 2001 Audited Financial Statements, neither the Company nor any of
its Subsidiaries has (i) in the preparation of any internal financial statements
or any of the audited or unaudited financial statements referred to in this
Section 5.07, applied any accounting principles or methodologies other than
GAAP, (ii) changed any accounting methods or principles used in recording
transactions on their books or in preparing their financial statements, or (iii)
modified its general ledger or internal financial records by changing, adding or
deleting any classifications in which transactions are recorded or by allocating
similar transactions to different classifications therein.

 

(h)  Non-Recurring Items.  Schedule 5.07(h) sets forth a complete and correct
list of (i) all releases from any or reversals of any reserve account made for
accounting or financial reporting purposes and recognized in or otherwise
affecting the statement of operations for the six months ended June 30, 2003
included in the financial statements referred to in Section 5.07(a) and (b), and
(ii) all other extraordinary, non-recurring, or non-operating items (including
any write-up or revaluation of, or gain recognized upon the sale of, any asset
other than sale of Inventory in the ordinary course of business, and any
reversal of or credit corresponding to any charge or expense recognized in a
previous accounting period) recognized in or otherwise affecting such statement
of operations.

 

Section 5.08.  Taxes.

 

(a)  Filing of Tax Returns and Payment of Taxes.  Each of the Company and its
Subsidiaries have timely filed all Tax Returns that are required to be filed by
them and have timely paid all Taxes due and owing by them (whether or not such
Taxes are required to be shown on a Tax Return) or has made adequate provision
for the payment of all Taxes which are due and payable.  All such Tax Returns
were correct and complete in all respects when filed.  The Company has delivered
to the Purchaser correct and complete copies of the Company’s and its
Subsidiaries’ United States federal income Tax Returns for the last three
complete fiscal years prior to the date of this Agreement.  The charges,
accruals and reserves on the books of the Company and each of its Subsidiaries
in respect of Taxes were calculated in the ordinary course of the Company’s and
its Subsidiaries’ businesses consistent with past practice in accordance with
GAAP and F.A.S.B. and are accurate and adequate.  The Company has established a
Tax reserve or account payable in an amount sufficient for all accrued and
unpaid federal, state, local and foreign Taxes of the Company and its
Subsidiaries, whether or not disputed, including any penalties, interest and
related charges and fees in connection therewith, for all complete fiscal
periods of the Company.

 

(b)  Withholding Taxes.  All Taxes that the Company or any of its Subsidiaries
are required to withhold or collect have been withheld or collected and, to the
extent required, have been paid over to the proper Governmental Body on a timely
basis.  Proper amounts have been

 

37

--------------------------------------------------------------------------------


 

withheld by each of the Company and its Subsidiaries from their employees for
all periods in compliance with Tax withholding provisions of applicable federal,
state, local, domestic and foreign Laws.

 

(c)  Audits.  Schedule 5.08(c) sets forth a correct and complete list of all
audits of the Company and its Subsidiaries by any Taxing authority in the past
three years.  Except as set forth on Schedule 5.08(c), no such audit is in
progress.  Except for adjustments disclosed to the Purchaser related to the 1998
and 1999 taxable years, there were no material adjustments to the Company’s Tax
Returns as a result of any such audit.  All deficiencies proposed as a result of
such examinations or audits have been paid, settled or fully reserved for on the
Final Closing Balance Sheet.  Neither the Company nor any of its Subsidiaries
has received any notice of any pending or threatened audit by the Internal
Revenue Service or any state, local or foreign Taxing authority related to the
Company’s Tax Returns or Tax liability for any period and no claim for special
assessment or collection of Taxes has been asserted against the Company or any
of its Subsidiaries.

 

(d)  Waivers.  Except for waivers for the 1998 and 1999 taxable years previously
disclosed to the Purchaser, the Company has not entered into any agreements for
any waiver or for the extension of any statute of limitations governing the time
of assessment or collection of any federal, state or local Taxes or the filing
of any Tax Return.

 

(e)  Claims by Certain Jurisdictions.  No claim has been made by any Taxing
authority in a jurisdiction where neither the Company nor any of its
Subsidiaries files any Tax Returns that the Company or one of its Subsidiaries
is or may be subject to taxation in that jurisdiction.

 

(f)  Tax Liens.  Except as set forth on Schedule 5.08(f), no Tax Liens, other
than Permitted Liens, have been filed with respect to any Taxes of the Company,
any of its Subsidiaries or any of their Affiliates.

 

Section 5.09.  Litigation.  Except as set forth on Schedule 5.09, there is no
Action pending, or to the Knowledge of the Company, threatened (a) against the
Company or any of its Subsidiaries, or (b) that questions the validity of any of
the Sale Documents or that involves or relates to any of the Transactions, or
(c) affecting any of the Assets or the Business, or (d) that could reasonably be
expected to materially adversely affect the Purchaser’s and its Subsidiaries’
ability to conduct the Business after the Closing or the ownership or use by the
Purchaser and its Subsidiaries of the Assets after the Closing.  Except for the
matters listed on Schedule 5.09 that are marked with an asterisk, none of the
matters disclosed on Schedule 5.09 has had or could reasonably be expected to
have a Material Adverse Effect.

 

Section 5.10.  Permits; Compliance with Laws.

 

(a)  Permits.  Schedule 5.10(a) sets forth a correct and complete list and
description of all material Permits necessary to entitle or permit the Company
and each of its Subsidiaries to use its corporate name, to own, lease, operate
and use the Assets, and to carry on and conduct the Business at full capacity
(such Permits being the “Required Permits”).  The Company and each of its
Subsidiaries, as the case may be, owns, holds or possesses all Required Permits
and all

 

38

--------------------------------------------------------------------------------


 

such Required Permits are validly held and are in full force and effect and to
the Knowledge of the Company, all Required Permits were validly issued.  To the
Knowledge of the Company, no Required Permit will be subject to suspension,
modification, limitation, revocation, cancellation or non-renewal as a result of
the consummation of the Transactions.  To the Knowledge of the Company, no fact,
issue or circumstance exists which could reasonably be expected to cause any of
the Required Permits not to be renewed in the ordinary course of the Company’s
business.

 

(b)  Compliance with Laws.  The Company, its Subsidiaries, their operations, the
Business and the Assets are and at all times have been in compliance with each
Required Permit and each Law applicable to the Company, its Subsidiaries, their
operations, the Business or the Assets.  Neither the Company nor any of its
Subsidiaries, nor any director, officer or employee of the Company or any of its
Subsidiaries acting on behalf of the Company or one of its Subsidiaries, has at
any time made any bribes, kickback payments or other illegal payments.

 

(c)  Certain Notices.  Except as set forth on Schedule 5.10(c), neither the
Company nor any of its Subsidiaries has received any written notice (a)
concerning the revocation, suspension, modification, limitation, cancellation or
non-renewal of any Required Permit, or (b) of a violation of or default with
respect to, any Required Permit or Law applicable to the Company, its
Subsidiaries, their operations, the Business or the Assets.

 

Section 5.11.  Absence of Certain Changes or Events.  Since June 30, 2003,
except as specifically set forth on Schedule 5.11 hereto, (a) there has not
occurred any event, fact, circumstance or change that has had or which could
reasonably be expected to have, a Material Adverse Effect, (b) the Company and
each of its Subsidiaries has conducted its business only in the ordinary course
consistent with past practice, and (c) neither the Company nor any of its
Subsidiaries:

 

(i)  has (A) Transferred any of the Assets, except for Inventory in the ordinary
course of business consistent with past practice or obsolete Inventory, (B)
caused or permitted any of the Assets to become subject to any Liens, other than
Permitted Liens, (C) purchased or acquired any Securities or otherwise made or
acquired any investment in any Person, or (D) incorporated or formed any
Subsidiary, or merged or consolidated with or into, or entered into any business
combination with any Person;

 

(ii)  has (A) issued any notes, bonds or other Debt Securities, incurred any
Debt or Guaranteed any obligation of any Person, (B) waived, released, canceled,
settled, written off or compromised any material Debt, obligation, claim or
other right owed to the Company or any of its Subsidiaries, or (C) made any loan
or advance to any Person;

 

(iii)  has (A) entered into any Contract or transaction with any of its
Affiliates, or (B) made or declared any Restricted Payment;

 

(iv)  has (A) paid or agreed to pay any bonus, extra compensation, pension or
severance pay, (B) increased the benefits payable under the Company’s or its
Subsidiaries’ Benefit Plans, or (C) otherwise increased the wage, salary or
compensation (of any nature) or benefits to any of its directors, officers or
employees;

 

39

--------------------------------------------------------------------------------


 

(v)  has made (A) any single capital expenditure in excess of $250,000, or (B)
aggregate capital expenditures in excess of $500,000;

 

(vi)  has (A) disclosed any confidential Required Intellectual Property or other
confidential proprietary information of the Company or its Subsidiaries to any
Person (other than to the Purchaser), or (B) Transferred or permitted to lapse
any Required Intellectual Property;

 

(vii)  has (A) written down or written up (or failed to write down or write up
in accordance with GAAP) the value of any Inventory or accounts receivable, (B)
revalued any of the Assets, or (C) increased or changed any assumptions
underlying, or methods of calculating, any bad debt, contingency or other
reserves;

 

(viii)  has (A) made any material change in its customary methods of operation,
including, without limitation, practices and policies relating to purchasing,
inventories, marketing, selling and pricing, or (B) entered into any other
material transaction other than in the ordinary course of business consistent
with past practice;

 

(ix)  has suffered any material damage, destruction or casualty loss (whether or
not covered by insurance) or any material operating or other loss or any taking
of any of the Assets, by condemnation or eminent domain;

 

(x)  has allowed any Required Permit to lapse or terminate or failed to renew
any Required Permit that is scheduled to terminate or expire within 60 calendar
days after the Closing Date; or

 

(xi)  has entered into, or authorized, any Contract to do any of the foregoing.

 

Section 5.12.  Assets.

 

(a)  Purchased Assets; Transfer of Title to Purchased Assets.  The Company has
good title to or leasehold interest in all of the Purchased Assets, free and
clear of all Liens, except for Permitted Liens.  Assuming the receipt of all of
the Company Required Consents prior to the Closing, the Company has good right,
full power and lawful authority to sell, bargain, convey, transfer, deliver and
assign to Purchaser all its right, title and interest in, to and under each of
the Purchased Assets.  Assuming the receipt of all of the Company Required
Consents prior to the Closing, upon delivery to the Purchaser at the Closing by
the Company of the agreements, documents and instruments set forth in Section
4.03(d) and upon the Company’s receipt of the Initial Cash Payment Amount in
accordance with Article III of this Agreement, good title to the Purchased
Assets will pass to the Purchaser, free and clear of any Liens, except for
Permitted Liens.

 

(b)  Subsidiary Assets; No Adverse Impact on Subsidiary Assets.  The Company’s
Subsidiaries have good title to or leasehold interest in and have the legal and
valid right to use all of the properties and assets, tangible or intangible,
including, without limitation, all Real

 

40

--------------------------------------------------------------------------------


 

Property, Leaseholds, Equipment, Fixtures, Inventory, Contract rights,
Intellectual Property and personal property (such properties and assets being
the “Subsidiary Assets”), which, when taken together with the Purchased Assets,
constitute all of the properties and assets used in or necessary for the conduct
of the Business free and clear of all Liens, except for Permitted Liens. 
Assuming the receipt of all of the Company Required Consents prior to the
Closing, each of the Company’s Subsidiaries has good right, full power and
lawful authority to sell, bargain, convey, transfer, deliver and assign to
Purchaser all its right, title and interest in, to and under each of the
Subsidiary Assets.  Assuming the receipt of all of the Company Required Consents
prior to the Closing, upon delivery to the Purchaser at the Closing by the
Company’s Subsidiaries of the agreements, documents and instruments set forth in
Section 4.03(d) and upon the Company’s receipt of the Initial Cash Payment
Amount in accordance with Article III of this Agreement, good title to the
Subsidiary Assets will pass to the Purchaser, free and clear of any Liens,
except for Permitted Liens.

 

(c)  Sufficiency and Condition of the Assets.  The Purchased Assets and the
Subsidiary Assets (together, the “Assets”) comprise all of the properties and
assets reflected in the financial statements referred to in Section 5.07, except
for (i) the Excluded Assets, and (ii) Inventory sold or otherwise disposed of
since the respective dates thereof in the ordinary course of business consistent
with past practice.  The Assets include all of the assets, properties, rights
and interests used or useful in the conduct of the business and operations of
the Company and its Subsidiaries, and no assets, properties, rights or
interests, other than the Assets, are required for the Company and its
Subsidiaries to conduct their business and operations as currently conducted or
as proposed to be conducted.  The Assets (i) are in good condition and repair,
except for ordinary wear and tear, and (ii) are suitable and adequate for the
uses for which they are used and to carry on the Business.

 

Section 5.13.  Real Property and Leaseholds.

 

(a)  Schedules.  Schedule 2.01(a)(i) sets forth a correct and complete list,
legal description and location, including, without limitation, street addresses
and tax map designations of all Real Property (all such Real Property being the
“Company Real Property”) and Schedule 2.01(a)(ii) sets forth a correct and
complete list, including location, street address, name and contact information
of the lessor, rents (and paid through dates), security deposits and additional
rent, of all Leaseholds (all such Leaseholds being the “Company Leaseholds”),
respectively, in which the Company or any of its Subsidiaries has an interest.

 

(b)  Title to Real Property; Leasehold Interests.  The Company or one of its
Subsidiaries, as the case may be, has good title in fee simple to all of the
Company Real Property, free and clear of all Liens, except for Permitted Liens. 
Except as set forth on Schedule 2.01(a)(i), none of the Company Real Property is
subject to any lease, sublease or other similar Contract or arrangement.  The
Company or one of its Subsidiaries, as the case may be, has good leasehold
interest to all of the Company Leaseholds.  Except as set forth on Schedule
2.01(a)(ii), each of the Company Leaseholds is the subject of a written lease
agreement, and there are no oral terms inconsistent with the written terms
thereof.  Except as set forth on Schedule 5.13(b), no work has been performed
on, or materials supplied to, any of the Company Real Property or Company

 

41

--------------------------------------------------------------------------------


 

Leaseholds within the applicable statutory period which would give rise to any
mechanic’s or materialmen’s Liens.

 

(c)  No Restrictions.  The Company or one of its Subsidiaries, as the case may
be, enjoys peaceful and undisturbed possession of the Company Real Property and
the Company Leaseholds.  No instrument of record, easement, license, use
restriction, grant or applicable zoning, building or urban redevelopment Law or
other impediment of any kind prohibits or materially limits, impairs or
interferes with, the use, operation, maintenance of, or access to, or affects
the value of, the Company Real Property or Company Leaseholds or any item of
personal property related to the Company Real Property or the Company
Leaseholds.   Except as set forth on Schedule 2.01(a)(i) or Schedule
2.01(a)(ii), there are no recorded easements or encroachments by improvements on
adjoining premises with respect to any of the Company Real Property or Company
Leaseholds that could reasonably be expected to materially affect the ability of
the Company and its Subsidiaries to conduct the Business.

 

(d)  Condemnation and Eminent Domain.  Except as set forth on Schedule 5.13(d),
there is no pending or, to the Knowledge of the Company, threatened condemnation
or eminent domain proceeding with respect to any of the Company Real Property or
Company Leaseholds.

 

(e)  Company Leaseholds.  Except as set forth on Schedule 5.13(e):

 

(i)  the Company has delivered correct, and complete copies of each lease
evidencing a Company Leasehold described on Schedule 2.01(a)(ii), together with
all amendments, modifications, assignments, assumptions and subleases thereof
(each a “Company Lease”);

 

(ii)  all Company Required Consents shall be delivered with respect to all
Required Leases;

 

(iii)  each Company Lease is valid and in full force and effect on the date
hereof; except as set forth on Schedule 5.13(e), the Company or one of its
Subsidiaries is currently in occupancy of the premises demised under each
Company Lease and all obligations required to have been performed by the tenant
under each Company Lease have been performed by the Company or one of its
Subsidiaries, including payment of any rent due and payable on or prior to the
date hereof;

 

(iv)  no event or condition exists that constitutes or, with the giving of
notice or passage of time or both, would constitute a default or breach of any
Company Lease by the Company or one of its Subsidiaries, or, to the Knowledge of
the Company, any other party thereto, and no notice of default has been received
or issued by any Company or Subsidiary with respect to any such the Company
Lease that has not been waived or cured;

 

(v)  there are no mortgages, deeds of trusts, security deeds or other
encumbrances or any other Liens on any Company Leasehold that have been granted
by the Company or

 

42

--------------------------------------------------------------------------------


 

one of its Subsidiaries, as a result of a breach by any of the Company or one of
its Subsidiaries of any contractual obligation, or otherwise; and

 

(vi)  to the Knowledge of the Company, except as set forth on Schedule 5.13(e),
the current use of the Company Leasehold or its Subsidiaries is in compliance
with the uses permitted under the applicable Company Lease.

 

(f)  Company Real Property.  Other than this Agreement, neither the Company nor
any of its Subsidiaries is a party to any Contract for the sale or other
disposition of any portion of the Company Real Property.  The Company has not
received written notification of any violation of any applicable Law relating to
any Company Real Property, including, without limitation, any Law regarding the
generation, storage, migration, disposal or existence of any hazardous waste on
any Company Real Property.

 

(g)  Casualty.  (i)  If all or any part of the Company Real Property or the
Company Leaseholds (excluding Inventory) is damaged or destroyed by fire or
other casualty occurring following the date hereof and prior to the Closing Date
and such fire or other casualty is fully insured by the Company’s casualty
insurance policies, neither party shall have the right to terminate this
Agreement and the parties shall nonetheless consummate the Transactions in
accordance with the Sale Documents, without any abatement of the Purchase Price
or any liability or obligation on the part of the Company by reason of said
destruction or damage other than an assignment to Purchaser of all the Company’s
rights to make a claim for and to retain any casualty insurance proceeds
received under such casualty insurance policies in effect with respect to such
damaged Company Real Property or Company Leasehold (excluding Inventory) and
Purchaser shall receive a credit from the Cash Purchase Price due at Closing for
the amount of the deductible on such casualty insurance policy.

 

(ii)  If all or any part of the Company Real Property or the Company Leaseholds
(excluding Inventory) is damaged or destroyed by fire or other casualty
occurring following the date hereof and prior to the Closing Date and such fire
or other casualty is not fully insured by the Company’s casualty insurance
policies, neither party shall have the right to terminate this Agreement and the
parties shall nonetheless consummate the Transactions in accordance with the
Sale Documents, without any abatement of the Purchase Price or any liability or
obligation on the part of the Company by reason of said destruction or damage
other than either (i) restoring and/or rebuilding or replacing such damaged
property to substantially the same condition as it existed prior to the
occurrence of such fire or other casualty or (ii) providing Purchaser with a
credit from the Cash Purchase Price due at Closing in an amount equal to the
estimated cost of such repair or restoration.

 

Section 5.14.  Equipment, Fixtures and Inventory.

 

(a)  Schedules and Possession.  Schedule 2.01(b)(i), Schedule 2.01(b)(ii) and
Schedule 2.01(b)(iii) set forth a correct and complete list and description of
all Equipment, Fixtures and Inventory, respectively, in which the Company or one
of its Subsidiaries has an interest, and the Company or one of its Subsidiaries
has exclusive possession and control of all such Equipment, Fixtures and
Inventory.

 

43

--------------------------------------------------------------------------------


 

(b)  Inventory.  All Inventory classified as such in the consolidated balance
sheet of the Company and its Subsidiaries dated as of June 30, 2003, and all
additions to Inventory since June 30, 2003, consist of items of a quantity and
quality which are usable or saleable in the ordinary course of the business of
the Company or one of its Subsidiaries consistent with GAAP and are carried on
the financial records of the Company at the lower of cost or market value,
except for obsolete or slow moving Inventory, which has been written off or
written down to net realizable value.  The charges, accruals and reserves on the
consolidated balance sheet of the Company and its Subsidiaries dated as of June
30, 2003 and on the books of the Company in respect of obsolete and slow moving
Inventory are, and such charges, accruals and reserves on the Closing Balance
Sheet will be, adequate and calculated consistent with GAAP.  Neither the
Company nor any of its Subsidiaries is under any obligation nor do they have any
liability with respect to accepting returns of items of Inventory in the
possession of their customers.

 

Section 5.15.  Material Contracts.

 

(a)  Schedule of Material Contracts.  Schedule 5.15(a) sets forth a correct and
complete list and description of all of the Material Contracts.

 

The term “Material Contracts” means all of the following Contracts to which the
Company or any of its Subsidiaries is a party or by which they or any of their
properties, assets or rights, including, without limitation, the Business and
the Assets, are or may be bound or subject:

 

(i)  deposit agreements, indentures, mortgages, pledge agreements, security
agreements, deeds of trust, conditional sale agreements or other Contracts
granting a Lien on any of the Assets to any Person;

 

(ii)  credit agreements, guarantees, indentures, loan agreements, purchase
agreements, bonds, Capitalized Leases, bonds, debentures, notes, foreign
exchange or other hedging arrangements, interest rate swaps, investments and
other evidences of Debt providing for or relating to Debt in respect of which
the Company or any of its Subsidiaries is in any manner directly or contingently
obligated or liable;

 

(iii)  Contracts under which the Company or any of its Subsidiaries has,
directly or indirectly, purchased or acquired any Securities or otherwise made
any advance, loan, extension of credit or capital contribution to, or other
investment in, any Person, and all joint venture, partnership and limited
liability company Contracts;

 

(iv)  Contracts under which the Company or any of its Subsidiaries (A) is lessee
of, or holds or operates, any Equipment, vehicle or other tangible personal
property, or (B) has a Leasehold interest or (C) is the lessor or sublessor of
Real Property;

 

(v)  Contracts (A) for the sale or for the purchase or other acquisition by the
Company or any Subsidiary of, or the sale or other Transfer by the Company or
any Subsidiary of, any tangible or intangible property or assets, or any
services, (I) under

 

44

--------------------------------------------------------------------------------


 

which the Company and its Subsidiaries are obligated to pay or entitled to
receive, in the aggregate, more than $250,000 in cash or the fair market value
of other consideration, assuming the exercise of all options or extensions under
any such Contract, or (II) except for maintenance Contracts entered into in the
ordinary course of the Company’s and its Subsidiaries’ business consistent with
past practice, which by their terms, assuming the exercise of all options and
extensions thereunder, have a term of greater than one year from the date they
were entered into, (B) granting any Person any right of first refusal, right of
first offer, buy-sell or economically preferential right or other similar
rights, to purchase any of the Assets, and (C) with respect to any warranty
program of the Company or its Subsidiaries;

 

(vi)  Contracts relating in whole or in part to the Required Intellectual
Property or providing for any license, sublicense, assignment, or other Transfer
of any of the Required Intellectual Property (whether as licensor, licensee,
sublicensor, sublicensee, assignor, assignee, Transferor, Transferee, or
otherwise);

 

(vii)  Contracts which (A) require the Company or any of its Subsidiaries to
deal on an exclusive basis with any Person, (B) restrict or purport to restrict
the Company or any of its Subsidiaries from doing any kind of business or from
doing business with any Person or in any geographic area or from competing with
any Person, (C) require the Company or any of its Subsidiaries to maintain the
confidentiality of any matter, except for maintenance and/or sales Contracts
entered into in the ordinary course of the Company’s and its Subsidiaries’
business consistent with past practice, and (D) require the Company or any of
its Subsidiaries to indemnify any Person, except for maintenance Contracts
entered into in the ordinary course of the Company’s and its Subsidiaries’
business consistent with past practice;

 

(viii)  (A) employment, retainer, severance, separation, non-competition,
non-solicitation and consulting Contracts with current and former employees
officers, directors, consultants and independent contractors, and Contracts with
any labor union or other collective bargaining group, (B) Contracts setting
forth the terms of or otherwise relating to Benefit Plans, (C) sales agency,
dealer, distribution, brokerage or franchise Contracts, (D) Contracts with any
shareholder, member, manager, director, officer or other Affiliate of the
Company or any of its Subsidiaries, (E) shareholders’ agreements, investor
rights agreements, registration rights agreements, voting agreements and other
similar agreements relating to the Company’s or any of its Subsidiary’s Equity
Securities, and (F) proxies, voting trusts, or powers of attorney to act on
behalf of the Company or any of its Subsidiaries;

 

(ix)  to the extent not covered above, Contracts with suppliers of goods and
services to distribute or resell products, or receive commissions for acting as
a sales agent for such supplier, under which the Company or any of its
Subsidiaries has, in the prior 24 months, made purchases in excess of $250,000
or received commissions in excess of $250,000, including, without limitation,
Contracts with Cisco, Siemens and NEC America;

 

45

--------------------------------------------------------------------------------


 

(x)  maintenance Contracts; provided, however, that Schedule 5.15 will only
include a standard form of such maintenance Contracts and a list of
substantially all of the parties who have executed such maintenance Contracts in
substantially the form of such standard form agreement;

 

(xi)  Contracts not made in the ordinary course of business consistent with past
practice.

 

(b)  Copies of Material Contracts.  The Company has provided to the Purchaser
correct and complete copies of all written Material Contracts, except for the
maintenance Contracts referred to in clause (a)(x) above, for which the Company
has provided a standard form of Contract.

 

(c)  Enforceability.  (i)  Each of the Material Contracts (A) has been duly
authorized, executed and delivered by the Company or one of its Subsidiaries,
and to the Knowledge of the Company, the other parties thereto, and is in full
force and effect and (B) constitutes the legal, valid and binding obligation of
the Company or one of its Subsidiaries, and to the Knowledge of the Company, the
other parties thereto, enforceable against the Company or one of its
Subsidiaries, and to the Knowledge of the Company, the other parties thereto in
accordance with the terms of each such Material Contract, except that such
enforcement (x) may be limited by bankruptcy, insolvency, moratorium or similar
laws affecting creditors’ rights generally and (y) is subject to the
availability of equitable remedies, as determined in the discretion of the court
before which such a proceeding may be brought; provided, however, that with
respect to the maintenance Contracts referred to in clause (a)(x) above, this
representation and warranty shall be true and correct with respect to all
maintenance Contracts which individually, or in the aggregate involve payments
of $100,000 during any 12-month period.

 

(ii)  There exists no breach or default (or event which with or without the
lapse of time or the giving of notice, or both would constitute a breach or
default) under the Material Contracts by the Company or one of its Subsidiaries,
or to the Knowledge of the Company, the other parties thereto, and neither the
Company nor any of its Subsidiaries nor any other party to any Material Contract
has given or received any written notice of breach or default thereunder;
provided, however, that with respect to the maintenance Contracts referred to in
clause (a)(x) above, this representation and warranty shall be true and correct
with respect to all maintenance Contracts which individually or in the aggregate
involve payments of $100,000 during any 12-month period.  Neither the Company
nor any of its Subsidiaries has given or received any notice that any party to
any Material Contract intends to terminate or materially amend or modify any
Material Contract; provided, however, that with respect to the maintenance
Contracts referred to in clause (a)(x) above, this representation and warranty
shall be true and correct with respect to all maintenance Contracts which
individually or in the aggregate involve payments of $100,000 during any
12-month period.

 

(iii)  The consummation of the Transactions will not cause (A) any of the
Material Contracts to cease to be in full force and effect, (B) the material
breach of any terms or conditions of any Material Contract, (C) the forfeiture
or impairment of any material rights under any Material Contract or (D) any
material penalty or other material adverse consequence under

 

46

--------------------------------------------------------------------------------


 

any Material Contract; provided, however, that with respect to the maintenance
Contracts referred to in clause (a)(x) above, this representation and warranty
shall be true and correct with respect to all maintenance Contracts which
individually or in the aggregate involve payments of $100,000 during any
12-month period.

 

(d)  Liens.  Schedule 5.15(d)  sets forth a correct and complete list and
description of all of the Liens affecting or attaching to the Assets.

 

(e)  Debt.  Schedule 5.15(e) sets forth a correct and complete list and
description of the Debt outstanding or which may be outstanding under each of
the Material Contracts described in Section 5.15(a)(ii).

 

(f)  Certain Contracts.  (i) The maintenance Contracts entered into since August
1, 2003 have a weighted average life of not less than 33 months, (ii) since
August 1, 2003, all maintenance Contracts were entered into in the ordinary
course of business consistent with past practice, (iii) except as set forth on
Schedule 5.15(f), since August 1, 2003, neither the Company nor any of its
Subsidiaries has entered into any maintenance Contracts, providing for special
incentives, rebates or excessive up-front payments or other non-ordinary course
incentives, and (iv) except as set forth on Schedule 5.15(f), neither the
Company nor any of its Subsidiaries offered any member of their sales force any
special incentives, commissions or other similar items to sell maintenance
Contracts.

 

Section 5.16.  Intellectual Property.

 

(a)  Ownership or Right to Use.  Schedule 2.01(f) sets forth a correct and
complete list and description of (i) all Intellectual Property (whether or not
owned by the Company or any of its Subsidiaries) used by the Company or any of
its Subsidiaries or which is necessary to conduct the Business, (ii) all
Intellectual Property which has been developed by or arisen out of the conduct
of the Business, and (iii) all other Intellectual Property (whether or not
currently used in the Business) in which the Company or any of its Subsidiaries
has an interest, whether as owner, licensee, licensor, sublicnesee, sublicensor
or otherwise (the Intellectual Property referred to in clauses (i) and (ii)
being the “Required Intellectual Property”), in each case (except where the
Company or a Subsidiary is a licensee or sublicensee), including, without
limitation, a correct and complete list of all jurisdictions in which all
trademarks, copyrights and patents (whether owned or licensed) are registered,
issued or applied for and all registration, grant and application numbers.  The
Company or one of its Subsidiaries owns or has the legal and valid right to use,
all Required Intellectual Property, free and clear of all Liens, except for
Permitted Liens.  All Required Intellectual Property is valid, enforceable and
in good standing.

 

(b)  No Infringement.  Neither the ownership or use of the Required Intellectual
Property nor the operation of the Business has infringed, misappropriated or
conflicted with in any material respect and does not infringe, misappropriate or
conflict with in any material respect any Intellectual Property of any other
Person.  To the Knowledge of the Company, no unauthorized Person is using or
engaging in any unauthorized use of any of the Required Intellectual Property.

 

47

--------------------------------------------------------------------------------


 

(c)  Loss of Rights.  There have been no claims made within the five years
immediately preceding the Closing Date (whether currently pending or resolved)
against the Company or any of its Subsidiaries asserting the invalidity, misuse
or unenforceability of any Required Intellectual Property and, to the Knowledge
of the Company, there are no grounds for any of the foregoing.  To the Knowledge
of the Company, at no time during the conception or reduction of any of the
Required Intellectual Property to practice was any developer, inventor or other
contributor to such Required Intellectual Property subject to any employment
agreement or invention assignment or non-disclosure agreement or other
obligation with any third party that could reasonably be expected to materially
and adversely affect the Company’s or its Subsidiary’s rights in the Required
Intellectual Property.

 

(d)  Confidentiality of Intellectual Property.  (i)  The Required Intellectual
Property has been maintained in confidence in accordance with protection
procedures customarily used in the industry of the Company and its Subsidiaries
to protect rights of like importance and, to the extent that any portion of the
Required Intellectual Property would otherwise qualify as a “trade secret”,
which would be necessary to preserve its status as trade secrets under
applicable Laws. The Company and its Subsidiaries have taken all reasonably
necessary actions to maintain and protect the Required Intellectual Property.

 

(ii)  Except as set forth on Schedule 5.16(d), all Personnel have executed and
delivered to the Company or one of its Subsidiaries (A) a proprietary
information agreement restricting such Person’s right to disclose proprietary
information of the Company and its Subsidiaries, and (B) appropriate instruments
of assignment in favor of the Company or one of its Subsidiaries as assignee
that have conveyed to the Company or one of its Subsidiaries exclusive ownership
of all Intellectual Property conceived or developed by such Personnel while they
were employed or otherwise working for the Company or one of its Subsidiaries.

 

Section 5.17.  Insurance.

 

(a)  Insurance.  The Company, its Subsidiaries, all of the Assets and the
Business are covered by valid and currently effective insurance policies or
binders of insurance, including, without limitation, general liability
insurance, property insurance, workers’ compensation insurance and business
interruption insurance, issued in favor of the Company or one of its
Subsidiaries, in each case, in such types and amounts and covering such risks as
are consistent with customary practices and standards of companies engaged in
business and operations substantially similar to those of the Company and its
Subsidiaries.  Neither the Company nor any of its Subsidiaries is in material
default or breach with respect to its obligations under any insurance policy
maintained by any of them, and all premiums thereunder will be timely paid in
full for all periods up to and through the Effective Time.   Neither the Company
nor any of its Subsidiaries has received any notice of cancellation or
non-renewal of any such policy or arrangement.  There is no claim pending
against the Company or any of its Subsidiaries under any of such policies or
arrangements as to which coverage has been denied or disputed by the
underwriters of such policies or arrangements.  Schedule 5.17 sets forth a
correct and complete list and description of all such policies of insurance,
including (i) the name of the insurer and the names of the principal insured and
each named insured, (ii) the period of coverage, (iii) the type and amount of
coverage, and (iv) a list of the material claims paid out under such policies
during

 

48

--------------------------------------------------------------------------------


 

the past three years and claims that are pending.  Schedule 5.17 sets forth a
correct and complete list of all risks against which the Company or any of its
Subsidiaries is insured under a program of self insurance.

 

(b)  Bonding.  The Company and its Subsidiaries have as of the date of this
Agreement, and will have, as of the Closing Date, posted all necessary employee
malfeasance, performance or liability bonds in connection with the operation of
the Business, and neither the Company nor any of its Subsidiaries has, nor will
they have as of the Closing Date, any Liability under any such bonds.

 

Section 5.18.  Books and Records; Company Names; Bank Accounts; Officers and
Directors.

 

(a)  Books and Records.  Except as set forth on Schedule 5.18(a), the books and
records and other financial records of the Company and each of its Subsidiaries
are in all material respects accurate, correct and complete, have been
maintained in accordance with good business practices, including the maintenance
of an adequate system of financial controls, accurately reflect the transactions
and other information purported to be contained therein, and are reflected
accurately in all material respects in the financial statements referred to in
Section 5.07.  Correct and complete copies of all such books and records of the
Company and each of its Subsidiaries will have been provided to, or made
available to, the Purchaser or its representatives prior to the Due Diligence
Termination Date.  The minute books of the Company and each of its Subsidiaries,
copies of which will have been delivered to the Purchaser or its representatives
prior to the Due Diligence Termination Date, contain materially accurate records
of all meetings and accurately reflect all corporate action of the shareholders
and the board of directors (including committees) of the Company and each of its
Subsidiaries, as the case may be.  The stock books and ledgers of the Company
and its Subsidiaries, copies of which will have been delivered to the Purchaser
or the Purchaser’s representatives, correctly record all transfers and issuances
of all Securities of the Company and each of its Subsidiaries.

 

(b)  Company Names; Chief Executive Office.  Neither the Company nor any of its
Subsidiaries has operated or conducted any business under any name other than
the name ascribed to the Company in this Agreement and for each Subsidiary on
Schedule 5.05(a).  The location of the chief executive office and chief place of
business of the Company and its Subsidiaries is set forth on Schedule 5.18(b).

 

(c)  Bank Accounts.  Schedule 5.18(c) sets forth a correct and complete list and
description of (i) all bank and savings accounts, certificates of deposit and
safe deposit boxes of the Company’s Subsidiaries and (ii) all corporate
borrowing, depository and transfer resolutions and those Persons entitled to act
thereunder.

 

(d)  Officers and Directors.  Schedule 5.18(d) sets forth a correct and complete
list of all officers and directors of the Company’s Subsidiaries.

 

49

--------------------------------------------------------------------------------


 

Section 5.19.  Customers and Suppliers.

 

(a)  Customers.  (i)  Schedule 5.19(a) sets forth a correct and complete list
and description, including, without limitation, the names and addresses, of the
twenty most significant customers (by revenue to the Company and its
Subsidiaries) of the Company and its Subsidiaries for the twelve-month period
ended December 31, 2002 and for the six-month period ended on June 30, 2003, and
the amount for which each such customer was invoiced during such period.  To the
Knowledge of the Company, each such customer intends to use the products,
equipment, goods and services sold to it as an end user, and none of such
customers intends to act as a distributor or reseller thereof.

 

(ii)  Except as set forth on Schedule 5.19(a), since June 30, 2003, there has
not been (A) any material adverse change in the business relationship of the
Company or any of its Subsidiaries with any customer set forth on Schedule
5.19(a), including, without limitation, any such customer ceasing to purchase or
use the products, equipment, goods or services of the Company or its
Subsidiaries or reducing the purchase or use of such products, equipment, goods
or services, or (B) any material change in any term (including credit terms) of
the purchase Contracts, purchase orders or related arrangements with any such
customer.  Since December 31, 2002, neither the Company nor any of its
Subsidiaries has received any notice from any customer set forth on Schedule
5.19(a) that such customer intends to take any of the actions set forth in
clauses (A) or (B) above.

 

(iii)  Since June 30, 2003, neither the Company nor its Subsidiaries has shipped
or sold to any customer any products, equipment, goods or services (A) to the
Knowledge of the Company, in excess of the amount thereof that such customer is
reasonably expected to use during its ordinary course of business, (B) on terms
that include any volume discount, right of return, rights to rebate, or
consignment, or (C) to the Knowledge of the Company, on terms that provided such
customer with an incentive to take delivery of or pay for such products,
equipment, goods or services prior to the date that such customer would
otherwise have taken delivery of or paid for the same.

 

(b)  Suppliers.  Schedule 5.19(b) (i) sets forth a correct and complete list and
description, including, without limitation, the names and addresses, of the
twenty most significant vendors and suppliers (by amounts billed to the Company
and its Subsidiaries) of the Company and its Subsidiaries for the twelve-month
period ended December 31, 2002 and for the six-month period ended June 30, 2003.

 

(ii)  Since June 30, 2003, there has not been (A) any material adverse change in
the business relationship of the Company or any of its Subsidiaries with any
supplier of goods, supplies, Inventory or merchandise or (B) any material change
in any term (including credit terms) of the supply Contracts or related
arrangements with any such supplier.  Since June 30, 2003, neither the Company
nor any of its Subsidiaries has received any notice from any vendor or supplier
set forth on Schedule 5.19(b) that such supplier intends to take any of the
actions set forth in clauses (A) or (B) above.

 

50

--------------------------------------------------------------------------------


 

Section 5.20.  Environmental Matters.  Except as set forth in Schedule 5.20 or
with respect to any Recognized Environmental Condition contained in a report
obtained by Purchaser prior to the Closing Date:

 

(a)  The operations of the Company and its Subsidiaries are in full compliance
with Environmental Laws;

 

(b)  The Company and/or its Subsidiaries have obtained and are in compliance
with all necessary Permits that are required under Environmental Laws to operate
the facilities, Assets and Business of the Company and it Subsidiaries;

 

(c)  There has been no Release at any of the Relevant Properties owned or
operated by the Company, its Subsidiaries or a predecessor in interest, or to
the Knowledge of the Company, at any Relevant Property which received Hazardous
Materials generated by the Company or its Subsidiaries or any predecessor in
interest which is reasonably likely to result in Environmental Liabilities;

 

(d)  No Environmental Claims have been asserted against the Company, its
Subsidiaries or, to the Knowledge of the Company, any predecessor in interest,
nor to the Knowledge of the Company are any Environmental Claims threatened or
pending against the Company, any of its Subsidiaries or any predecessor in
interest which is reasonably likely to result in Environmental Liabilities;

 

(e)  To the Knowledge of the Company, no Environmental Claims have been asserted
against any Relevant Properties that may have received Hazardous Materials
generated by the Company, any of its Subsidiaries or any predecessor in interest
which is reasonably likely to result in Environmental Liabilities that have an
Material Adverse Effect;

 

(f)   The Company has delivered to Purchaser correct and complete copies of (A)
all Environmental Reports, or correspondence regarding any Environmental
Liabilities of the Seller at any of the Relevant Properties which are in
possession of the Shareholders, Company, its Subsidiaries or their agents or (B)
any Recognized Environmental Conditions (as defined by the American Society of
Testing and Materials (“ASTM”) E 1527-00(Standard Practice for ESA Phase I
Environmental Site Assessment Process)) at any of the Current Properties which
are in possession of the Shareholders, Company, its Subsidiaries or their
agents;

 

(g)  To the Knowledge of the Company, no environmental Liens have been filed
against any Real Property owned by the Company or any of its Subsidiaries; and

 

(h)  To the Knowledge of the Company, Schedule 5.20 sets forth a correct and
complete list and description of all instances where any Relevant Property of
the Company, any of its Subsidiaries or any predecessor in interest are not in
compliance with Environmental Laws or give rise to Environmental Liabilities.

 

51

--------------------------------------------------------------------------------


 

Section 5.21.  Employees; ERISA.

 

(a)  Schedule of Employees.  Schedule 5.21(a) sets forth a correct and complete
list and description of all of the employees of, and consultants and independent
contractors to, the Company and its Subsidiaries and each employee’s place of
employment, compensation, bonuses, deferred or contingent compensation, pension,
accrued vacation, accrued sick pay, severance, “golden parachute” and other like
benefits and term of employment, in effect as of the date of this Agreement. 
Since December 31, 2002, none of the employees listed on Schedule 5.21(a) has
spent less than 75% of his active business hours on matters involving the
Business; and since December 31, 2002 there has been no officer or employee of,
or consultant or independent contractor to, the Company, any of its
Subsidiaries, any Shareholder, or any of their Affiliates, other than those
listed on Schedule 5.21(a), who has spent more than 25% of his active business
hours on matters involving the Business.

 

(b)  Employment Agreements.  Except as set forth on Schedule 5.21(b), neither
the Company nor any of its Subsidiaries has entered into and is not bound by any
(i) employment, consulting or severance Contract with any of its directors,
officers or employees, or (ii) collective bargaining agreements with its
employees.  None of the Company’s or its Subsidiaries’ employees is subject to
any non-compete, non-disclosure, confidentiality, employment, consulting or
similar agreements relating to, affecting or in conflict with the Company’s and
its Subsidiaries’ conduct of the Business.  Except as set forth on Schedule
5.21(b), the Company and its Subsidiaries have entered into normal and customary
non-competition and non-solicitation agreements with all former officers and
other members of management of the Company and its Subsidiaries.  Correct and
complete copies of all agreements set forth on Schedule 5.21(b) and a copy of
each normal and customary non-competition and non-solicitation agreement have
been delivered to Purchaser or its representatives prior to the date of this
Agreement.

 

(c)  Plans.  Schedule 5.21(c) sets forth a correct and complete list of all
Benefit Plans of the Company and its Subsidiaries correct and complete copies of
which and all summary plan descriptions, summaries of material modifications,
most recent Form 5500 (and schedules) and actuarial reports of which have been
delivered to the Purchaser or its representatives prior to the date of this
Agreement.

 

(d)  Plan Qualifications.  Each of the Company’s Benefit Plans which is an
“employee pension benefit plan” (as defined in Section 3(2) of ERISA) and
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service that the Plan is
qualified and that its related trust has been determined to be exempt from
taxation under Section 501(a) of the Code.  To the Knowledge of the Company, no
events or circumstances have occurred (other than changes for which the remedial
amendment period under Section 401(b) of the Code has not expired) since the
date of such letters that will materially adversely affect the qualification or
exemption of such Plan.  Except as set forth on Schedule 5.21(d), no Benefit
Plan sponsored by the Company is under audit, nor, to the Knowledge of the
Company, is any such audit pending.  Schedule 5.21(d) lists each employee
pension benefit plan covered under Title IV of ERISA that is maintained,
contributed to or required to be contributed to by a member of the Company’s
Controlled Group and each

 

52

--------------------------------------------------------------------------------


 

“multiemployer plan” as defined under Section 3(37) of ERISA that covers
employees of the Company.

 

(e)  Labor Relations.  (i)  Except as specifically set forth on Schedule
5.21(e), none of the Company’s or its Subsidiaries’ employees currently are
covered by a unit which has been certified by the National Labor Relations Board
as a unit for purposes of collective bargaining, nor are they represented by any
labor union or organization.  To the Knowledge of the Company, no labor union or
organization currently is engaged in any efforts to organize or represent any of
the Company’s or its Subsidiaries’ employees.  The Company and each Subsidiary
are in substantial compliance with all Laws respecting employment, employment
practices, labor, terms and conditions of employment and wages and hours, in
each case, with respect to employees.

 

(ii)  There is no unfair labor practice complaint against the Company or any of
its Subsidiaries pending before any Governmental Body or other Person.  There is
no labor strike, dispute, slowdown or stoppage at any Company or Subsidiary
location and no such strike, dispute, slowdown or stoppage has ever occurred. 
The Company and its Subsidiaries have timely prepared and filed all appropriate
forms (including Immigration and Naturalization Service Form I-9) required by
any relevant Governmental Body.

 

(iii)  To the Knowledge of the Company, no executive or key employee of the
Company or any of its Subsidiaries nor any group of employees of the Company or
its Subsidiaries has any plans to terminate their employment with the Company or
its Subsidiary, as the case may be.

 

(f)  Compliance with Benefit Laws.  Neither a Reportable Event nor a Prohibited
Transaction has occurred or is continuing with respect to any Plan of the
Company or any of its Subsidiaries.  No notice of intent to terminate a Benefit
Plan subject to Title IV of ERISA has been filed nor except as listed on
Schedule 5.21 has any Benefit Plan been terminated.  To the Knowledge of the
Company, no circumstances exist which constitute grounds under Section 4042 of
ERISA entitling the PBGC to institute proceedings to terminate, or appoint a
trustee to administrate, a Benefit Plan, nor has the PBGC instituted any such
proceedings.  None of the Shareholders, the Company, any of the Company’s
Subsidiaries or other members of a Controlled Group with the Company or any
Shareholder has completely or partially withdrawn under Section 4201 or 4204 of
ERISA from a multi-employer pension plan (or is liable for any complete or
partial withdrawal which occurred prior to or as of the Closing Date).  Each of
the Company, its Subsidiaries and the other members of a Controlled Group has
met its minimum funding requirements under ERISA with respect to all of their
Plans and none of them has an Unfunded Vested Liability.  None of the Company,
its Subsidiaries or other members of a Controlled Group has incurred any
liability to the PBGC under ERISA, other than liability for premiums which have
been paid.  None of the Company, its Subsidiaries or any of member of their
Controlled Group has used the services of workers provided by contract labor
suppliers, temporary employees, “leased employees” (as that term is defined in
Section 414(n) of the Code), or persons who have provided services as
independent contractors, to an extent that could reasonably be expected to
result in the disqualification of any Benefit Plan under applicable Law, or the
imposition of penalties or excise Taxes with respect to any Benefit Plan by the
Internal Revenue Service, the U.S. Department of Labor, the PBGC or any other
Governmental Body.

 

53

--------------------------------------------------------------------------------


 

Other than claims for benefits under the claims procedures of any Benefit Plans,
there are no pending or, to the Knowledge of the Company, threatened in writing,
actions, claims or proceedings against the Company, a Subsidiary or any member
of their Controlled Group or any Benefit Plan or its assets with respect to such
plan.  Correct and complete copies of any agreement entered into with the PBGC,
U.S. Department of Labor or Internal Revenue Service have been delivered to the
Purchaser or its representatives prior to the date of this Agreement.  All
contributions required to be made, and claims to be paid, under the terms of any
Benefit Plan maintained or contributed by the Company or any Subsidiary have
been timely made or reserves therefor on the balance sheet of the Company have
been established, which reserves are adequate in all material respects.  None of
the Parent’s or Company’s purpose for engaging in the transactions contemplated
by this Agreement is for the evasion of liability under Section 4069 of ERISA.

 

(g)  Absence of Transaction Entitlements.  Except as set forth on Schedule
5.21(g), the consummation of the Transactions will not (i) entitle any current
or former director, officer or employee of the Company or any of its
Subsidiaries or any group of such Persons to any payment from the Company or any
of its Subsidiaries, (ii) increase the amount of compensation due to any such
director, officer or employee, (iii) accelerate the time of vesting of any
compensation, stock incentive or other benefit of any such directors, officer or
employee or (iv) result in any “parachute payment” under Section 280G of the
Code, whether or not such payment is considered to be reasonable compensation
for services rendered.

 

(h)  No Post-Retirement Benefits.  Except with respect to the Benefit Plans set
forth on Schedule 5.21(c), neither the Company nor any of its Subsidiaries has
any liability with respect to an obligation to provide benefits, including death
or medical benefits (whether or not insured) with respect to any Person beyond
their retirement or other termination of service with the Company or one of its
Subsidiaries other than (i) coverage mandated by Part 6 of Title I of ERISA or
Section 4980B of the Code or state Laws, (ii) retirement or death benefits under
any employee pension plan, (iii) disability benefits under any employee welfare
plan that have been fully provided for by insurance or otherwise, (iv) deferred
compensation benefits accrued as liabilities on the books of the Company, or (v)
benefits in the nature of severance pay.  The obligations set forth on Schedule
5.21(c) have been accrued for in the financial statements attached hereto as
Schedule 5.07(a) and Schedule 5.07(b) in accordance with past practice.

 

(i)  Workers’ Compensation.  There are no liabilities to any of the Company’s
employees relating to workers’ compensation benefits that are not fully insured
against by third-party insurance carriers.

 

(j)  WARN Act.  Except as set forth on Schedule 5.21(j), neither the Company nor
any of its Subsidiaries has laid off or involuntarily dismissed (other than for
cause) any employees within the six months immediately prior to the Closing
Date.  Neither the Company nor any of its Subsidiaries, has, within the 90 days
immediately prior to the Closing Date, taken any action or actions which would,
independently of the Transactions, result in a plant closing or mass layoff
within the meaning of the WARN Act.

 

54

--------------------------------------------------------------------------------


 

Section 5.22.  Certain Business Relationships with the Company or its
Subsidiaries.

 

(a)  Certain Transactions or Arrangements.  Except as set forth on Schedule
5.22(a), no partner, shareholder, member, manager, officer, director, employee
or other Affiliate of any Shareholder, the Company or any of its Subsidiaries,
nor any spouse, former spouse, parent, sibling or child of any such Person or
Affiliate thereof, (i) is, or has been during the 12-month period immediately
preceding the date of this Agreement, involved in any business arrangement,
relationship or transaction with the Company or any of its Subsidiaries, other
than an employment relationship, (ii) is, or has been during the 12-month period
immediately preceding the date of this Agreement, a party to Contract with the
Company or any of its Subsidiaries, or (iii) will after the Closing have any
interest in any of the Assets.

 

(b)  No Other Related Party Transactions.  Except as set forth on Schedule
5.22(b), no partner, shareholder, member, manager, officer, director, employee
or other Affiliate of any Shareholder, the Company or any of its Subsidiaries,
nor any spouse, former spouse, parent, sibling or child of any such Person or
Affiliate thereof, owns, holds or possesses, directly or indirectly, any
material financial or other interest in, or is a partner, shareholder, member,
manager, officer, director, employee or other Affiliate of (i) any Person that
is a supplier, vendor, customer, lessor, lessee, or competitor of the Company,
any of its Subsidiaries or the Business, or (ii) any other business which
engages in any transactions or other business relationships with the Company or
any of its Subsidiaries.

 

(c)  Transactions with the Shareholders and Their Affiliates.  Schedule 5.22(c)
sets forth a correct and complete list and description of all transactions
between, among, involving or relating to any Shareholder or any of their
Affiliates (other than the Company) on the one hand, and the Company or any of
its Subsidiaries, on the other hand, including, without limitation, any
Guarantees, credit support or other similar transactions, and all transactions
entered into by the Company or any of its Subsidiaries that provided a benefit
to either of the Shareholders or any of their Affiliates (other than the
Company).

 

Section 5.23.  Warranties.  Schedule 5.23 sets forth a correct and complete list
and description of all oral and written warranty programs offered by the Company
or any of is Subsidiaries.  The Company has delivered to the Purchaser correct
and complete copies or descriptions of each such warranty program.  No material
claim for breach of any express or implied warranty with respect to any of the
Company’s or its Subsidiaries’ products or services has been made or, or to the
Knowledge of the Company, is threatened.  Neither the Company nor any of its
Subsidiaries is contemplating the recall of any products sold by them and there
are no material defects in any such products.  The charges, accruals and
reserves on the books of the Company and its Subsidiaries in respect of any and
all warranties given by the Company and its Subsidiaries were calculated in a
manner consistent with GAAP and are adequate.

 

Section 5.24.  Brokers, Finders.  Except for Bear, Stearns & Co. Incorporated,
the fees and expenses of which will be paid entirely by the Shareholders,
neither the Shareholders, the Company nor any of their Subsidiaries has retained
any broker or finder in connection with the Transactions, and is not obligated
and has not agreed to pay any brokerage or finder’s commission, fee or similar
compensation.

 

55

--------------------------------------------------------------------------------


 

Section 5.25.  Solvency of the Company.  As of the date of this Agreement, and
as of the Effective Time, before and after giving effect to the Transactions,
the Company is, and will be, Solvent.

 

Section 5.26.  Misstatements.

 

(a)  No Material Misstatements or Omissions.  No information, certificate,
schedule or report furnished or to be furnished (as of the date furnished) by
any Shareholder, the Company or any of its Subsidiaries (or by their employees,
representatives, counsel, accountants or other professionals) to the Purchaser
or to its representatives in connection with (i) the Transactions, (ii) the
preparation or negotiation of any Sale Document or (iii) the satisfaction of any
conditions set forth in any Sale Document and no representation or warranty
contained in the Sale Documents, contains or will contain, as the case may be,
any material misstatement of fact or omitted or will omit, as the case may be,
to state a material fact or any fact necessary to make the statement contained
therein not materially misleading; provided, however, that this Section 5.26(a)
shall not apply to any projections or forward-looking financial data covered by
Section 5.26(b) hereof.

 

(b)  Projections.  All projections and forward-looking financial data provided
to the Purchaser or its representatives by or on behalf of the Company or any of
its Subsidiaries (or by their employees, representatives, counsel, accountants
or other professionals) were prepared in good faith and are based on underlying
assumptions which the Shareholders and the Company reasonably believe provide a
reasonable basis for the projections contained therein.  Such projections have
been prepared on the basis of the assumptions set forth therein, which the
Shareholders and the Company reasonably believe are fair and reasonable.

 

Section 5.27.  Full Disclosure.  There are no facts pertaining to the Company,
its Subsidiaries, the Assets or the Business which could reasonably be expected
to have a Material Adverse Effect and which have not been disclosed in this
Agreement.  There is no information which would materially contradict or is
inconsistent in any material respect with any representation or warranty of the
Shareholders or the Company contained in the Sale Documents.

 

ARTICLE VI

 

Representations and Warranties of the Shareholders

 

The Shareholders, jointly and severally, hereby represent and warrant to the
Purchaser as of the date hereof and as of the Closing Date as follows:

 

Section 6.01.  Existence and Power.  Each Shareholder (a) is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and (b) has all necessary corporate power and
authority to execute and deliver each of the Sale Documents and to consummate
the Transactions and to perform its obligations under the Sale Documents.

 

56

--------------------------------------------------------------------------------


 

Section 6.02.  Authorization; Binding Effect.  The execution and delivery by
each Shareholder of each of the Sale Documents to which any Shareholder is a
party, the performance by the Shareholders of their obligations under such Sale
Documents and the consummation of the Transactions by the Shareholders has been
duly authorized by all necessary corporate action on the part of the
Shareholders.  Each of the Sale Documents to which any Shareholder is or may
become a party is, or, when executed and delivered in accordance with this
Agreement will be, legal, valid and binding obligations of the Shareholders
enforceable against the Shareholders in accordance with its terms, except that
such enforcement (a) may be limited by bankruptcy, insolvency, moratorium or
similar laws affecting creditors’ rights generally and (b) is subject to the
availability of equitable remedies, as determined in the discretion of the court
before which such a proceeding may be brought.

 

Section 6.03.  Contravention.  Neither the execution, delivery and performance
of the Sale Documents by each Shareholder nor the consummation of the
Transactions by the Shareholders will (with or without notice or lapse of time
or both) (a) violate or breach any provision of any Shareholder’s organizational
or governing documents, (b) assuming the receipt of all of the Company Required
Consents prior to the Closing, violate or breach any material Law by which any
Shareholder or any of their material assets or properties may be bound or
affected, or (c) assuming the receipt of all of the Company Required Consents
prior to the Closing, breach or result in a default under, result in the
acceleration of, or give rise to a change in the terms of or a right of
termination, cancellation, modification or acceleration or require any notice
under, any material Contract to which any Shareholder is a party or by which any
Shareholder or any of their material assets or properties, may be bound or
affected.

 

Section 6.04.  Consents.  Except for the Consents set forth on Schedule 6.04 and
any Consents required under the HSR Act, no material Consents are required or
advisable on behalf of the Shareholders in connection with (a) the due execution
and delivery by the Shareholders of the Sale Documents and the performance of
the Shareholders’ obligations thereunder, (b) the consummation of the
Transactions by the Shareholders, (c) the exercise by the Purchaser of its
rights and remedies under the Sale Documents, and (d) the (i) conduct of the
Business and (ii) ownership or use of the Assets, by the Purchaser and its
Subsidiaries immediately following the Closing Date.  As of the Closing Date,
all of the Company Required Consents will have been obtained and will be in full
force and effect.

 

Section 6.05.  Litigation.  There is no Action against any Shareholder or, to
the Knowledge of the Company, any other Person (not including the Purchaser),
that involves any of the Transactions that, individually or in the aggregate, if
determined adversely to any Shareholder, could reasonably be expected to have a
Material Adverse Effect.

 

Section 6.06.  Title to Securities.  The Parent is the sole record, legal and
beneficial owner of 100% of the outstanding shares of capital stock of NGC.  The
Parent’s right, title and interest in such capital stock of NGC is free and
clear of all Liens, voting trusts, voting Contracts and restrictions of any
nature whatsoever.  Except as set forth on Schedule 6.06, NGC is the sole
record, legal and beneficial owner of (i) 100% of the outstanding shares of
Series B, Series C, Series F and Series G preferred stock of the Company, and
(ii) 100% of the outstanding capital

 

57

--------------------------------------------------------------------------------


 

stock of NCC.  NCC is the sole record, legal and beneficial owner of all of the
outstanding shares of Class B common stock of the Company, of which 3% of such
Class B common stock is subject to a warrant in favor of a third party.  NGC’s
and NCC’s respective rights, title and interest in such capital stock of the
Company, and NGC’s right, title and interest in the capital stock of NCC, are
each free and clear of all Liens, voting trusts, voting Contracts and
restrictions of any nature whatsoever other than as set forth above.  Such
shares of Preferred Stock and Common Stock are all the Securities of any kind,
debt or equity, of the Company owned by NGC and NCC other than intercompany
loans payable by the Company to any of the Shareholders.

 

ARTICLE VII

 

Representations and Warranties of the Purchaser

 

The Purchaser represents and warrants to the Shareholders and the Company as of
the date hereof and as of the Closing Date as follows:

 

Section 7.01.  Existence and Power.  The Purchaser (a) is a corporation, validly
existing and in good standing under the laws of the jurisdiction of its
organization, and (b) has all necessary corporate power to execute and deliver
each of the Sale Documents and to consummate the Transactions and to perform its
obligations under the Sale Documents.

 

Section 7.02.  Authorization; Binding Effect.  The execution and delivery by the
Purchaser of each of the Sale Documents to which the Purchaser is a party, the
performance by the Purchaser of its obligations under such Sale Documents and
the consummation of the Transactions by the Purchaser has been duly authorized
by all necessary corporate action on the part of the Purchaser.  Each of the
Sale Documents to which the Purchaser is or may become a party is, or, when
executed and delivered in accordance with this Agreement will be, legal, valid
and binding obligations of the Purchaser enforceable against the Purchaser in
accordance with its terms, except that such enforcement (a) may be limited by
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally and (b) is subject to the availability of equitable remedies, as
determined in the discretion of the court before which such a proceeding may be
brought.

 

Section 7.03.  Contravention.  Neither the execution, delivery and performance
of the Sale Documents by the Purchaser nor the consummation of the Transactions
by the Purchaser will (with or without notice or lapse of time or both) (a)
violate or breach any provision of the Purchaser’s organizational or governing
documents, (b) assuming the receipt of all of the Purchaser Required Consents
prior to the Closing, violate or breach any material Law by which the Purchaser
or any of its material assets or properties, may be bound or affected, or (c)
assuming the receipt of all of the Purchaser Required Consents prior to the
Closing, conflict with, breach or result in a default under, any material
Contract to which the Purchaser is a party or by which the Purchaser or any of
its material assets or properties, may be bound or affected.

 

Section 7.04.  Consents.  No material Consents are required on behalf of the
Purchaser in connection with (a) the due execution and delivery by the Purchaser
of the Sale Documents and the performance of the Purchaser’s obligations
thereunder, and (b) the consummation of the

 

58

--------------------------------------------------------------------------------


 

Transactions by the Purchaser.  As of the Closing Date, all of the Purchaser
Required Consents will have been obtained and will be in full force and effect.

 

Section 7.05.  Litigation.  There is no Action against the Purchaser or, to the
Purchaser’s knowledge, any other Person (not including the Company or the
Shareholders), that involves any of the Transactions that, individually or in
the aggregate, if determined adversely to the Purchaser, could reasonably be
expected to materially and adversely affect the ability of the Purchaser to
perform its obligations under the Sale Documents or to consummate the
Transactions.

 

Section 7.06.  Financing.  As of the date of this Agreement, and as of the
Closing Date, the Purchaser has, or has readily available pursuant to binding
commitments, funds in an amount sufficient to enable the Purchaser to pay the
Cash Purchase Price.

 

Section 7.07.  No Other Representations or Warranties.  The Purchaser
acknowledges that neither the Company, any of the Shareholders nor any of their
Affiliates is making any representation or warranty,  express or implied, about
or with respect to the Company, its Subsidiaries, the Assets, the Business or
the Shareholders, except for the representations and warranties set forth in the
Sale Documents and in the exhibits, annexes and schedules thereto, and in any
certificates delivered thereunder.

 

ARTICLE VIII

 

Pre-Closing Covenants of the Shareholders, the Company and the Purchaser

 

Section 8.01.  Conduct of Business Pending Closing.  Each of the Shareholders
and the Company, jointly and severally, agree that, from the date of this
Agreement through the earlier to occur of (x) the Closing Date, and (y) the date
on which this Agreement is terminated in accordance with the provisions of
Section 10.01 hereof, the Company will, the Shareholders will cause the Company
and its Subsidiaries to, and the Company will cause its Subsidiaries to:

 

(a)  Conduct of Business.  Conduct the business of the Company and its
Subsidiaries in a manner consistent with the past practices of the Company and
its Subsidiaries and neither the Company nor any of its Subsidiaries will engage
in any transactions out of the ordinary course of business consistent with past
practice.

 

(b)  Payment of Obligations.  Subject to Section 8.01(g) hereof, cause the
Company and its Subsidiaries to promptly and timely pay and discharge in the
ordinary course of the Company’s business consistent with past practice, all
Taxes and other material obligations assessed, levied or imposed upon, or
required to be withheld by, or otherwise owing by, the Company, its Subsidiaries
or with respect to the Assets or the Business and shall not incur, assume,
guarantee or otherwise become liable for any additional Debt, except for
Capitalized Leases and Debt under the Congress Credit Agreement.

 

59

--------------------------------------------------------------------------------


 

(c)  Material Contracts.  Perform and observe all of the material terms and
provisions of each Material Contract to be performed or observed by it, enforce
each Material Contract in accordance with its terms and not enter into or
terminate any Material Contracts or make any material amendments or
modifications to any Material Contracts.  Notwithstanding the foregoing, (i)
from the date of this Agreement through the Closing Date, the maintenance
Contracts entered into by the Company and its Subsidiaries shall have a weighted
average life of not less than 33 months, (ii) all maintenance Contracts shall be
entered into in the ordinary course of business consistent with past practice,
(iii) neither the Company nor any of its Subsidiaries shall enter into any
maintenance Contracts, providing for special incentives, rebates or excessive
up-front payments or other non-ordinary course incentives, and (iv) without the
prior written consent of the Purchaser (which consent shall not be unreasonably
withheld or delayed) neither the Company nor any of its Subsidiaries shall offer
any member of their sales force any special incentives, commissions or other
similar items to sell maintenance Contracts.  In addition, neither the Company
nor any of its Subsidiaries shall amend or modify any terms or provisions of
their organizational or governing documents.

 

(d)  Representations and Warranties; Conditions.  Not engage in any practice,
take any action, fail to take any action or enter into any transaction that
could reasonably be expected to (i) cause any of the representations and
warranties of the Shareholders or the Company contained in the Sale Documents,
including, without limitation, those contained in Section 5.11 hereof, to be
untrue, inaccurate or incorrect in any material respect at any time, or (ii)
result in any of the conditions set forth in Section 4.03 not being satisfied on
or prior to the Purchaser Outside Date.

 

(e)  Sale of Assets; Liens.  Not (i) Transfer any of the Assets, except
Inventory sold or disposed of in the ordinary course of business consistent with
past practice, (ii) dispose of, or trade in, any of the Equipment or Fixtures,
or (iii) create, incur, assume, or suffer to exist any Lien upon or with respect
to any of the Assets, except for Permitted Liens.

 

(f)  Compensation.  Not increase the aggregate amount of compensation or
benefits of the directors, officers or employees of the Company or any of its
Subsidiaries, including, without limitation, base salaries and bonuses of all
types, whether paid or accrued.

 

(g)  Restricted Payments; Affiliate Transactions; Securities.  Not (i) declare
or make any Restricted Payment, (ii) issue, sell or grant any Securities of the
Company or any of its Subsidiaries; provided, however, that during the period
from the date of this Agreement up to the Closing Date, the Company may issue
additional Equity Securities representing not more than 25% of the outstanding
Equity Securities of the Company in the aggregate, (iii) sell, acquire, redeem,
repurchase or amend the terms of any Securities of the Company or any of its
Subsidiaries, except in each case, in connection with the termination of the
Company’s stock option plan, (iv) loan or advance any funds, or any goods or
property to, any Shareholder or any of their Affiliates, (v) make any payments
or otherwise Transfer any consideration to any Shareholder or any of their
Affiliates,

 

60

--------------------------------------------------------------------------------


 

whether on account of any Liability or otherwise, or permit any Shareholder or
any of their Affiliates to, (vi) engage in any transaction with any Shareholder
or any of their Affiliates, (vii) engage in any transaction for the benefit of
either of the Shareholders or any of their Affiliates (other than the Company),
or (viii) purchase or acquire any Securities of any Person; provided, however,
that notwithstanding the foregoing, from the date of this Agreement through the
Closing Date, the Company may make an aggregate of $2,000,000 of payments to the
Shareholders.

 

Section 8.02.  Access to Information; Cooperation.

 

(a)  Access to Information.  (i)  Each Shareholder and the Company, jointly and
severally, understand and acknowledge that the Purchaser has not completed its
examination of the Company, its Subsidiaries, the Assets and the Business and
therefore requires continuous reasonable access to the Company, its
Subsidiaries, the Assets and the Business, from the date of this Agreement
through the earlier to occur of (x) the Closing Date and (y) the date on which
this Agreement is terminated in accordance with the provisions of Section 10.01
hereof.

 

(ii)  Each Shareholder and the Company, jointly and severally, agree that during
the period from the date of this Agreement through the earlier to occur of (x)
the Closing Date and (y) the date on which this Agreement is terminated in
accordance with the provisions of Section 10.01 hereof, the Company will, the
Shareholders will (only with respect to information relating to the Company and
its Subsidiaries), the Parent will cause NGC and NCC (only with respect to
information relating to the Company and its Subsidiaries) to, NGC and NCC will
cause the Company and its Subsidiaries to, the Company will cause its
Subsidiaries to, and the Company and each of the Shareholders will cause their
respective Affiliates, directors, officers, employees, accountants, counsel,
consultants, investment bankers and other representatives to:

 

(A)  upon reasonable notice to the Company, give the Purchaser and its
authorized representatives, including, without limitation, investors, lenders,
environmental consultants and advisors, and respective authorized employees,
accountants, counsel and other representatives of any of the foregoing (I)
during normal business hours, reasonable access to all plants, offices,
personnel (including the Persons responsible for the preparation of Tax
Returns), warehouses, facilities, properties, books, Contracts, commitments and
records (including accountant’s work papers) of or relating to the Company and
its Subsidiaries, including, without limitation, the Assets and the Business,
and (II) such financial and operating data and other information with respect to
the Business and the Assets as any of them may from time to time reasonably
request; and

 

(B)  permit the Purchaser and its authorized representatives, including, without
limitation, investors, lenders, environmental consultants and advisors, and
respective authorized employees, accountants, counsel and other representatives
of any of the foregoing to make such inspections thereof as any of them may
reasonably request, including, without limitation, the real estate and facility
audit that is currently in progress and an Environmental Site Assessment of the
Current Properties and environmental compliance audits.

 

61

--------------------------------------------------------------------------------


 

(b)  Cooperation. Each Shareholder and the Company, jointly and severally, agree
that during the period from the date of this Agreement through the earlier to
occur of (x) the Closing Date and (y) the date on which this Agreement is
terminated in accordance with the provisions of Section 10.01 hereof, the
Company will, the Shareholders will, the Parent will cause NGC to, NGC will
cause the Company and its Subsidiaries to, the Company will cause its
Subsidiaries to, and the Company and each Shareholder will cause their
respective Affiliates, directors, officers, employees, accountants, counsel,
consultants, investment bankers and other representatives to cooperate with the
Purchaser and its representatives in carrying out the Transactions.

 

Section 8.03.  Disclosure Schedules.

 

(a)  Updating of Disclosure Schedules.  Each Shareholder and the Company,
jointly and severally, agree that during the period from the date of this
Agreement through the earlier to occur of (x) the Closing Date and (y) the date
on which this Agreement is terminated in accordance with the provisions of
Section 10.01 hereof, the Company will promptly notify the Purchaser of (i) any
and all information, facts, events, circumstances, issues or other matters that
existed as of the date of this Agreement that should have been set forth or
described in the schedules to this Agreement required or provided for under
Articles V or VI of this Agreement as of the date of this Agreement by delivery
of appropriate updates to the Schedules attached to this Agreement setting forth
such information, facts, events, circumstances, issues or other matters, and
(ii) any and all information, facts, events, circumstances, issues or other
matters arising after the date of this Agreement which, if existing on the date
of this Agreement, would have been required to be set forth or described in the
schedules to this Agreement required or provided for under Articles V and VI
hereof, in each case, by delivery of appropriate updates to the Schedules
attached to this Agreement setting forth such information, facts, events,
circumstances, issues or other matters, in each case, no later than two Business
Days prior to the scheduled Closing Date (any such updates to the Schedules
being referred to herein as “Schedule Updates”).

 

(b)  Effect of Schedule Updates.  Notwithstanding anything to the contrary set
forth herein, no delivery of the Schedule Updates by the Company shall limit,
restrict, or otherwise affect the schedules previously delivered under this
Agreement, nor shall such delivery of the Schedule Updates affect the rights of
the Purchaser or the obligations or liability of the Company or the Shareholders
hereunder with respect to the schedules previously delivered under this
Agreement.

 

Section 8.04.  Reporting Requirements.  Each Shareholder and the Company,
jointly and severally, agree that during the period from the date of this
Agreement through the earlier to occur of (x) the Closing Date and (y) the date
on which this Agreement is terminated in accordance with the provisions of
Section 10.01 hereof, the Company will prepare and promptly (and in any event
not later than 15 Business Days following the end of the month to which a
statement relates) deliver to the Purchaser monthly financial statements for the
Company and its Subsidiaries, on a consolidated basis, as well as detailed
back-up schedule therefor.  These monthly financial statements will be prepared
in accordance with GAAP and in a manner consistent with the basis of
presentation used in the financial statements referred to in Section 5.07.

 

62

--------------------------------------------------------------------------------


 

Section 8.05.  Resignations.  On the Closing Date, the Company and the
Shareholders shall cause to be delivered to the Purchaser duly signed
resignations, effective as of the Effective Time, of all of the directors and
officers of each of the Company’s Subsidiaries set forth on a list delivered to
the Company prior to the Closing Date, and shall take such other actions as are
necessary to accomplish the foregoing.

 

Section 8.06.  Certain Agreements.

 

(a)  Agreement.  The Shareholders, the Company and the Purchaser agree to accept
the form, terms and provisions of the Assumption Agreement, the Escrow
Agreement, the Transitional Services Agreement, the Bills of Sale, the
Assignment and Assumption Agreement, the Intellectual Property Assignment
Agreement, the legal opinions and the Deeds as provided to them with such
changes as they shall mutually agree upon.

 

(b)  Transitional Services Agreement.  The Parent agrees that it will enter into
the Transitional Services Agreement with the Purchaser, pursuant to which the
Parent will agree to provide the Purchaser with certain insurance and tax
services and such other services as may mutually be agreed by the Purchaser and
the Parent.

 

(c)  Vendor Deposits.  The Purchaser agrees, during the period from the date of
this Agreement, through the Closing Date, to use its reasonable best efforts to
reduce or eliminate the Vendor Deposits, and for every dollar of Vendor Deposits
for which the Purchaser receives reasonably satisfactory evidence that such
Vendor Deposits will be reduced or eliminated by the Purchaser during such
period, the Required Net Current Asset Amount shall be reduced by an amount
(such amount being the “Vendor Deposit Reduction Amount”) equal to the product
of (i) 80%, multiplied by (ii) the aggregate dollar amount of Vendor Deposits
reduced or eliminated by the Purchaser during such period.  For purposes of this
Agreement the term “Vendor Deposit” means the letters of credit set forth on
Schedule 8.06(c).

 

ARTICLE IX

 

Covenants of the Shareholders, the Company and the Purchaser

 

Section 9.01.  Public Announcements; Confidentiality.

 

(a)  Public Announcements.  The Shareholders, the Company and the Purchaser
agree that except as required by applicable Laws or a listing agreement with a
national securities exchange, without the prior written consent of the other
parties hereto, the Parent will not, NGC will not, the Company will not, the
Parent will cause NGC not to, NGC will cause the Company and the Company Parties
not to, the Company will cause its Subsidiaries not to, nor will the Purchaser
or any manager, member, partner, shareholder, director, officer, employee or
other agent or representative of the Purchaser, make (i) any press release or
any similar public announcement concerning the Transactions, or (ii) any general
communication to any of the Shareholders’, the Company’s or any of its
Subsidiaries’ employees, customers, suppliers, lenders, creditors, distributors
or others having business or financial relationships with the

 

63

--------------------------------------------------------------------------------


 

Shareholders, the Company or any of its Subsidiaries, or any other public
statement, pertaining to the Sale Documents or the Transactions.

 

(b)  Confidentiality.  The Shareholders, the Company and the Purchaser agree
that the Confidentiality Agreement shall survive the execution and delivery of
this Agreement and remain in full force and effect; provided, however, that such
Confidentiality Agreement shall terminate and be of no further force or effect
as of the Effective Time; and provided, further, however, that notwithstanding
any provision of the Confidentiality Agreement to the contrary, until the
termination of this Agreement pursuant to the provisions of Section 10.01:

 

(i)  the Purchaser shall have the right to meet with and interview the
customers, clients, suppliers and vendors of the Company and its Subsidiaries so
long as (A) the Purchaser provides the Company with prior notice of any such
meeting relating to the Transactions or the Company and offers a representative
of the Company the opportunity to participate in such meeting, and (B) in the
event of an unsolicited call from a customer, client, supplier or vendor, the
Purchaser may discuss the Transaction and the Company with such Person so long
as promptly after such calls the Purchaser promptly informs the Company of the
substance of such calls; and

 

(ii)  the Purchaser shall be entitled to meet with, and make any necessary
disclosures to, any Governmental Body in order to obtain any Consents or Permits
necessary to (A) consummate the Transactions or (B) allow the Company and its
Subsidiaries to operate the Business immediately following the Closing without
interruption.

 

Section 9.02.  Certain Tax Disclosures.  Notwithstanding anything to the
contrary set forth in the Sale Documents the obligations of confidentiality
contained herein or in any other agreement to which the parties hereto are
parties, as they relate to the Transactions, shall not apply to the tax
structure or tax treatment of the Transactions, and each party hereto (and any
employee, representative, or agent of any party hereto) may disclose to any and
all Persons, without limitation of any kind, the tax structure and tax treatment
of the Transactions and all materials of any kind (including, without
limitation, opinions or other tax analyses) that are provided to such Persons
relating to such tax treatment or tax structure; provided, that such disclosure
may not be made until the earliest of (x) the date of the public announcement of
discussions relating to the Transactions, (y) the date of the public
announcement of the Transactions, and (z) the date of the execution of this
Agreement.  The preceding sentence is intended to cause the Transactions to be
treated as not having been offered under conditions of confidentiality for
purposes of Section 1.6011-4(b)(3) (or any successor provision)  of the Treasury
Regulations promulgated under Section 6011 of the Code, and shall be construed
in a manner consistent with such purpose.

 

Section 9.03.  Non-Competition.

 

(a)  Acknowledgment.  In order to induce the Purchaser to purchase the Purchased
Assets and assume the Assumed Liabilities as provided in the Sale Documents and
to consummate the Transactions and in consideration of the payments made or to
be made by the Purchaser to the

 

64

--------------------------------------------------------------------------------


 

Company under the Sale Documents and to protect the goodwill of the Business,
each of the Company and the Shareholders (i) agrees to be bound by the terms and
provisions of this Section, (ii) agrees, represents and warrants that the
Company and the Shareholders have read and given careful consideration to all of
the terms and provisions of this Section, and agrees that the terms and
provisions of this Section are reasonable with respect to the subject matter
thereof and necessary for the reasonable and proper protection of the
Confidential Information, legitimate business interests and goodwill of the
Purchaser, its Subsidiaries, the Business and the Assets, and (iii) acknowledges
that the Purchaser agreed to enter into the Sale Documents in reliance on the
representations, agreements and covenants of the Company and the Shareholders to
abide by and be bound by the terms and provisions of this Section.

 

(b)  Confidential Information.  Except as may be required by applicable Law or
required by any legal proceeding, each of the Company and the Shareholders,
jointly and severally, agrees during the Non-Compete Period, not to, and agrees
to cause its Affiliates, directors, officers, employees or agents or any
investment banker, financial advisor, attorney, accountant, representative, and
any other Person acting on behalf of the Company or the Shareholders not to,
directly or indirectly, disclose, reveal, divulge, publish or otherwise make
known any of the Confidential Information to any Person for any reason or
purpose whatsoever, or use any of the Confidential Information for any reason or
purpose whatsoever at any time from and after the Effective Time.  In addition,
and subject to the foregoing, each of the Company and the Shareholders, jointly
and severally, agrees during the Non-Compete Period, to treat the Confidential
Information as confidential at all times.  Each of the Company and the
Shareholders, jointly and severally, agrees to be fully responsible for any
breach of this Section by any of its Affiliates, directors, officers, employees
or agents or any investment banker, financial advisor, attorney, accountant,
representative, or any other Person acting on behalf of such the Company or the
Shareholders.

 

(c)  Restrictive Covenant.  Each of the Company and the Shareholders, jointly
and severally, agrees that during the Non-Compete Period, neither the Company
nor any Shareholder, nor any Affiliate thereof will, except in connection with
the discharge of any Excluded Liabilities, engage, or hold any direct or
indirect financial interest in any Person that engages, or assist any Person in
engaging, either directly or indirectly, individually, or as a director,
officer, employee, shareholder, manager, member, partner, owner, trustee, agent,
consultant, independent contractor, investor, lender or principal, or in any
other capacity, in any Competing Business in any city, county, state, country or
other territory or jurisdiction anywhere in North America; provided, however,
that the passive ownership by the Company or any Shareholder of not more than
3.0% of any class of equity securities of any corporation that engages in a
Competing Business, if such equity securities are listed on a national
securities exchange or have been registered under Section 12(g) of the
Securities Exchange Act of 1934, as amended, will not be deemed to be a breach
of this Section.

 

(d)  Non-Solicitation.  Each of the Company and the Shareholders, jointly and
severally, agrees that during the Non-Compete Period, neither the Company nor
any Shareholder, nor any Affiliate thereof will, in any manner, directly or
indirectly:

 

65

--------------------------------------------------------------------------------


 

(i)  solicit, induce or attempt to induce, or assist others to solicit, hire,
induce or attempt to induce, any employee, contractor, consultant or agent of
the Purchaser or any of its Subsidiaries to either (A) leave his or her
employment, consulting or other position or business relationship with the
Purchaser or any of its Subsidiaries, or (B) breach his or her employment,
consulting or other agreement with the Purchaser or any of its Subsidiaries;
provided, however, that the foregoing provision shall not prohibit the Company
or the Shareholders from hiring any such employee, contractor, consultant or
agent (x) through general advertising that is not targeted directly at the
Purchaser or any of its Subsidiaries, or (y) whose employment or business
relationship with the Purchaser or any of its Subsidiaries is terminated by the
Purchaser or any of its Subsidiaries, as the case may be; or

 

(ii)  solicit, induce or attempt to induce or assist others to solicit, induce
or attempt to induce, any customer, supplier, vendor, contractor or client
associated with the Purchaser’s or its Subsidiaries’ businesses to terminate
its, his or her business relationship or association with the Purchaser or any
of its Subsidiaries, or make any disparaging, derogatory or detrimental comments
about the Purchaser, any of its Subsidiaries, any of their employees, directors,
officers or Affiliates, any customer or client or other Person having a business
relationship with the Purchaser or any of the Purchaser’s Subsidiaries.

 

(e)  Non-Compete Payments.  (i)  As partial consideration for the agreements and
covenants of the Shareholders and the Company set forth in this Section 9.03,
upon the terms and subject to the conditions of this Agreement, if the term of
the Maintenance Fee Agreement is extended beyond March 31, 2005 (the portion of
the extended term beginning on April 1, 2005 through the newly-extended
termination date of the Maintenance Fee Agreement being the “Extended Term”),
then the Purchaser shall make payments to the Company as follows.  During the
Extended Term, within 30 days after a payment received by the Purchaser from
Avaya under the Maintenance Fee Agreement with respect to services provided by
the Purchaser during the Extended Term becomes non-refundable and
non-disgorgeable by the Purchaser, the Purchaser shall pay to the Company (each
such payment being a “Non-Compete Payment”), by wire transfer of immediately
available funds, an amount equal to 20% of each such payment that is actually
received by the Purchaser.  For the avoidance of doubt, no Non-Compete Payments
shall be made in respect of any payments received by the Purchaser for services
or maintenance provided outside of the Extended Term, even if such payments are
actually received by the Purchaser during the Extended Term.

 

(ii)  If for any reason, the Purchaser is required to set-off, refund, reimburse
or disgorge to Avaya any payment for which the Purchaser has made a Non-Compete
Payment, the Shareholders and the Company shall immediately refund to the
Purchaser the Non-Compete Payment made in respect of such set-off, refunded,
reimbursed or disgorged payment.  Alternatively, the Purchaser shall have the
right to set off such Non-Compete Payment against any other Non-Compete Payment
that may be due hereunder, or against any other payment that may be due under
any of the Sale Documents, including, without limitation, the Purchaser Note.

 

66

--------------------------------------------------------------------------------


 

(iii)   During the Extended Term and for a period of six months thereafter, upon
reasonable notice to the Purchaser, the Purchaser shall permit the Company and
its representatives reasonable access to the Purchaser’s books and records
relating to the Non-Compete Payments and the Maintenance Fee Agreement, for the
purpose of confirming the Purchaser’s calculations of the Non-Compete Payments
hereunder.

 

(f)  Enforcement.  Notwithstanding any other provision of the Sale Documents,
if, at the time of enforcement of any provision of this Section, a court should
hold that the duration or scope restrictions stated herein are unreasonable or
unenforceable under circumstances then existing, the parties agree that the
maximum duration or scope permitted by applicable Law under such circumstances
will be substituted for the stated duration or scope.  Whenever possible, each
provision of this Section will be interpreted in such manner as to be effective
and valid under applicable law.  If the provisions of this Section are held
unenforceable to any extent in any jurisdiction, such holding shall not impair
the enforceability of this Section in any other jurisdiction.

 

(g)  Name Change.  Immediately following the Closing, and at all times
thereafter, the Company, its Subsidiaries and the Shareholders will cease using
any corporate names or tradenames that include “Expanets” (or any substantially
similar names).  Immediately following the Closing, the Shareholders will change
the corporate name of the Company and each of its Subsidiaries to names that do
not include “Expanets” (or any substantially similar names).

 

Section 9.04. [Reserved]

 

Section 9.05.  Release.  Each Shareholder, on behalf of itself and its
Subsidiaries and Affiliates, hereby agrees, effective upon the Closing and
without the need of any further notice or action, that (a) the Purchaser and its
Subsidiaries and Affiliates are hereby released and forever discharged from any
and all Liabilities, obligations, claims, demands, proceedings, Actions,
Contracts, agreements, Debt and Guarantees whatsoever, whether known or unknown,
suspected or unsuspected, both in law and in equity, that any Shareholder, or
any of their Subsidiaries or Affiliates now have, have ever had or may hereafter
have arising contemporaneously with or prior to the Closing Date or on account
of or arising out of any Debt or Liability owed by the Company or any of its
Subsidiaries to any of the Shareholders or any of their Subsidiaries or any of
their Affiliates (collectively, “Claims”), and (b) any and all Liens, if any,
which any Shareholder or any of its Subsidiaries or Affiliates may have on the
assets of the Purchaser or any of its Subsidiaries and Affiliates in respect of
the Claims are hereby automatically and irrevocably released; provided, however,
that, notwithstanding the foregoing, this release does not cover, and the
Shareholders shall not be deemed to release the Purchaser from, any and all
Claims the Shareholders may have or be entitled to, under any of the Sale
Documents.  Each Shareholder, on behalf of itself and its Subsidiaries and
Affiliates, hereby represents and warrants to the Purchaser that neither the
Shareholders nor any of their Subsidiaries or Affiliates has Transferred or
purported to Transfer to any Person all or any portion of any Claim released by
the Shareholders and their Subsidiaries and Affiliates herein.  This Section
9.05 shall not prohibit or in any way restrict the Shareholders’ rights and
ability to make a Claim or demand for payment directly against the Company or
its Subsidiaries of the amounts or claims owed by the Company or its
Subsidiaries to the Shareholders.

 

67

--------------------------------------------------------------------------------


 

Section 9.06.  Use of Proceeds.  The Company and the Shareholders, jointly and
severally, hereby agree that the Parent will cause NGC to, NGC will cause the
Company to, and the Company will use the proceeds from the Transactions to,
subject to any defenses, claims, set-offs or other rights or mutual agreements
the Company and the Shareholders may have, repay the Company’s creditors in
accordance with applicable Laws and the terms of any agreements the Company may
have with such creditors.

 

Section 9.07.  Certain Leases.  The Shareholders and the Company will cause the
leases set forth on Schedule 9.07 that are marked with an asterisk (each such
lease being a “Required Lease”) to be assigned (including all security deposits
in connection with such leases) to the Purchaser at the Closing.  With respect
to all other leases (such other lease being the “Other Leases”) set forth on
Schedule 9.07 (other than the Required Leases), the Shareholders and the Company
will use their respective reasonable best efforts to cause such Other Leases to
be assigned (including all security deposits in connection with such leases) to
the Purchaser at the Closing; provided, however, that the failure of the
Shareholders and the Company to cause all of the Other Leases to be assigned to
the Purchaser shall not be considered to be a breach of this Agreement.  In any
event, the Company will cause all of the Other Leases to be assigned to the
Purchaser within 60 days following the Closing.

 

Section 9.08.  Bankruptcy Proceedings.

 

(a)  [Intentionally Omitted]

 

(b)  Additional Orders.  In the event of a bankruptcy or similar proceeding with
respect to NCC or NGC (either such entity being the “Filing Entity”), the
Shareholders and the Company, jointly and severally, agree (i) to file as
promptly as practicable a motion in form and substance reasonably satisfactory
to the Purchaser with the bankruptcy court in which such bankruptcy or similar
proceeding is filed, seeking an order in form and substance reasonably
satisfactory to the Purchaser, providing for the approval of all of such Filing
Entity’s obligations under this Agreement and the authorization of such Filing
Entity to perform all of its obligations under this Agreement as promptly as
practicable, (ii) to use their commercially reasonable best efforts to cause as
promptly as practicable a hearing on such motion to be held as promptly as
practicable and (iii) to use their commercially reasonable best efforts to cause
as promptly as practicable such bankruptcy court to approve such Filing Entity’s
obligations under this Agreement as promptly as practicable, but in no event
later than the earlier to occur of (x) the date which is twenty days after the
date of such bankruptcy filing, and (y) the date which is three Business Days
prior to the Closing Date (such earlier date being the “Filing Entity Order
Date”).

 

(c)  Parent Order.  The Shareholders and the Company, jointly and severally,
agree that they shall (i) file with the Delaware Bankruptcy Court in connection
with the Parent’s bankruptcy proceedings a motion (the “Parent Motion”), in form
and substance reasonably satisfactory to the Purchaser, seeking an order (the
“Parent Order”) in form and substance reasonably satisfactory to the Purchaser,
providing for the approval of all of the Parent’s obligations under the Sale
Documents and the authorization of the Parent to perform all of its obligations
under the Sale Documents, (ii) use their commercially reasonable best efforts to

 

68

--------------------------------------------------------------------------------


 

cause a hearing on the Parent Motion to be held as promptly as practicable on or
prior to the Closing Date and (iii) use their commercially reasonable best
efforts to cause the Delaware Bankruptcy Court to approve the Parent Motion and
enter the Parent Order as promptly as practicable on or prior to the Closing
Date.

 

(d)  Subsequent Filing Entity Order.  The Shareholders and the Company, jointly
and severally, agree that they shall with respect to each Filing Entity (i) file
with the bankruptcy court in which each such Filing Entity’s bankruptcy or
similar proceedings are filed a motion (the “Filing Entity Motion”), in form and
substance reasonably satisfactory to the Purchaser, seeking an order (the
“Filing Entity Order”) in form and substance reasonably satisfactory to the
Purchaser, providing for the approval of all of such Filing Entity’s obligations
under the Sale Documents and the authorization of such Filing Entity to perform
all of its obligations under the Sale Documents, (ii) use their commercially
reasonable best efforts to cause a hearing on the Filing Entity Motion to be
held as promptly as practicable on or prior to the Closing Date and (iii) use
their commercially reasonable best efforts to cause such bankruptcy court to
approve the Filing Entity Motion and enter the Filing Entity Order as promptly
as practicable on or prior to the Closing Date.

 

Section 9.09. Financial Statements.   After the date hereof, the Company and the
Parent will (a) request Deloitte & Touche LLP to prepare and deliver for the
benefit of Purchaser all material financial statements required by Purchaser to
satisfy its obligations under Rule 3.05 of Regulations S-X with respect to
filings to be made by it with the Securities and Exchange Commission, including,
without limitation, (i) audited consolidated balance sheets of the Company and
its Subsidiaries as of December 31, 2002, 2001 and 2000 and (ii) audited
consolidated statements of operations, statements of changes in shareholders’
equity and statements of cash flows of the Company and its Subsidiaries for the
twelve-month periods ended December 31, 2002, 2001 and 2000, and (b) deliver an
unaudited consolidated balance sheet of the Company and its Subsidiaries as at
September 30, 2003 and an unaudited consolidated statement of operations,
statement of changes in shareholders’ equity and statement of cash flows for the
period ended September 30, 2003.  The Company, the Shareholders and the Parent
shall use commercially reasonable efforts to have delivered to Purchaser an
unqualified opinion of Deloitte & Touche LLP with respect to the foregoing
audited financial statements.  The Company will engage Deloitte & Touche LLP to
commence the foregoing audit within five days of the execution of this Agreement
and will request Deloitte & Touche LLP to proceed diligently with such audit. 
Each of the Company, the Shareholders and the Parent will make its
representatives and representatives of Deloitte & Touche LLP available to
Purchaser and its representatives to answer questions with respect to such
financial statements; provided, that all reasonable costs, expenses and fees of
Deloitte & Touche LLP in connection with such audit shall be for Purchaser’s
account.

 

ARTICLE X

 

Termination and Expenses

 

Section 10.01.  Termination.  The obligations of the parties under the Sale
Documents to consummate the Transactions may be terminated at any time prior to
the Closing:

 

69

--------------------------------------------------------------------------------


 

(a)  by the mutual consent of the Company and the Purchaser;

 

(b)  by the Company, if (i) the Closing shall not have occurred on or prior to
the Company Outside Date, unless such failure to consummate the Transactions is
the result of a material breach of any Sale Document by the Company or the
Shareholders, or (ii) the Purchaser shall have breached in any material respect
any of its representations, warranties, covenants or other agreements contained
in the Sale Documents, which breach (A) would give rise to the failure of a
condition set forth in Section 4.02, and (B) cannot be or has not been cured by
the earlier to occur of (x) the date which is 30 days after the giving of
written notice by the Company to the Purchaser specifying such breach, and (y)
the Company Outside Date; provided, however, that if the Purchaser shall have
breached the representation and warranty in Section 7.06, or the covenants and
agreements set forth in Sections 3.01(a), (b) or (c), the Purchaser shall not be
entitled to any cure right;

 

(c)  by the Purchaser, if (i) the Closing shall not have occurred on or prior to
the Purchaser Outside Date, unless such failure to consummate the Transactions
is the result of a material breach of any Sale Document by the Purchaser, or
(ii) the Company or any Shareholder shall have breached in any material respect
any of its representations, warranties, covenants or other agreements contained
in the Sale Documents, which breach (A) would give rise to the failure of a
condition set forth in Section 4.03, and (B) cannot be or has not been cured by
the earlier to occur of (x) the date which is 30 days after the giving of
written notice by the Purchaser to the Company specifying such breach, and (y)
the Purchaser Outside Date;

 

(d)  by the Purchaser if (i) any Law shall have been enacted, adopted, issued or
promulgated which, prohibits the Transactions, or (ii) any Governmental Body
shall have issued an order, decree or ruling or taken any other action, which
permanently restrains, enjoins or otherwise prohibits the Transactions, and such
order, decree, ruling or other action shall have become final and
non-appealable; or

 

(e) by the Purchaser, if the conditions set forth in Section 4.03(n) is not
satisfied prior to the Purchaser Outside Date ;

 

(f)  by the Purchaser, if with respect to each Filing Entity, the bankruptcy
court in which such Filing Entity’s bankruptcy or similar proceedings are filed
shall not have approved such Filing Entity’s obligations under this Agreement
and the other Sale Documents on or prior to the Filing Entity Order Date, or
(iii) by the Purchaser, if any of the Shareholders or the Company shall (A)
reject any of the Sale Documents in connection with a bankruptcy or similar
proceeding with respect to any of the Shareholders, the Company or any of their
Subsidiaries, (B) convert such proceeding into a Chapter 7 proceeding or other
liquidation proceeding, or (C) file a Plan of Reorganization that excludes,
prohibits or does not provide for the consummation of the Transactions.

 

70

--------------------------------------------------------------------------------


 

Any such termination shall be in writing delivered to the other parties hereto
in accordance with the provisions of Section 12.01 hereof.

 

Section 10.02.  Effect of Termination.  In the event of a termination of this
Agreement under Section 10.01, this Agreement will become void and of no further
force or effect, except for the provisions of (a) Section 9.01 relating to
public disclosures, (b) Section 10.03 relating to the payment of fees and
expenses, and (c) this Section 10.02.  Except as provided in Section 10.03(e),
notwithstanding any provision of the Sale Documents to the contrary, neither the
termination of this Agreement, nor anything contained in this Section 10.02,
will be deemed to release any party from any liability due to, or prevent the
other party from exercising their rights and remedies under the Sale Documents
with respect to, (i) the breach or inaccuracy of any representation or warranty
of such party set forth in the Sale Documents, or (ii) the breach by any such
party of the covenants or agreements of such party in the Sale Documents, in
each case, prior to the date of such termination.

 

Section 10.03.  Fees and Expenses.

 

(a)  Payment of Fees and Expenses.  Subject to clauses (b), (c) and (d) below,
each of the parties hereto will be responsible for and pay its own, and prior to
the Effective Time, the Shareholders, jointly and severally, will pay or
reimburse the Company and each of its Subsidiaries for, legal, accounting,
engineering, environmental, survey and title charges and other fees and
expenses, including, without limitation, reasonable attorneys’ and accountants’
fees and expenses and the fees and expenses of financial consultants, investment
bankers, lenders and environmental consultants, incurred in connection with the
Transactions, including, without limitation, the due diligence review, and the
negotiation, preparation and execution of the Sale Documents (collectively, all
such fees and expenses being the “Fees and Expenses”).  Without limiting the
generality of the foregoing, prior to the Closing, the Company shall obtain
final invoices from its accountants, attorneys, investment bankers, financial
advisors and other similar professionals reflecting all Fees and Expenses
payable by the Company and its Subsidiaries in connection with the
Transactions.  Prior to the Closing, the Company shall have paid in full all
such Fees and Expenses and delivered to the Purchaser invoices from each such
accountant, attorney, investment banker, financial advisor and other
professional marked “paid in full”.  The Shareholders agree that any Fees and
Expenses not paid by the Company and its Subsidiaries prior to the Closing shall
be the sole responsibility of, and shall be timely paid by, the Shareholders.

 

(b)  Transaction Fees and Taxes.  The Company will be responsible for and will
duly and timely pay any and all (i) filing fees, including, without limitation,
HSR Act filing fees, recording charges, registration costs and expenses, and
(ii) Taxes, including, without limitation, stock transfer Taxes, sales and use
Taxes and real property gains and transfer Taxes, in each case, directly or
indirectly attributable to the Transactions.  Except as otherwise required by
applicable Law, the Company will be responsible for filing any Tax Returns and
complying with any procedures required in connection with all Taxes resulting
from such Transfer.

 

(c)  Expense Reimbursement.  On the date of the Shareholders’ execution of this
Agreement, the Parent shall cause NGC to, and NGC will cause the Company to, and
the

 

71

--------------------------------------------------------------------------------


 

Company shall, pay to the Purchaser (to an account designated by the Purchaser)
by wire transfer of immediately available funds, an amount equal to $250,000
(which amount, when added to the $250,000 previously paid by the Company to the
Purchaser pursuant to the Letter of Intent, shall be the “Expense Amount”) as
reimbursement for the Purchaser’s Fees and Expenses incurred and to be incurred
in connection with the Transactions.

 

(d)  Termination Fee.  In the event that either (i) this Agreement is terminated
pursuant to Section 10.01(e) or (f), or (ii) both (A) this Agreement is
terminated pursuant to Section 10.01(c) or the Transactions are not consummated
on or prior to the Purchaser Outside Date for any reason other than as a result
of a material breach of this Agreement by the Purchaser, and (B) within twelve
months after the date of termination of this Agreement, NGC, NCC or the Company
shall consummate any Competing Transaction (whether such Competing Transaction
was proposed, contemplated or announced before or after the date of termination
of this Agreement), then in the case of (i) or (ii) above, in addition to the
Expense Amount payable to the Purchaser pursuant to Section 10.01(c) above, the
Shareholders and the Company, jointly and severally, shall pay to the Purchaser
on the first business day after the termination of this Agreement, an amount in
cash equal to $4,000,000 by wire transfer of immediately available funds (the
payment made to the Purchaser under (x) or (y) above being the “Termination
Fee”).  Notwithstanding anything to the contrary contained in this Agreement,
Purchaser shall not be entitled to receive the Termination Fee more than one
time.

 

(e)  Acknowledgement.  The parties acknowledge and agree that the payment of the
Expense Amount and Termination Fee shall constitute the sole remedy to which the
Purchaser shall be entitled in the circumstance set forth in Section 10.03(d).

 

ARTICLE XI

 

Indemnification

 

Section 11.01.  Indemnification.

 

(a)  Indemnification by the Shareholders and the Company.  Each of the
Shareholders and the Company, jointly and severally, will indemnify and defend
the Purchaser Indemnified Persons against and hold each Purchaser Indemnified
Person harmless from any and all Losses that the Purchaser Indemnified Persons
may incur,suffer, sustain or become subject to arising out of, relating to,
based upon, in connection with or due to:

 

(i)  any inaccuracy or breach of any of the representations and warranties
(other than the representations and warranties set forth in Section 5.08 and
5.20 which are covered separately in clauses (iv) and (iii) below, respectively)
of the Shareholders or the Company contained in any Sale Document or in any
certificate delivered thereunder;

 

(ii)  the nonfulfillment or breach of any covenant, undertaking, agreement or
other obligation (other than the covenants and agreements set forth in Section
10.03(b) which

 

72

--------------------------------------------------------------------------------


 

are covered separately in clause (iv) below) of the Shareholders or the Company
contained in any Sale Document or in any certificate delivered thereunder;

 

(iii)  (A) any inaccuracy or breach of any of the representations and warranties
set forth in Section 5.20 of this Agreement or in any certificate delivered
thereunder, (B) any of the information, facts, events, circumstances, issues or
other matters set forth on Schedule 5.20 of this Agreement, whether or not
referred to as presenting an actual, alleged or contingent liability or
violation of Environmental Law, or (C) any Recognized Environmental Condition
identified in any Environmental Site Assessment conducted by the Purchaser;

 

(iv)  (A) any inaccuracy or breach of any of the representations and warranties
set forth in Section 5.08 of this Agreement or in any certificate delivered
thereunder, (B) any nonfulfillment of any covenant, undertaking, agreement or
other obligation of the Shareholders or the Company contained in Section
10.03(b), or (C) any Taxes related to (I) the operation of the Business by the
Company and its Subsidiaries prior to the Closing, (II) the ownership by the
Company and its Subsidiaries of the Assets prior to the Closing, or (III) any
distributions, dividends or other payments from the Company or any of its
Subsidiaries to any Shareholder, or (IV) the transfer of the Purchased Assets to
the Purchaser;

 

(v)  the Excluded Assets;

 

(vi)  the Excluded Liabilities, except for the Liabilities referred to in
Section 2.04(a)(ix) which are covered by clause (i) and (ii) above, including,
without limitation, the Company’s or any Shareholder’s failure to pay or
discharge the Excluded Liabilities as and when they become due, and including
any claim, Action, allegation or threat by any third party that, if upheld or
granted, would result in any Purchaser Indemnified Person having any Liability
in respect of any Excluded Liability; and

 

(vii)  the Transfer or Transfers by the Company or any of its Subsidiaries prior
to the Effective Time, of any businesses, operations, assets or properties,
including, without limitation, Liabilities related to representations,
warranties, covenants, agreements and indemnities given by the Shareholders, the
Company or any of their Subsidiaries in connection with any such Transfer, or
any broker’s, finder’s or similar fees payable in connection with any such
Transfers.

 

(b)  Indemnification by the Purchaser.  The Purchaser will indemnify and defend
the Company Indemnified Persons against and hold each Company Indemnified Person
harmless from any and all Losses that the Company Indemnified Persons may incur,
suffer, sustain or become subject to arising out of, relating to, based upon, in
connection with or due to:

 

(i)  any inaccuracy or breach of any of the representations and warranties of
the Purchaser contained in any Sale Document or in any certificate delivered
thereunder; or

 

73

--------------------------------------------------------------------------------


 

(ii)  the nonfulfillment or breach of any covenant, undertaking, agreement or
other obligation of the Purchaser contained in any Sale Document or in any
certificate delivered thereunder.

 

(c)  Right to Assign and Delegate.  The parties hereto agree that the Purchaser
shall have the right to assign its rights to indemnification, and delegate its
obligations, under this Section 11.01 to any Person that acquires the Purchased
Assets or the Business from the Purchaser, or substantially all of the assets of
the Purchaser or the Equity Securities of the Purchaser, whether by sale,
merger, consolidation or otherwise, in each case, so long as either (i) such
Person has a net worth at least equal to the net worth of the Purchaser as of
the time of such assignment, or (ii) the Purchaser remains liable for its
obligations under this Agreement.

 

Section 11.02.  Notice and Opportunity to Defend.

 

(a)  Delivery of Indemnification Notice.  (i)  If there occurs an event which a
party hereto asserts is an indemnifiable event pursuant to Section 11.01 hereof,
the party seeking indemnification (the “Indemnitee”) will promptly notify the
party obligated to provide indemnification hereunder (the “Indemnitor”) in
writing (such written notice being an “Indemnification Notice”).  Such
Indemnification Notice shall specify (A) the nature of the claim or Loss, (B)
the facts, circumstances, issues and events with respect to such claim or Loss
in reasonable detail, and (C) the amount of such claim or Loss, if determined. 
Delay or failure to deliver an Indemnification Notice to the Indemnitor will
only relieve the Indemnitor of its indemnification obligations hereunder to the
extent, if at all, that the Indemnitor is actually prejudiced by reason of such
delay or failure.

 

(ii)  The Indemnitor will have a period of 10 calendar days following the
Indemnitor’s receipt of the Indemnification Notice (such period to be 20
calendar days if the event specified in the Indemnification Notice involves a
claim or a Loss by a Person other than a Purchaser Indemnified Person or a
Company Indemnified Person (a “Third Party Claim”)), in which to either (A)
accept responsibility for such claim, Loss or Third Party Claim or (B) deny or
dispute responsibility for such claim, Loss or Third Party Claim (which dispute
may be as to the validity of such claim or Loss, the amount thereof or both).

 

(b)  Third Party Claims.  (i)  Subject to the provisions of clause (iii)(B)
below, if the Indemnitor accepts responsibility for a Third Party Claim in
writing within such 20 calendar day period, the Indemnitor will be obligated to
defend, compromise or settle such Third Party Claim and, subject to the terms,
conditions and limitations set forth in this Article, the Indemnitor will be
liable for the Losses in connection with such Third Party Claim, including,
without limitation, the fees and expenses of counsel incurred by the Indemnitor
in defending, compromising or settling such Third Party Claim; provided,
however, that in such an event, the Indemnitee will have the right to
participate in the defense of such Third Party Claim and employ counsel, at the
Indemnitee’s expense, separate from the counsel employed by the Indemnitor, it
being understood that the Indemnitor will control such defense.

 

(ii)  If (A) the Indemnitor fails to accept responsibility for such Third Party
Claim within such 20 calendar day period or the Indemnitor does not respond
within such 20 calendar day

 

74

--------------------------------------------------------------------------------


 

period, or (B) either (x) the Indemnitee is advised by counsel that in
connection with such Third Party Claim there may be one or more legal defenses
available to the Indemnitee that are not available to the Indemnitor or conflict
with or are different from those available to the Indemnitor, (y) the Third
Party Claim seeks an order, injunction or other relief other than money damages
against the Indemnitee, or (z) the Indemnitor does not promptly provide the
Indemnitee with its financial statements or other information demonstrating the
Indemnitor’s ability to discharge its obligations under this Article XI in full,
then in any such case, the Indemnitor will not be entitled to assume the defense
of such Third Party Claim and the Indemnitee shall have the right to undertake
the defense, compromise or settlement of such Third Party Claim and, subject to
the terms, conditions and limitations set forth in this Article, the Indemnitor
will be liable for the Losses in connection with such Third Party Claim,
including, without limitation, the fees and expenses of counsel incurred by the
Indemnitee in defending, compromising or settling such Third Party Claim;
provided, however, that in such an event, the Indemnitor will have the right to
participate in the defense of such matter and employ counsel, at the
Indemnitor’s expense (provided, that such expenses shall not count towards any
limitations on the Indemnitor’s obligations hereunder), separate from the
counsel employed by the Indemnitee, it being understood that the Indemnitee will
control such defense.

 

(iii)  The Indemnitor will not be liable for any settlement of any Action
effected without the Indemnitor’s written consent (which consent shall not be
unreasonably withheld or delayed), but if settled with the Indemnitor’s written
consent or if there be a final judgment for the plaintiff in any such Action,
the Indemnitor agrees, subject to the terms, conditions and limitations set
forth in this Article, to indemnify and hold harmless the Indemnitee from and
against any Loss by reason of such settlement or judgment.

 

(c)  Non-Third Party Claims.  (i)  If the Indemnitor accepts responsibility for
a claim or Loss which does not involve a Third Party Claim in writing within
such 10 calendar day period, or the Indemnitor does not respond within such 10
calendar day period, such claim or Loss specified by the Indemnitee in the
Indemnification Notice will conclusively be deemed a liability of the Indemnitor
under Section 11.01 and the Indemnitor will pay the amount of such liability to
the Indemnitee on demand.

 

(ii)  If the Indemnitor has timely disputed its liability with respect to such
claim or Loss within such 10 calendar day period, the Indemnitor and the
Indemnitee will proceed in good faith to negotiate a resolution of such dispute
and, if not resolved through negotiations, such dispute will be resolved by
litigation in an appropriate court of competent jurisdiction.

 

(d)  Contribution.  If the indemnification provided for in this Article XI is
prohibited under applicable Laws to an Indemnitee (other than by reason of the
exceptions, limitations and conditions set forth in this Article) then the
Indemnitor, in lieu of indemnifying the Indemnitee, will contribute to the
amount paid or payable by the Indemnitee as a result of the Losses in such
proportion as is appropriate to reflect the relative fault of the Indemnitor, on
the one hand, and of the Indemnitee, on the other, in connection with the events
or circumstances which resulted in the Losses as well as any other relevant
equitable considerations.  The relative fault of the Indemnitor, on the one
hand, and of the Indemnitee, on the other, will be determined by

 

75

--------------------------------------------------------------------------------


 

reference to, among other things, such Persons’ relative intent, knowledge,
access to information and opportunity to correct or prevent the events or
circumstances resulting in the Losses.

 

Section 11.03.  Survival of Indemnification.  The representations, warranties,
covenants and agreements of the parties contained in the Sale Documents or in
any document delivered pursuant thereto and the rights to indemnification under
this Agreement with respect thereto will survive the Closing Date and any
investigation at any time made by or on behalf of the Purchaser or any other
party; provided, however, that the representations and warranties set forth in
the Sale Documents and the indemnification under Section 11.01(a) and (b) shall
expire on the second anniversary of the Closing Date, unless prior to such date,
an Indemnification Notice or other notice of the inaccuracy or breach thereof
has been given; provided, however, that:

 

(a)  Fundamental Indemnification.  The (i) Fundamental Representations and the
Fundamental Representation Indemnification and (ii) the rights to
indemnification under Section 11.01(a)(ii), (v), (vi) and (vii), will survive
the Closing for a period ending on the fifth anniversary of the Closing Date,
and will be effective with respect to any inaccuracy therein, breach thereof or
claims made thereunder, notice of which has been given within such period; and

 

(b)  Tax Indemnification.  The representations and warranties set forth in
Section 5.08, the covenants and agreements set forth in Section 10.03(b), and
the Tax Indemnification will survive the Closing for a period ending six months
after the termination of the statute of limitations (or any extension thereof)
on any Law applicable to the matters covered therein, and will be effective with
respect to any inaccuracy therein, breach thereof or claims made thereunder,
notice of which has been given within such period.

 

Section 11.04.  Threshold; Limitation on Liability; Release of Company.

 

(a)  Threshold.  No Purchaser Indemnified Person or Company Indemnified Person
will be entitled to indemnification for any Losses under Section 11.01(a)(i) or
11.01(b)(i), unless and until the aggregate amount of Losses suffered,
sustained, or incurred by all of the Purchaser Indemnified Persons or the
Company Indemnified Persons, as the case may be, due to the inaccuracy or breach
of any representations or warranties or in any certificate delivered thereunder,
exceeds the Threshold Amount, calculated on a cumulative basis and not per item
basis , and then such party will be entitled to recover such Losses from the
first dollar of such Losses and not merely the excess of such Losses above the
Threshold Amount; provided, however, that with respect to indemnification
pursuant to the Fundamental Representation Indemnification, the Tax
Indemnification and indemnification under Section 11.01(a)(ii), (v), (vi) and
(vii), the Purchaser Indemnified Persons shall be entitled to recover any such
Losses from the first dollar of such Losses without any threshold, basket or
deductible of any kind, and any such payments shall count towards the Threshold
Amount.

 

(b)  Limitations on Liability of the Shareholders and the Company.  The
aggregate liability of the Shareholders and the Company for indemnification
under Section 11.01(a) of this Agreement shall not exceed an aggregate amount
equal to the Cash Proceeds.

 

76

--------------------------------------------------------------------------------


 

(c)  Limitations on Liability of the Purchaser.  The aggregate liability of the
Purchaser for indemnification under Section 11.01(b) of this Agreement shall not
exceed an aggregate amount equal to 10% of the Cash Proceeds.

 

(d)  Release of the Company.  Notwithstanding any provision of this Agreement to
the contrary, except for the provisions of Section 11.05 below which shall apply
to this Section 11.04(d), effective from and after the first anniversary of the
Closing Date, the Company shall have no further obligation to indemnify the
Purchaser under this Article XI, except with respect to any Losses or claims
made for which the Purchaser or any Purchaser Indemnified Person shall have
given the Company notice on or prior to such first anniversary; provided,
however, that such release of the Company shall not in any way eliminate,
restrict, affect or impair the Purchaser’s and the Purchaser Indemnified
Person’s rights to (i) be indemnified by the Shareholders under this Article XI
for Losses related to inaccuracies or breaches of representations, warranties,
covenants and agreements of the Company set forth in the Sale Documents to the
extent and during the period that the Company or the Shareholders were obligated
to indemnify the Purchaser or the Purchaser Indemnified Persons, (ii) be
indemnified for each type of Claim by the Shareholders under this Article XI
during the relevant entire periods for each type of Claim provided in Section
11.03 above, and (iii) claim against and withdraw amounts from the Escrow Amount
as provided in Section 11.07(d) below.

 

Section 11.05.  Fraud Exception.

 

(a)  Purchaser Indemnified Persons.  Notwithstanding any provision contained in
Article XI to the contrary, in the event any Loss or failure to discover a fact
or condition by a Purchaser Indemnified Person, is due to, arises from, or is in
connection with, fraud, intentional misrepresentation, grossly negligent
misrepresentation or willful misconduct by any Shareholder, the Company, any of
their Subsidiaries or any Person acting or purporting to act on their behalf,
such Purchaser Indemnified Person will be entitled to recover any such Losses
from the Shareholders and the Company, jointly and severally, without regard to
any of the time limitations, dollar thresholds or dollar limitations set forth
above, and will be entitled to recover the full amount of such Losses from the
first dollar of any such Loss, together with any punitive, exemplary and other
damages that may be assessed by any court of competent jurisdiction.

 

(b)  Company Indemnified Persons.  Notwithstanding any provision contained in
Article XI to the contrary, in the event any Loss or failure to discover a fact
or condition by a Company Indemnified Person, is due to, arises from, or is in
connection with, fraud, intentional misrepresentation, grossly negligent
misrepresentation or willful misconduct by the Purchaser, any of its
Subsidiaries or any Person acting or purporting to act on their behalf, such
Company Indemnified Person will be entitled to recover any such Losses from the
Purchaser without regard to any of the time limitations, dollar thresholds or
dollar limitations set forth above, and will be entitled to recover the full
amount of such Losses from the first dollar of any such Loss, together with any
punitive, exemplary and other damages that may be assessed by any court of
competent jurisdiction.

 

77

--------------------------------------------------------------------------------


 

Section 11.06.  Set-Off.  Each of the parties hereto expressly acknowledges and
agrees that in the event that a Purchaser Indemnified Person is entitled to
indemnification under Section 11.01(a), the Purchaser will be entitled to
set-off the amount of such Losses incurred by such Purchaser Indemnified Person
against and retain such amount from any obligations or payments due to any
Shareholder or the Company under any Sale Document, including, without
limitation, under the Purchaser Note.

 

Section 11.07.  Escrow.

 

(a)  Escrow Agreement.  On or prior to the Closing Date, the Purchaser, the
Shareholders and the Company will enter into the Escrow Agreement with the
Escrow Agent.

 

(b)  Escrow Deposit.  In order to secure the obligations of the Shareholders and
the Company to (i) pay to the Purchaser any amount under Section 3.03(e) hereof,
and (ii) indemnify the Purchaser Indemnified Persons under Section 11.01(a)
hereof, on the Closing Date, the Purchaser will deposit the Escrow Amount with
the Escrow Agent, to be held by the Escrow Agent in accordance with the Escrow
Agreement.  Such Escrow Amount will be deposited into an account to be managed
and paid out by the Escrow Agent in accordance with the terms of the Escrow
Agreement.

 

(c)  Escrow Amount.  (i)  The term “Escrow Amount” means an amount in cash equal
to the sum of (A) $7,500,000.00 (the “General Escrow Amount”), plus (B) the
Specified Liability Escrow Amount (as defined below).

 

(ii)  The “Specified Liability Escrow Amount” means (i) as of the date of this
Agreement, an amount equal to the sum of all of the Liabilities set forth on
Schedule 11.07(c) hereof, which the parties agree is $19,024,000.00 (such amount
being the “Specified Liability Amount”), and (ii) as of the Closing Date, an
amount equal to (A) the Specified Liability Amount, minus (B) the Pre-Closing
Extinguished Liability Amount (as defined below).

 

(iii)  The “Pre-Closing Extinguished Liability Amount” means, with respect to
all of the Liabilities set forth on Schedule 11.07(c) for which the Company
shall have received (and delivered to the Purchaser) a full, unconditional and
irrevocable release of the Company, its Subsidiaries, the Purchaser and their
respective successors and assigns in form and substance reasonably satisfactory
to the Purchaser prior to the Closing Date (each such Liability being an
“Extinguished Liability”), the aggregate amount of such Extinguished Liabilities
as set forth on Schedule 11.07(c); provided, however, that in no event shall the
Pre-Closing Extinguished Liability Amount exceed the Specified Liability Escrow
Amount.

 

(d)  Right to Withdraw.  In the event that either (i) (A) the Purchaser is
entitled to any amount under Section 3.03(e) hereof, or (ii) a Purchaser
Indemnified Person is entitled to indemnification pursuant to Section 11.01(a),
then the Purchaser, or such Purchaser Indemnified Person, as the case may be,
will have the right to withdraw such amounts from the balance of the Escrow
Amount pursuant to the Escrow Agreement, or (ii) the Company is entitled to any
amount under Section 3.03(e) hereof, then the Company will have the right to
withdraw such amount from the balance of the Escrow Amount pursuant to the
Escrow Agreement.  In such an

 

78

--------------------------------------------------------------------------------


 

event, the Purchaser or the Company, as the case may be, will instruct the
Escrow Agent in writing pursuant to the terms of the Escrow Agreement to pay the
Purchaser, such Purchaser Indemnified Person or the Company, as the case may be,
from the Escrow Amount the amount that is due the Purchaser, such Purchaser
Indemnified Person or the Company, as the case may be.

 

(e)  Release of Escrow.

 

(i)  Post-Closing Extinguished Liabilities.  After the Closing Date, in the
event that the Company shall receive (and deliver to the Purchaser) a full,
unconditional and irrevocable release of the Company, its Subsidiaries, the
Purchaser and their respective successors and assigns in form and substance
reasonably satisfactory to the Purchaser in respect of an Extinguished Liability
(except for Liabilities that are included within the definition of Pre-Closing
Extinguished Liability Amount), then (A) the Escrow Amount shall be reduced by
the amount of such Extinguished Liability as set forth on Schedule 11.07(c), and
(B) the Escrow Agent will pay to the Company from the Escrow Amount, an
aggregate amount equal to the amount of such Extinguished Liability as set forth
on Schedule 11.07(c) (the sum of all such amounts being the “Post-Closing
Extinguished Liability Amount”); provided, however, that in no event shall the
sum of the Pre-Closing Extinguished Liability Amount, plus the Post-Closing
Extinguished Liability Amount exceed the Specified Liability Escrow Amount, and
provided, further, however, that in no event shall the Escrow Amount held by the
Escrow Agent be reduced below the General Escrow Amount, except to the extent
funds in the Escrow Account have theretofore been used to satisfy Losses or
claims under Section 11.01(a).

 

(ii)  Second Anniversary.  On the second anniversary of the Closing Date, the
Escrow Agent will pay to the Company an aggregate amount equal to the excess, if
any, of (i) the amount held by the Escrow Agent in the escrow account on the
second anniversary of the Closing Date, over (ii) the aggregate dollar amount of
all claims made (but not paid as of the second anniversary of the Closing Date)
by the Purchaser or the Purchaser Indemnified Persons under Section 3.03(c) or
Section 11.01(a); provided, however, that such payment or release shall not
limit or affect the rights of the Purchaser or any other Purchaser Indemnified
Persons under this Article XI or otherwise.

 

ARTICLE XII

 

Miscellaneous

 

Section 12.01.  Notices.  All notices, requests, demands and other
communications to any party or given under any Sale Document will be in writing
and delivered personally, by overnight delivery or courier, by registered mail
or by telecopier (with confirmation received) to the parties at the address or
telecopy number specified for such parties on the signature pages hereto (or at
such other address or telecopy number as may be specified by a party in writing
given at least five Business Days prior thereto).  All notices, requests,
demands and other communications will be deemed delivered when actually
received.

 

79

--------------------------------------------------------------------------------


 

Section 12.02.  Counterparts.  This Agreement may be executed simultaneously in
one or more counterparts, and by different parties hereto in separate
counterparts, each of which when executed will be deemed an original, but all of
which taken together will constitute one and the same instrument.

 

Section 12.03.  Amendment of Agreement.  This Agreement may not be amended,
modified or waived except by an instrument in writing signed on behalf of each
of the parties hereto.

 

Section 12.04.  Successors and Assigns; Assignability.  This Agreement will be
binding upon and inures to the benefit of and is enforceable by the respective
successors and permitted assigns of the parties hereto.  This Agreement may not
be assigned by any party hereto without the prior written consent of all other
parties hereto, except for the assignment of all or any part of the rights and
obligations of the Purchaser under this Agreement, which may be freely assigned
by the Purchaser to an Affiliate of the Purchaser either prior to or after the
Closing Date, in any case, so long as either (i) such Affiliate has a net worth
at least equal to the net worth of the Purchaser as of the time of such
assignment, or (ii) the Purchaser remains liable for its obligations under this
Agreement.  Any assignment or attempted assignment in contravention of this
Section will be void ab initio and will not relieve the assigning party of any
obligation under this Agreement.

 

Section 12.05.  Governing Law.  This Agreement will be governed by, and
construed in accordance with, the laws of the state of New York applicable to
contracts executed in and to be performed entirely within that state, without
reference to conflicts of laws provisions.

 

Section 12.06.  Integration.  The Sale Documents contain and constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersedes all prior negotiations, agreements and understandings, whether
written or oral, of the parties hereto.

 

Section 12.07.  Severability.  If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of Law, or public
policy, all other conditions and provisions of this Agreement will nevertheless
remain in full force and effect.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
will negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.

 

Section 12.08.  Further Assurances.  Promptly upon the reasonable request by the
Purchaser, the parties hereto (with the expenses paid by the party responsible
as provided in this Agreement) shall (a) correct any defect or error that may be
discovered in any Sale Document or in the execution, delivery, acknowledgment or
recordation of any Sale Document and (b) execute, acknowledge, deliver, record,
file and register, any and all such further acts, deeds, conveyances, pledge
agreements, mortgages, deeds of trust, trust deeds, assignments, estoppel
certificates, financing statements and continuations, notices of assignment,
transfers, certificates, assurances and other instruments, in each case, as such
requesting party may require from time to time.

 

80

--------------------------------------------------------------------------------


 

Section 12.09.  No Third-Party Rights.  This Agreement is not intended, and will
not be construed, to create any rights in any parties other than the
Shareholders, the Company, and the Purchaser, and no Person may assert any
rights as third-party beneficiary hereunder, including, without limitation, the
directors, officers and employees of the Company or any of its Subsidiaries,
except (a) that any rights, obligations or remedies of the Purchaser hereunder
may be exercised by an Affiliate of the Purchaser in accordance with Section
12.04 and (b) as provided in Article XI, except that the directors, officers and
employees of the Company and its Subsidiaries are not parties to this Agreement,
are not third-party beneficiaries of this Agreement or any other Sale Document
and are not entitled to enforce any of the provisions of this Agreement or the
other Sale Documents.

 

Section 12.10.  Enforcement.

 

(a)  Shareholders and the Company.  Each of the Company and the Shareholders
hereby acknowledges and agrees that the provisions of this Agreement are of a
special and unique nature, the loss of which cannot be accurately compensated
for in damages by an action at law, and that the breach or threatened breach of
the provisions of this Agreement would cause the Purchaser irreparable harm and
that money damages would not be an adequate remedy for any breach or threatened
breach of the provisions of this Agreement by the Company or the Shareholders. 
Therefore, the parties hereto agree that the Purchaser shall be entitled to
equitable relief, including, without limitation, an injunction or injunctions
(without the requirement of posting a bond or other security or any similar
requirement or proving actual damages) to prevent breaches or threatened
breaches of this Agreement, including, without limitation, the provisions of
Section 9.03 hereof, by the Company or the Shareholders and to specifically
enforce the terms and provisions of this Agreement, including, without
limitation, Section 9.03 hereof, this being in addition to any other remedy to
which the Purchaser is or may be entitled at law or in equity.

 

(b)  Purchaser.  The parties hereto agree that the Company and the Shareholders
shall be entitled to equitable relief, including, without limitation, an
injunction or injunctions (without the requirement of posting a bond or other
security or any similar requirement or proving actual damages) to prevent
breaches or threatened breaches of this Agreement by the Purchaser and to
specifically enforce the terms and provisions of this Agreement, this being in
addition to any other remedy to which the Company and the Shareholders are or
may be entitled at law or in equity.

 

Section 12.11.  Submission to Jurisdiction.  Each of the Shareholders, the
Company, and the Purchaser hereby (a) agrees that any Action with respect to any
Sale Document may be brought in the courts of the State of New York or of the
United States of America for the Southern District of New York, (b) accepts for
itself and in respect of its property, generally and unconditionally, the
non-exclusive jurisdiction of such courts, (c) irrevocably waives any objection,
including, without limitation, any objection to the laying of venue or based on
the grounds of forum non conveniens, which it may now or hereafter have to the
bringing of any Action in those jurisdictions, and (d) irrevocably consents to
the service of process of any of the courts referred to above in any Action by
the mailing of copies of the process to the parties

 

81

--------------------------------------------------------------------------------


 

hereto as provided in Section 12.01.  Service effected as provided in this
manner will become effective ten calendar days after the mailing of the process.

 

Section 12.12.  Waiver of Jury Trial.  EACH OF THE PARENT, THE COMPANY, AND THE
PURCHASER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION TO ENFORCE OR
DEFEND ANY RIGHT UNDER ANY SALE DOCUMENT OR ANY AMENDMENT, INSTRUMENT, DOCUMENT
OR AGREEMENT DELIVERED OR TO BE DELIVERED IN CONNECTION WITH ANY SALE DOCUMENT
AND AGREES THAT ANY ACTION WILL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

Section 12.13.  No Waiver; Remedies.  No failure or delay by any party in
exercising any right, power or privilege under this Agreement will operate as a
waiver of the right, power or privilege.  A single or partial exercise of any
right, power or privilege will not preclude any other or further exercise of the
right, power or privilege or the exercise of any other right, power or
privilege.  The rights and remedies provided in the Sale Documents will be
cumulative and not exclusive of any rights or remedies provided by law.

 

Section 12.14.  Ambiguities.  This Agreement was negotiated between legal
counsel for the parties and any ambiguity in this Agreement shall not be
construed against the party who drafted this Agreement.

 

Section 12.15.  Incorporation of Schedules and Exhibits.  The Schedules and
Exhibits hereto are incorporated into this Agreement and will be deemed a part
hereof as if set forth herein in full.  References to “this Agreement” and the
words “herein”, “hereof” and words of similar import refer to this Agreement
(including the Schedules and Exhibits) as an entirety.  In the event of any
conflict between the provisions of this Agreement and any Schedule or Exhibit,
the provisions of this Agreement will control.  Capitalized terms used in the
Schedules have the meanings assigned to them in this Agreement.  The Section
references referred to in the Schedules are to Sections of this Agreement,
unless otherwise expressly indicated.  The term “including”, as used herein,
shall be deemed to be followed by the words “without limitation”.

 

82

--------------------------------------------------------------------------------


 

In witness whereof, the parties have executed and delivered this Agreement as of
the date first written above.

 

 

COMPANY:

 

Address for Notices:

EXPANETS, INC.

9780 Mt. Pyramid Court, Suite 400

 

Englewood, Colorado 80112

 

Attention:  Christopher J. Younger

 

Telephone No.: 303-300-6111

By

 

Facsimile No.: 303-300-6125

 

Name:

 

 

Title:

 

With a copy to:

Leonard, Street and Deinard Professional Association

150 South Fifth Street, Suite 2300

Minneapolis, Minnesota 55402

Attention:  Michael G. Taylor, Esq.

Telephone No.:  612-335-1589

Facsimile No.: 612-335-1657

 

83

--------------------------------------------------------------------------------


 

SHAREHOLDERS:

 

Address for Notices:

NORTHWESTERN CORPORATION

125 South Dakota Avenue, Suite 1100

 

Sioux Falls, South Dakota 57104

 

Attention: Eric Jacobsen

 

Telephone No.:  605-978-2908

By:

 

Facsimile No.:  605-978-2963

 

Name:

 

 

Title:

 

With a copy to:

Paul, Hastings, Janofsky & Walker LLP

75 East 55th Street

New York, New York 10022

Attention:  Marie Censoplano, Esq.

Telephone No.:  212-318-6000

Facsimile No.: 212-319-4090

 

Address for Notices:

NORTHWESTERN GROWTH CORPORATION

125 South Dakota Avenue, Suite 1100

 

Sioux Falls, South Dakota 57104

 

Attention: Eric Jacobsen

 

Telephone No.:  605-978-2908

By:

 

Facsimile No.: 605-978-2963

 

Name:

 

 

Title:

 

With a copy to:

Paul, Hastings, Janofsky & Walker LLP

75 East 55th Street

New York, New York 10022

Attention:  Marie Censoplano, Esq.

Telephone No.:  212-318-6000

Facsimile No.: 212-319-4090

 

84

--------------------------------------------------------------------------------


 

Address for Notices:

NORTHWESTERN CAPITAL CORPORATION

125 South Dakota Avenue, Suite 1100

 

Sioux Falls, South Dakota 57104

 

Attention: Eric Jacobsen

 

Telephone No.:  605-978-2908

By:

 

Facsimile No.: 605-978-2963

 

Name:

 

 

Title:

 

With a copy to:

Paul, Hastings, Janofsky & Walker LLP

75 East 55th Street

New York, New York 10022

Attention:  Marie Censoplano, Esq.

Telephone No.:  212-318-6000

Facsimile No.: 212-319-4090

 

85

--------------------------------------------------------------------------------


 

PURCHASER:

 

Address for Notices:

AVAYA INC.

c/o Avaya Inc.

 

211 Mount Airy Road

 

Basking Ridge, New Jersey 07920

 

Attention:  Justin Choi, Vice President

By:

 

Telephone:  908 953-6000

Name:

Garry McGuire

Facsimile:    908 953-4912

Title:

Chief Financial Officer

 

With copies to:

 

Sidley Austin Brown & Wood llp

787 Seventh Avenue

New York, New York  10019

Attention:  Irving Rotter

Telephone:  212 839-5300

 

Facsimile :   212 839-5599

 

86

--------------------------------------------------------------------------------